Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED


















































LICENSE AND COLLABORATION AGREEMENT BY AND AMONG


PIERIS PHARMACEUTICALS, INC. AND PIERIS PHARMACEUTICALS GMBH


AND


SEATTLE GENETICS, INC.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






TABLE OF CONTENTS
 
1.Definitions    3
2.License Grants    31
3.Governance & Committees    35
4.Research & Development    45
5.Manufacturing    62
6.Commercialization    64
7.Payments & Royalties    66
8.Royalty Adjustments, Payment Terms & Reconciliation    70
9.Sublicensing and SGEN Rights for CoDev Product    74
10.Diligence & Exclusivity    77
11.Intellectual Property    84
12.Confidentiality    95
13.Publications    98
14.Representations, Warranties & Covenants    103


2
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




15.Indemnification & Insurance    109
16.Term & Termination    112
17.Miscellaneous    126




3
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






This License and Collaboration Agreement is entered into as of February 8, 2018
(the “Effective Date”) by and among Seattle Genetics, Inc., a Delaware
corporation located at 21823 30th Drive SE, Bothell, WA 98021 (together with its
Affiliates, “SGEN”), and Pieris Pharmaceuticals, Inc., a Nevada corporation
located at 255 State Street, 9th floor, Boston, MA 02109 and Pieris
Pharmaceuticals GmbH, a company organized and existing under the laws of Germany
located at Lise-Meitner-str. 30, 85354 Freising, Germany (collectively and
together with their Affiliates, “PIRS”). SGEN and PIRS are individually referred
to herein as a “Party” and collectively, as the “Parties”.
RECITALS
WHEREAS, PIRS owns or controls certain proprietary, lipocalin-derived Anticalin®
protein technology and has developed other products and technologies that can be
used to Research, Develop, Manufacture, and Commercialize (each as defined
below) bispecific products, and owns or controls certain patents, proprietary
technology, know-how, and information relating to such products or technologies;
WHEREAS, SGEN also owns or controls certain proprietary antibody-derived protein
technology and has developed other products or technologies that can be used to
Research, Develop, Manufacture and Commercialize (each as defined below)
pharmaceutical products and owns or controls certain patents, proprietary
technology, know-how and information relating to such products or technologies;
and
WHEREAS, each Party desires to each grant to the other, and the other Party
wishes to obtain, licenses to certain of such granting Party’s patents and
know-how in order to Research, Develop, Manufacture, and Commercialize certain
novel products in accordance with this Agreement (each as defined below).
NOW, THEREFORE, in consideration of the promises and mutual covenants herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


4
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.    Definitions
The following capitalized terms or derivatives thereof (verbs, nouns, singular,
plural), when used in this Agreement, shall have the following meanings:
1.1.“Accelerated Arbitration” has the meaning set forth in Section 17.2.2.1.
1.2.“Accelerated Arbitration Request” has the meaning set forth in Section
17.2.2.1.
1.3.“Accounting Standards” means, as applicable, the International Financial
Reporting Standards (“IFRS”), the U.S. Generally Accepted Accounting Principles
(“U.S. GAAP”), and any other internationally recognized accounting standards
that may be adopted by a Party.
1.4.“Acquired Competing Product” has the meaning set forth in Section 10.3.
1.5.“Acquisition Transaction” has the meaning set forth in Section 10.3.
1.6.“Acquiree” has the meaning set forth in Section 10.3.
1.7.“Acquiror” has the meaning set forth in Section 10.3.
1.8.“Additional Collaboration Product” has the meaning set forth in Section
4.3.2.
1.9.“Additional Collaboration Product Effective Date” has the meaning set forth
in Section 4.3.4.3.
1.10.“Additional Collaboration Product Option” has the meaning set forth in
Section 4.3.2.
1.11.“Additional Collaboration Product Option Exercise Fee” has the meaning set
forth in Section 7.2.
1.12.“Additional Collaboration Product Option Exercise Notice” has the meaning
set forth in Section 4.3.4.1.
1.13.“Additional Study Data” has the meaning set forth in Section 4.4.3.6(b).
1.14.“ADPIC Treaty” has the meaning set forth in Section 12.1.
1.15.“Affiliate” means with respect to a Party, any person or entity, which
directly or indirectly controls, is controlled by, or is under common control
with such Party. Solely as used in this definition, the term “control” means (a)
the ownership, directly or indirectly, beneficially or legally, of at least
fifty percent (50%) of the outstanding voting securities or capital stock (or
such lesser percentage which is the maximum allowed to be owned by a person or
entity in a particular jurisdiction) of such Party or other person or entity, as
applicable, or such other comparable ownership interest with respect to any
person or entity that is not a corporation; or (b) the power, direct or
indirect, whether


5
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise of more than fifty percent (50%), to direct
the management and policies of a Party or such other person or entity, as
applicable.
1.16.“Agreement” means this License and Collaboration Agreement together with
the recitals and all Exhibits, and attachments hereto, which shall form an
integral part of this Agreement.
1.17.“Alliance Manager” has the meaning set forth in Section 3.10.
1.18.“Allowed Target Swap” has the meaning set forth in Section 4.1.1.4.
1.19.“Antibody” means any monoclonal or polyclonal antibody, whether multiple or
single chain, recombinant or naturally occurring, whole or fragment, and any
variants, derivatives or constructs thereof, including but not limited to,
antigen binding portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR
fragments, single chain antibodies (scFv), chimeric antibodies, diabodies and
polypeptides (including any humanized versions thereof) that contain at least a
portion of an immunoglobulin that is sufficient to selectively bind to a
specific Target. For avoidance of doubt, an Antibody Building Block is an
Antibody.


6
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.20.“Antibody Building Block” means an Antibody used in a Compound.
1.21.“Anticalin” or “Anticalin Protein” means, whether in nucleic acid or
protein form, (a) any lipocalin mutein isolated from the Anticalin Libraries, or
(b) any lipocalin mutein that, in each case, has been derived (either
physically, intellectually or by reverse engineering, in one (1) or more steps)
from any lipocalin referred to in subsection (a) of this definition, in each
case, which selectively binds a specific Target. For the sake of this Section
1.21, “mutein” shall mean a protein arising as a result of a mutation or a
recombinant DNA procedure.
1.22.“Anticalin Affinity Maturation” means the process of engineering for an
Anticalin Protein to enhance its developability profile, such as altering
binding affinity, cross-reactivity, or half-life, and specificity by
introducing, e.g., one or more amino acid mutations.
1.23.“Anticalin Protein Building Block” means an Anticalin Protein used in a
Compound.
1.24.“Anticalin Characterization” means the assessment of binding and functional
potency and/or the evaluation of the developability profile of Anticalin
Proteins and/or fusion proteins that include one or more Anticalin Proteins.
1.25.“Anticalin Expression” means the heterologous expression of an Anticalin
Protein in a host cell.
1.26.“Anticalin Fusion Technology” means the process of fusing or genetically
linking (including through the use of different linkers) one or more Anticalin
Proteins to an immunoglobulin or fragment thereof to create bispecific fusion
proteins.
1.27.“Anticalin Libraries” means any phage display library based on (a) the
[***] lipocalin ([***]) or (b) the [***] lipocalin ([***]).
1.28.“Anticalin Selection” means the process of screening an Anticalin Library
with a defined Target through the process of phage display, within a solution,
and physically separating the Target bound to Anticalin Proteins from the
solution containing non-binding Anticalin Proteins.
1.29.“Arbitration” has the meaning set forth in Section 17.2.1.
1.30.“Arbitration Request” has the meaning set forth in Section 17.2.1.
1.31.“Audited Party” has the meaning set forth in Section 8.5.1.
1.32.“Auditing Party” has the meaning set forth in Section 8.5.1.
1.33.“Authorized Recipients” has the meaning set forth in Section 12.2.
1.34.“Bankruptcy Code” has the meaning set forth in Section 16.3.4.


7
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.35.“Biological License Application” or “BLA” means a Biological License
Application in the United States as described in Section 351(a) of the United
States Public Health Service Act (“PHS Act”).
1.36.“Biosimilar” means, with respect to a given Collaboration Product in a
given country, any biological product on the market in such country that is
approved (a) by the applicable Competent Authority in such country under the
biosimilarity standard set forth in the United States under 42 U.S.C. §§
262(i)(2) and (k), or any similar standard under its foreign equivalent
applicable Law, on a country-by-country basis where such Collaboration Product
is marketed, provided that such applicable Law exists and (b) in reliance in
whole or in part, on a prior Marketing Approval (or on any safety or efficacy
data submitted in support of such prior Marketing Approval) of such
Collaboration Product. For countries or jurisdictions where no explicit
biosimilar regulations exist, “Biosimilar” includes products which have been
deemed to be a Biosimilar or otherwise deemed interchangeable by a Competent
Authority in the United Sates or European Union. Any product or component
thereof (including any Collaboration Product or component thereof) licensed,
marketed, sold, manufactured, or produced by or on behalf of a Party, its
Affiliates or Sublicensees (to the extent such Sublicensee commercializes a
Biosimilar in reliance on or access to the Data, Patents, and Know-How licensed
under this Agreement) will not constitute a Biosimilar for the purpose of
royalty reduction pursuant to Section 8.1.1.
1.37.“Building Block” means, individually, each Antibody and each Anticalin
Protein used in a Compound. A Building Block can be either an Antibody Building
Block or an Anticalin Protein Building Block.
1.38.“Building Block IP” means the PIRS Building Block IP and/or the SGEN
Building Block IP, as applicable.


8
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.39.“Business Day” means a day that is not a Saturday, Sunday, or a day on
which banking institutions in the United States or Munich, Germany, are
authorized by applicable Law to remain closed.
1.40.“Calendar Quarter” means each three (3) consecutive calendar months ending
on each March 31, June 30, September 30, and December 31.
1.41.“Calendar Year” means the period of time commencing on January 1 and ending
on the next December 31.
1.42.“CDR” means complementarity determining region based on the IMGT
(ImMunoGeneTics) method.
1.43.“Change of Control” means with respect to a Party, (a) completion of a
merger, reorganization, amalgamation, arrangement, share exchange,
consolidation, tender or exchange offer, private purchase, business combination,
recapitalization, or other transaction involving such Party as a result of which
either (1) the stockholders of such Party immediately preceding such transaction
hold less than fifty percent (50%) of the outstanding shares, or less than fifty
percent (50%) of the outstanding voting power, respectively, of the ultimate
company or entity resulting from such transaction immediately after consummation
thereof (including a company or entity which as a result of such transaction
owns the then-outstanding securities of such Party or all or substantially all
of such Party’s assets, including such Party’s assets related to the Compounds,
either directly or through one or more subsidiaries), or (2) any single Third
Party person or group (within the meaning of the U.S. Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect, referred to as a “Group”)
holds fifty percent (50%) or more of the outstanding shares or voting power of
the ultimate company or entity resulting from such transaction immediately after
the consummation thereof (including a company or entity which as a result of
such transaction owns the then-outstanding securities of such Party or all or
substantially all of such Party’s assets either directly or through one or more
subsidiaries); or (b) the direct or indirect acquisition (including by means of
a tender offer or an exchange offer) by any Third Party person or Group of
beneficial ownership (within the meaning of the U.S. Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect), or the right to acquire
beneficial ownership, or formation of any Third Party Group which beneficially
owns or has the right to acquire beneficial ownership, of fifty percent (50%) or
more of either the outstanding voting power or the then outstanding shares of
such Party, in each case on a fully-diluted basis. For the avoidance of doubt, a
transaction solely to change the domicile of a Party shall not constitute a
Change of Control as long as there is no change of direct or indirect
shareholding.
1.44.“Claim” means any charge, complaint, action, suit, proceeding, hearing,
investigation, claim, or demand, including without limitation any investigation
by a Government Authority.


9
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.45.“Claim Notice” has the meaning set forth in Section 15.3.1.
1.46.“Clinical Studies” means research studies in humans that are (a) designed
in accordance with international ethical and scientific quality standards for
designing, conducting, recording, and reporting research studies involving
investigational medicinal products for human use and that involve the
participation of human subjects, which standards are established through
applicable Laws, and (b) designed to generate clinical data and results
regarding a biological molecule in support of Marketing Approval, including any
translational research studies. Clinical Studies include, but are not limited
to, any Phase 1 Clinical Study, Phase 2 Clinical Study, or Pivotal Clinical
Study.
1.47.“CMC” means chemistry, manufacturing, and control.


10
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.48.“CMOs” means Third Party contract manufacturers that manufacture a Compound
under GMP conditions.
1.49.“CMO Supply Agreement” has the meaning set forth in Section 5.3.2.1(b).
1.50.“Co-Chair” has the meaning set forth in Section 3.6.1.2.
1.51.“CoDev Decision Point” has the meaning set forth in Section 4.4.2.2.
1.52.“CoDev Product” means a Collaboration Product for which PIRS has exercised
a PIRS CoDev Option in accordance with Section 4.4.2. For avoidance of doubt, in
the event that PIRS exercises a PIRS CoDev Option, the applicable Collaboration
Product shall become a CoDev Product as of the applicable PIRS CoDev Option
Exercise Effective Date, and shall no longer be considered an Exclusive Product
as of such date.
1.53.“CoDev Product Amendment” has the meaning set forth in Section 9.2.3.
1.54.“CoDev Product Compound Specific Patent” means any Joint Patent (other than
an Initial Compound Specific Patent) that Covers the Research, Development,
Manufacture, or Commercialization of a CoDev Product. In addition, any SGEN
Compound Specific Patent that Covers the Research, Development, Manufacture, or
Commercialization of a CoDev Product shall be considered a CoDev Product
Compound Specific Patent as of the PIRS CoDev Option Exercise Effective Date.
1.55.“CoDev Product Opt-Out” has the meaning set forth in Section 16.2.4.
1.56.“CoDev Product Plan” has the meaning set forth in Section 4.4.2.2.
1.57.“CoDev-Related Dispute” has the meaning set forth in Section 17.2.2.1.
1.58.“Collaboration Product(s)” means a Research Candidate that as of the [***]
(a) is identified by the Parties under a Research Candidate Plan and (b) SGEN
elects for further preclinical and clinical development, and for which SGEN pays
the [***]. A bispecific Antibody-Anticalin Protein fusion molecule that
comprises a portion, fragment, variant, modification or derivative of the
Antibody or Anticalin Protein of a Research Candidate that otherwise meets the
requirements of the foregoing sentence shall be deemed a Collaboration Product,
so long as such portion, fragment, variant, modification or derivative continues
to confer binding specificity for the relevant target within the applicable SGEN
Antibody Target and PIRS Anticalin Target combination. A Collaboration Product
will either be an Exclusive Product or a CoDev Product.
1.59.“Combination Product” has the meaning set forth in Section 1.149.


11
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.60.“Commercialization” means any and all activities related to obtaining
pricing and reimbursement approval, marketing, promoting, distributing,
importing, exporting, offering for sale, having sold, selling, or conducting any
other commercial exploitation activities relating to a Collaboration Product.
For clarity, “Commercialize” has a correlative meaning.
1.61.“Commercialization Expenses” shall have the meaning set forth in Exhibit
1.189 (Profits and Losses).
1.62.“Commercially Reasonable Efforts” means, with respect to an obligation of a
Party, such level of effort and expenditure of resources required to carry out
such obligation in a sustained manner consistent with the efforts and resources
of a typical pharmaceutical or biotechnology company of a similar size and with
similar resources as SGEN or PIRS together with their respective Affiliates, as
applicable, typically devotes at the same stage of development or
commercialization, as applicable, for its own internally developed
pharmaceutical products in a similar area with similar market potential, at a
similar stage of their product life, taking into account all relevant factors
including, as applicable, stage of development, mechanism of action, efficacy
and safety relative to competitive products in the marketplace, actual or
anticipated labeling, the nature and extent of market exclusivity (including
patent coverage and regulatory exclusivity), cost and likelihood of obtaining
Marketing Approval, and actual or projected profitability. Where applicable,
Commercially Reasonable Efforts will be determined on a market‑by‑market and
Indication‑by‑Indication basis, and it is anticipated that the level of effort
will be different for different markets and will change over time reflecting
changes in the status of the applicable Compound and the markets involved.
1.63.“Commercial Manufacturing Costs” means with respect to a CoDev Product
Manufactured by or on behalf of a Party in accordance with the applicable CoDev
Product Plan or the Global Commercialization Strategy and related budgets at any
time following the first Regulatory Approval of the applicable CoDev Product,
such Party’s actual costs (including labor and out-of-pocket costs) of
Manufacturing such CoDev Product (for both clinical as well as commercial
supply) without any mark-up, from the date of the first Regulatory Approval of
the applicable CoDev Product until such CoDev Product is no longer Manufactured.
Commercial Manufacturing Costs shall be calculated as further defined in Exhibit
1.189 (Profits and Losses).
1.64.“Committee” has the meaning set forth in Section 3.6.1.1.
1.65.“Compassionate Use” means the use of a Collaboration Product as an
investigational drug (prior to Marketing Approval) in accordance with applicable
Law outside of a Clinical Study to treat a patient with a serious or
life-threatening disease or condition who has no comparable or satisfactory
alternative treatment options.
1.66.“Compound” means any Research Candidate or Collaboration Product.


12
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.67.“Competent Authority” means any regulatory agency, department, bureau,
commission, council, or other governmental entity of (a) any country, territory,
national, federal, state, provincial, county, city, or other political
subdivision government, including the FDA, or (b) any supranational body
(including the EMA), in any applicable jurisdiction in the world, involved in
the granting of Regulatory Approval.
1.68.“Competing Collaboration Product” means any [***] that [***] and [***] the
[***] ([***] in terms of [***] and [***] the [***]) as a Collaboration Product.
For the avoidance of doubt, no Collaboration Product shall be a “Competing
Collaboration Product” with respect to any other Research Candidate or
Collaboration Product. For the purposes of this definition “Biologic” shall mean
a peptide of at least forty (40) amino acids or at least one hundred (100) amino
acids if made by entirely synthetic means.
1.69.“Competing Research Product” means any bispecific Biologic that
specifically binds to and modulates the same Therapeutically [***] ([***] in
terms of [***]) as a Research Candidate. For the avoidance of doubt, no Research
Candidate shall be a “Competing Research Product” with respect to any other
Research Candidate or Collaboration Product. For the purposes of this definition
“Biologic” shall mean a [***] of [***] or [***] if made by [***].
1.70.“Concerned Party” has the meaning set forth in Section 10.3.
1.71.“Confidential Information” means any and all Know-How and information of a
confidential nature, whether financial, business, legal, technical, or
non-technical, whether in oral, written, electronic or other form, including
information and data related to a Compound, a Party, or any concepts,
discoveries, inventions, data, designs or formulae in relation to this
Agreement, that is disclosed, supplied or otherwise made available by or on
behalf of one Party or any of its Affiliates or Sublicensees (“Disclosing
Party”) to the other Party or any of its Affiliates or Sublicensees (“Receiving
Party”) in connection with this Agreement, provided that Joint Know-How shall be
deemed the Confidential Information of both Parties. All Confidential
Information disclosed by a Party pursuant to the Mutual Confidential Disclosure
Agreement between the Parties [***], including all amendments thereto (the
“Prior CDA”) shall be deemed to be Confidential Information of such Party
pursuant to this Agreement (with the mutual understanding and agreement that any
use and disclosure thereof that is authorized under, and consistent with,
Section 12 and this Agreement shall not be restricted by, or be deemed a
violation of, such Prior CDA).


13
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.72.“Control”, “Controlled”, or “Controlling” means, with respect to a subject
item (including any Intellectual Property Right, Know-How, Regulatory Approvals,
or Regulatory Materials) (“Subject Item”), the possession (whether arising by
ownership, pursuant to a license or sublicense or otherwise, other than pursuant
to this Agreement) by a Party of the ability of such Party or its Affiliate to
grant a license, sublicense or access to the other Party with respect to such
Subject Item, as provided in this Agreement, without violating the terms of any
agreement with any Third Party (and subject to Section 8.1.2), in existence as
of the time such Party or its Affiliates would first be required hereunder to
grant the other Party such license, sublicense, or access. Notwithstanding
anything to the contrary hereunder, the PIRS Platform IP and PIRS Platform
Improvement IP will not be deemed to be “Controlled” by PIRS or its Affiliates
for purposes of this Agreement.
1.73.“Copyrights” means all copyrights, and all right, title, and interests in
all copyrights, copyright registrations, and applications for copyright
registration, certificates of copyright and copyrighted rights and interests
throughout the world, and all right, title, and interest in related applications
and registrations throughout the world.
1.74.“Cover”, “Covered” or “Covering” with reference to (a) a Patent Right,
means that, in the absence of a (sub)license under, or ownership of, such Patent
Right, the Research, Development, Manufacture, or Commercialization of a
Compound (including the making, using, offering for sale, selling or importing
thereof), with respect to a given country, would infringe a Valid Claim of such
Patent Right (or, in the case of a Valid Claim that has not yet issued, would
infringe such Valid Claim if it were to issue), or (b) Know-How, means that the
Research, Manufacture, Development or Commercialization of a Compound
incorporates, embodies or otherwise make use of such Know-How.
1.75.“CREATE Act” has the meaning set forth in Section 11.5.
1.76.“Damages” has the meaning set forth in Section 15.1.
1.77.“Data” means any and all non-aggregated and aggregated research,
pharmacology, pre-clinical, clinical, commercial, marketing, process
development, manufacturing, and other data or information, including
investigator brochures and reports (both preliminary and final), statistical
analyses, expert opinions and reports, and safety data, in each case generated
from, or related to, Clinical Studies or non-clinical studies, research or
testing specifically related or directed to a Compound.
1.78.“Developed in Competing Indications” or “Development in Competing
Indications” has the meaning set forth in Section 4.3.6.2.


14
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.79.“Development” or “Develop” means, with respect to a Collaboration Product
(and any companion diagnostic therefor), any and all pre-clinical, non-clinical
and clinical research and development activities after [***] and before or after
obtaining Marketing Approval for such Collaboration Product, and that are
reasonably related to or leading to the development, preparation, and submission
of data and information to a Regulatory Authority for the purpose of obtaining,
supporting or expanding Marketing Approval or to the appropriate body for
obtaining, supporting or expanding pricing approval, including all activities
related to pharmacokinetic profiling, design and conduct of Clinical Studies,
those Manufacturing related activities that support the Development of the
applicable Collaboration Product (such as process development, scale up, test
method development, formulation development, delivery system development,
quality control development, and validation) and CMC activities, medical
affairs, regulatory affairs, statistical analysis, report writing, and
regulatory filing creation and submission (including the services of outside
advisors and consultants in connection therewith).
1.80.“Development Costs” means, on a Collaboration Product-by-Collaboration
Product basis, in the in the Field in the Territory, all (i) FTE Costs incurred
for the Development and Manufacture of such Collaboration Product and (ii)
Out-of-Pocket Costs incurred for the Development and Manufacture of such
Collaboration Product, but excluding Commercial Manufacturing Costs. For
avoidance of doubt, Development Costs shall not include Commercialization
Expenses.
1.81.“Disclosing Party” has the meaning set forth in Section 1.71.
1.82.“Development Plan Overviews” has the meaning set forth in Section 3.3.1.
1.83.“Dispute” has the meaning set forth in Section 17.2.1.
1.84.“Divest” or “Divestiture” has the meaning set forth in Section 10.3.6.1.
1.85.“DMF” means a drug master file and all equivalents, and related proprietary
dossiers, in any country or jurisdiction for a Collaboration Product submitted
or to be submitted by a Party to Competent Authorities.
1.86.“Dollars” or “$” means the lawful currency of the United States.
1.87.“Dormant Candidate” means (i) the remaining [***] Research Candidates that
have the same SGEN Building Block as a Research Candidate selected by SGEN for
further Development at the [***] or (ii) a Collaboration Product deemed to be a
Dormant Candidate pursuant to Section 4.3.7.
1.88.“Effective Date” has the meaning set forth in the preamble.
1.89.“EMA” means the European Medicines Agency or any successor agency thereto.
1.90.“EU[***] Market” means any one of [***].


15
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.91.“European Union” or “EU” means the member states of the European Union as
of the Effective Date (including for the avoidance of doubt, the United
Kingdom), and such other countries as may become part of the European Union
after the Effective Date. For clarity, to the extent the United Kingdom and/or
any other member state of the European Union would not anymore be a member of
the European Union after the Effective Date, it shall still be included in this
definition of EU for the purposes of this Agreement.
1.92.“Exclusive Product” means a Collaboration Product for which PIRS has not
exercised a PIRS CoDev Option in accordance with Section 4.4.2. For avoidance of
doubt, unless and until PIRS exercises a PIRS CoDev Option, a Collaboration
Product shall be an Exclusive Product.
1.93.“Exclusive Product Royalties” has the meaning set forth in Section 7.9.
1.94.“Existing PIRS Patent Rights” has the meaning set forth in Section
14.2.1.3.
1.95.“Existing SGEN Know-How” has the meaning set forth in Section 14.3.1.2.
1.96.“Expedited Rules” has the meaning set forth in Section 17.2.2.1.
1.97.“FDA” means the United States Food and Drug Administration or any successor
entity thereto.
1.98.“Field” means, with respect to any Compound, any therapeutic, palliative,
prophylactic and diagnostic use for any disease or condition.
1.99.“Filing Party” has the meaning set forth in Section 2.6.1.
1.100.“Final Offer” has the meaning set forth in Section 9.2.3.
1.101.“First Approved SGEN Antibody Target” has the meaning set forth in Section
4.1.1.2.
1.102.“First Commercial Sale” means the first sale to a Third Party of a
Collaboration Product by or on behalf of either Party or its Affiliates or
Sublicensees, in a country after receipt of the applicable Marketing Approval
from the Competent Authorities in that country. For the avoidance of doubt, any
Compassionate Use shall not be considered a First Commercial Sale.
1.103.“FTC” has the meaning set forth in Section 14.4.5.


16
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.104.“FTE” shall mean, with respect to an applicable Compound, a full-time
equivalent person-year of work engaged in the direct performance of the
applicable Research, Development, Manufacturing, or Commercialization activities
for such Compound, determined using an 1,800-hour annual base. In no
circumstance can the work of any given person in a given year exceed one (1)
FTE. For clarity, indirect personnel (including supervisors and support
functions such as legal, finance or business development) shall not constitute
FTEs.
1.105.“FTE Costs” for a given period and with respect to an applicable Compound,
means the product of (a) the total FTEs (proportionately, on a per-FTE basis)
dedicated by a Party or its Affiliates in the particular period to the direct
performance of the applicable Research, Development, Manufacturing, or
Commercialization activities allocated to such Party hereunder and that are
Reasonably Allocable to such Compound and (b) the FTE Rate. Notwithstanding the
foregoing, FTE Costs shall not include (x) Commercial Manufacturing Costs and
(y) Commercialization Expenses.
1.106.“FTE Rate” means, unless otherwise agreed between the Parties, a rate per
FTE equal to [***] Dollars ($[***]) per annum (which may be prorated on a daily
or hourly basis (based on a 40-hour workweek) as necessary). The FTE Rate is
“fully burdened” and will cover employee salaries, benefits, travel, and such
facilities and equipment and other materials and services including ordinary
laboratory and Manufacturing consumables (like, for example, growth media, but
not larger out-of-pocket expenses that are used in GMP Manufacturing of a
Compound, such as chromatography resins) procured from distributors of relevant
products as they may use. Commencing upon the first (1st) anniversary of the
Effective Date and upon every anniversary thereafter, the FTE Rate will be
adjusted in accordance with the percentage change over the applicable annual
period in the Consumer Price Index (U.S. Bureau of Labor Statistics for all
urban consumers, U.S. city average, all items).
1.107.“Full Sublicense Agreement” means, with respect to a CoDev Product, a
Partnering Agreement between a Party and a Third Party to license or sublicense,
transfer, assign or sell all of its rights and obligations to Research, Develop
and Commercialize such CoDev Product under this Agreement.
1.108.“Gatekeeper” means the Third-Party gatekeeper who will check nominated
SGEN Antibody Targets against the Restricted Research Candidate Target List, in
accordance with Section 4.1.1.5.


17
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.109.“Global Branding Strategy” has the meaning set forth in Section 6.6.
1.110.“Global Commercialization Agreement” has the meaning set forth in Section
6.1.
1.111.“Global Commercialization Strategy” has the meaning set forth in Section
6.1.
1.112.“GLP Tox Study” means, with respect to a Compound, a study conducted in a
species using applicable regulatory good laboratory practices for the purposes
of assessing the onset, severity, and duration of toxic effects and their dose
dependency with the goal of establishing a safety profile required for a
regulatory submission supporting the dosing of human subjects as outlined in
appropriate ICH guidance. For the avoidance of doubt, preliminary toxicology
studies are not regarded as a GLP Tox Study.
1.113.“Go/No-Go Decision Fee” means the payment amount for the Go/No-Go DP
specified in Section 7.4 (i.e., [***] Dollars ($[***])).
1.114.“Go/No-Go Decision Point” or “Go/No-Go DP” means, with respect to a
Research Candidate, (i) SGEN’s written notice to PIRS within [***] days of the
end of the Research Term with respect to such Research Candidate that it has
selected that Research Candidate to become a Collaboration Product and (ii)
SGEN’s payment of the Go/No Go Decision Fee within [***] days of providing such
notice.
1.115.“Government Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission, or other
government instrumentality of (a) any country, territory, nation, state,
province, county, city, or other political subdivision thereof or (b) any
supranational body, including any Competent Authority.
1.116.“Health Authority Communication” means any communication from any
Competent Authority that concerns significant issues, including any of the
following: key product quality attributes (e.g., purity), safety findings
affecting the platform (e.g., serious adverse events, emerging safety signals),
clinical or non-clinical findings affecting patient safety, or lack of efficacy.
1.117.“HSR” has the meaning set forth in Section 14.4.5.
1.118.“IND” or “IND/IMPD” means (a) an Investigational New Drug Application as
defined in the FD&C Act and applicable regulations promulgated thereunder by the
FDA, (b) the Investigational Medicinal Product Dossier in the European Union, or
(c) the equivalent application to the applicable Competent Authority in any
other regulatory jurisdiction, and any amendments to the foregoing (a), (b) or
(c), in each case, the filing of which is necessary to initiate or conduct
clinical testing of an investigational drug or biological product in humans in
such jurisdiction.
1.119.“IND/IMPD Submission” means the filing of an IND/IMPD.


18
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.120.“IND Filing Party” has the meaning set forth in Section 2.7.
1.121.“Indemnified Party” has the meaning set forth in Section 15.3.1.
1.122.“Indemnifying Party” has the meaning set forth in Section 15.3.1.
1.123.“Indication” means a distinct type of disease or medical condition in
humans to which a Collaboration Product is directed and eventually approved. To
distinguish one Indication from another Indication, the two Indications [***] of
the [***] is in a [***], whereas [***] to the [***] or [***] a [***] used to
[***] for [***] of the [***] would [***] a [***]. Notwithstanding the foregoing,
[***] shall be [***] and [***] of the [***] of the [***] of the [***].
1.124.“Initial Compound Specific Know-How” means, on a Compound-by-Compound
basis, all Know-How developed or generated by or on behalf of PIRS under the
Research Candidate Plan that (a) Covers the Research, Development, Manufacture,
or Commercialization of such Compound or (b) is reasonably necessary or useful
for the Research, Development, Manufacture, or Commercialization of a Compound.
Initial Compound Specific Know-How excludes Know-How within the SGEN Building
Block IP, PIRS Building Block IP, PIRS Platform IP, or PIRS Platform Improvement
IP.
1.125.“Initial Compound Specific Patents” means, on a Compound-by-Compound
basis, any Patent that includes or otherwise incorporates any Initial Compound
Specific Know-How. For avoidance of doubt, Initial Compound Specific Patents
excludes Patents within the SGEN Building Block IP, PIRS Building Block IP, PIRS
Platform IP, or PIRS Platform Improvement IP.
1.126.“Initial Quantities” means, for each of the [***] Research Candidates that
include the same SGEN Building Block, at least [***] mg of the respective
protein.
1.127.“Initiation” or “Initiated” means, (i) with respect to a Clinical Study of
a Collaboration Product, the first dosing of the first human subject pursuant to
the protocol for such Clinical Study or (ii) with respect to a GLP Tox Study,
the start date of the in-life phase of such GLP Tox Study.
1.128.“Insolvent Party” has the meaning set forth in Section 16.3.4.
1.129.“Intellectual Property Rights” means, collectively, Patent Rights,
Copyrights, Trademarks, designs, domain names, moral rights and all other
intellectual property and proprietary rights.
1.130.“Joint Development Budget” has the meaning set forth in Section 4.4.2.2.
1.131.“Joint Development Committee” or “JDC” has the meaning set forth in
Section 3.3.


19
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.132.“Joint IP” means collectively, Joint Know-How and Joint Patents, including
all Intellectual Property Rights therein.
1.133.“Joint Intellectual Property Committee” or “JIPC” has the meaning set
forth in Section 3.4.
1.134.“Joint Know-How” means the (x) Initial Compound Specific Know-How and (y)
to the extent not included in (x), Know How created, invented or generated by
employees, agents, or independent contractors of (i) both Parties or their
Affiliates (or a Third Party acting on any of their behalf) jointly in the
course of performing activities under this Agreement, (ii) PIRS or its
Affiliates (or a Third Party acting on any of their behalf) in the course of
performing activities under this Agreement during the Research Term, including
the activities set forth in the applicable Research Candidate Plan, or (iii)
either Party or its Affiliates (or a Third Party acting on any of their behalf)
in the course of performing activities under this Agreement with respect to a
CoDev Product, including the activities set forth in the applicable CoDev
Product Plan. Joint Know-How excludes in each case Know-How within the PIRS
Platform IP, PIRS Platform Improvement IP, SGEN Building Block IP or PIRS
Building Block IP regardless of whether such Know-How would otherwise meet the
definition of Joint Know-How hereunder.
1.135.“Joint Patents” means the (x) Initial Compound Specific Patents and (y) to
the extent not included in (x), Patents that claim an invention created,
invented or generated by employees, agents, or independent contractors of (i)
both Parties together or their Affiliates (or a Third Party acting on any of
their behalf) in the course of performing activities under this Agreement, (ii)
PIRS or its Affiliates (or a Third Party acting on any of their behalf) in the
course of performing activities under this Agreement during the Research Term,
including the activities set forth in the applicable Research Candidate Plan, or
(iii) either Party or its Affiliates (or a Third Party acting on any of their
behalf) in the course of performing activities under this Agreement with respect
to a CoDev Product, including the activities set forth in the applicable CoDev
Product Plan. Joint Patents excludes in each case any Patents within the PIRS
Platform IP, PIRS Platform Improvement IP, SGEN Building Block IP or PIRS
Building Block IP regardless of whether such Patent would otherwise meet the
definition of a Joint Patent hereunder.
1.136.“Joint Research Committee” or “JRC” has the meaning set forth in Section
3.2.
1.137.“Joint Steering Committee” or “JSC” has the meaning set forth in Section
3.1.


20
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.138.“Key Data” shall consist of the following Data and information: (a) size
and geography of the applicable Clinical Study, including number of sites and
identification of main sites, (b) Indications and clinical settings included in
such Clinical Study, including lines of therapy and key patient inclusion
criteria, (c) summary of safety data from such Clinical Study, including adverse
events by severity, dose level and Indication or clinical setting, (d) summary
of efficacy data, including Key Endpoints by dose level and Indication or
clinical setting, and (e) summary of biomarker analysis by dose level and
Indication or clinical setting, including correlation of such biomarker analysis
with Key Endpoints (as available at time of publication). For the purposes of
this definition, “Key Endpoints” shall consist of the following endpoints:
overall response rate, complete responses, partial responses if applicable,
stable disease, disease control rate, minimal residual disease if applicable,
progression free survival, overall survival (as available at the time of
publication of Key Data), and any other efficacy endpoint that was not
contemplated at the time of this Agreement but was subsequently included as a
primary or secondary endpoint in such Clinical Study.
1.139.“Know-How” means any and all ideas, concepts, designs, technical
information, techniques, Data, database rights, discoveries, inventions,
practices, methods, procedures, processes, methods, algorithm, knowledge, skill,
experience, test data and any other information or technology, whether in
written, electronic, graphic or any other form, including pharmaceutical,
chemical, biological and biochemical compositions, formulations, assays, active
pharmaceutical ingredients (“APIs”), molecules, samples, cell lines, journals,
and laboratory notebooks.
1.140.“Law” means any applicable national, supranational, federal, state, local
or foreign law, statute, ordinance, principle of common law, or any rule,
regulation, standard, judgment, order, writ, injunction, decree, arbitration
award, agency requirement, license or permit of any applicable Government
Authority, including any rules, regulations, guidelines, directives or other
requirements of applicable Government Authorities, including good clinical
practices, good laboratory practices and good manufacturing practices, as well
as all anti-bribery or anti-corruption laws, as applicable.
1.141.“Licensor” has the meaning set forth in Section 9.1.1.
1.142.“MAA” means a Marketing Authorization Application, in relation to any
Product, filed or to be filed with the EMA (or equivalent national agency), for
authorization to place a medicinal product on the market in the European Union
(or any other territory).


21
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.143.“Manufacture” means, with respect to a Compound, all activities related to
the manufacture of the Compound, including, but not limited to, manufacturing
supplies for Development or Commercialization, packaging, in-process and
finished product testing, release of product or any component or ingredient
thereof, quality assurance and quality control activities related to
manufacturing and release of product, ongoing stability tests, storage,
shipment, import and export as needed, improvement of production, improvement of
manufacturing processes, and regulatory activities related to any of the
foregoing. For clarity, “Manufacturing” has a correlative meaning.
1.144.“Manufacturing Party” has the meaning set forth in Section 5.3.2.1.
1.145.“Marketing Approval” means all approvals, licenses, registrations or
authorizations of the Competent Authorities in a country, necessary for the
commercial marketing and sale of a Collaboration Product in such country,
including (a) the approval of a MAA or a BLA, and (b) a determination or
decision establishing prices for a Collaboration Product that can be charged or
reimbursed in regulatory jurisdictions where the applicable Competent
Authorities approve or determine the price or reimbursement of pharmaceutical
products.
1.146.“Material Adverse Effect” has the meaning set forth in Section 4.4.3.6.
1.147.“Medical Journals” has the meaning set forth in Section 13.2.1.
1.148.“Net Income” has the meaning set forth in Exhibit 1.189, attached hereto
and incorporated herein by reference.
1.149.“Net Sales” means, in the case of sales by or for the benefit of SGEN, its
Affiliates, and its Sublicensees (in each case, “Seller”) in the Territory to a
Third Party, the gross amount invoiced by Seller with respect to Exclusive
Products, less the following deductions solely to the extent such deduction: (i)
is reasonable and customary, (ii) is included in the gross invoiced sales price
for the Exclusive Product or otherwise directly paid, allowed, accrued, or
incurred by the Seller with respect to the sale of such Exclusive Product (iii)
is applicable and in accordance with standard allocation procedures, (iv) has
not already been deducted or excluded, (v) is incurred in the ordinary course of
business in type and amount consistent with good industry practice, and (vi) is
determined in accordance with, and as recorded in revenues under, applicable
Accounting Standards (“Permitted Deductions”):
1.149.1.trade, cash, [***] and [***] and allowances for Exclusive Products;
price reductions (retroactive or otherwise) including [***] or otherwise [***];
1.149.2.any tax, tariff, duty (including custom duty) or other governmental
charge (such as excise, sales or use taxes or value added tax), levied on the
sale,


22
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




transportation or delivery of such Exclusive Products [***] and [***] or other
[***] or [***] or any [***];
1.149.3.customary freight, insurance, packing costs and other transportation
charges added to the sales price that are incurred in delivering the Exclusive
Product;
1.149.4.amounts repaid or credits taken by reason of rejections, defects, or
returns of the Exclusive Products or because of retroactive price reductions, or
due to recalls or rebates required by applicable Laws;
1.149.5.any fees for services provided by wholesalers and warehousing chains
related to the distribution of such Exclusive Products and the portion of
administrative fees paid during the relevant time period to group purchasing
organizations, pharmaceutical benefit managers and/or Medicare Prescription Drug
Plans relating specifically to such Exclusive Products [***] to the [***] that
such [***] in [***] the [***]; and
1.149.6.the [***] that [***] to the [***] for the [***] which as of the [***] is
[***] the [***] by the [***] and the [***] is the [***];
1.149.7.[***] of a [***] with the [***] to the [***].
For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in Section 1.149.1 through Section 1.149.6 above, such item
may not be deducted more than once.
“Net Sales” shall not include any consideration received with respect to a sale,
use or other disposition of any Exclusive Product in a country for purposes of
conducting Clinical Studies in the course of Development of the Exclusive
Product in accordance with this Agreement or as samples (reasonable in number),
for Compassionate Use, or for other charitable, promotional, pre‑clinical,
clinical, regulatory or governmental purposes, in each case to the extent such
Exclusive Product is sold at or below cost. Notwithstanding the foregoing, the
amounts invoiced by SGEN, its Affiliates, or their Sublicensees for the sale of
Exclusive Products among SGEN, its Affiliates or their respective Sublicensees
for resale shall not be included in the computation of Net Sales hereunder
(except where such Affiliates or Sublicensees are the end users) and Net Sales
shall be the gross invoice or contract price charged to the Third Party customer
for that Exclusive Product in an arms’ length transaction, less the Permitted
Deductions. Net Sales calculations shall be determined in accordance with
Accounting Standards consistently applied throughout the organization and across
all products of the entity whose sales of Exclusive Products are giving rise to
Net Sales. In the case of any sale or other transfer for value, such as barter
or counter-trade, of an Exclusive Product, or part thereof, other than in an
arm’s length transaction exclusively for cash, Net Sales shall be calculated as
above on the value of the non-cash consideration received or the fair market
price (if higher) of such Exclusive Product in the country of sale or transfer,


23
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




as determined in accordance with Accounting Standards consistently applied (as
contemplated above).
In the case where an Exclusive Product is sold as part of a Combination Product
in a country in the Territory, Net Sales for the Exclusive Product included in
such Combination Product in such country shall be calculated as follows:
(i)    if the Exclusive Product is sold separately in such country and the other
active ingredient or ingredients in the Combination Product are sold separately
in such country, Net Sales for the Collaboration Product shall be calculated by
multiplying actual Net Sales of such Combination Product in such country by the
fraction A/(A+B), where A is the invoice price of the Exclusive Product when
sold separately in such country and B is the total invoice price of the other
active ingredient or ingredients in the Combination Product when sold separately
in such country;
(ii)    if the Exclusive Product is sold separately in such country but the
other active ingredient or ingredients in the Combination Product are not sold
separately in such country, Net Sales for the Exclusive Product shall be
calculated by multiplying actual Net Sales of such Combination Product in such
country by the fraction A/D, where A is the invoice price of the Exclusive
Product when sold separately in such country and D is the invoice price of the
Combination Product in such country;
(iii)    if the Exclusive Product is not sold separately in such country but the
other active ingredient or ingredients in the Combination Product are sold
separately in such country, Net Sales for the Exclusive Product shall be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction 1 – (B/D), where B is the invoice price of the other active ingredient
or ingredients in the Combination Product when sold separately in such country
and D is the invoice price of the Combination Product in such country;
notwithstanding the foregoing, if the other active ingredient or ingredients in
the Combination Product are being sold by (a) Seller, then Net Sales for the
Collaboration Product shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction 1 – (E/E+1), where E is the number of
other active ingredients in the Combination Product, and (b) a Third Party,
where such Third Party and Seller have a written agreement on how actual Net
Sales of such Combination Product shall be split between Seller and such Third
Party, then Net Sales for the Collaboration Product shall be the proportion of
Net Sales of the Combination Product Seller actually receives under such written
agreement with such Third Party; or
(iii)    if neither the Exclusive Product nor the other active ingredient or
ingredients in the Combination Product are sold separately in such country, the
Parties shall determine Net Sales for the Exclusive Product in such Combination
Product by mutual agreement based on the relative contribution of the Exclusive
Product


24
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




and each other active ingredient to the Combination Product, and shall take into
account in good faith any applicable allocations and calculations that may have
been made for the same period in other countries.
For purposes of this definition, “Combination Product” means a product that
includes at least one active ingredient other than a Collaboration Product, when
a single sale or reimbursement price is set for such Combination Product.


25
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.150.“Non-Competing Indication CoDev Product” has the meaning set forth in
Section 4.3.6.2.
1.151.“Non-Proposing Party” has the meaning set forth in Section 4.4.3.6.
1.152.“Objection Period” has the meaning set forth in Section 4.4.3.6(a).
1.153.“Ongoing Internal PIRS Program” means therapeutic programs for which PIRS
has initiated lab work, including all of the following: (i) generation of the
genetic constructs, (ii) production of the corresponding protein, and (iii)
testing of such protein in at least one (1) in vitro or in vivo assay.
1.154.“Option Notice” has the meaning set forth in Section 4.4.2.2.
1.155.“Out-of-Pocket Costs” means all direct project costs and expenses paid to
Third Parties (or payable to Third Parties) after the Effective Date, which are
specifically identifiable for or Reasonably Allocable to services or materials
provided by such Third Parties directly in their performance of the Research,
Development, Manufacture, or Commercialization of a Compound; such expenses to
have been recorded and accrued in accordance with Accounting Standards by the
applicable Party and/or its Affiliates, in each case without mark-up. For
clarity, Out-of-Pocket Costs do not include capital expenditures (unless
mutually agreed by the Parties), travel expenses, idle Manufacturing capacity
costs, or items intended to be covered under the definition of FTE Costs. For
further clarity, Out-of-Pocket Costs do include otherwise eligible costs for:
contract research organizations (CROs); clinical supplies; Manufacturing process
development and scale-up; test method development, qualification, and
validation; formulation development; and stability testing. Notwithstanding the
foregoing, Out-of-Pocket Costs shall not include (x) Commercial Manufacturing
Costs and (y) Commercialization Expenses.
1.156.“Partnering Agreement” means with respect to any Collaboration Product, an
agreement with a Third Party to license or sublicense, transfer, assign or sell
(in each case, including an option to do so, but excluding any assignment or
sale in connection with a Change of Control of the assigning or selling Party)
all or part of its rights and obligations to Research, Develop and Commercialize
such Collaboration Product.
1.157.“Party” or “Parties” has the meaning set forth in the preamble.
1.158.“Party Supply Agreement” has the meaning set forth in Section 5.3.2.1(a).


26
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.159.“Patent Right” or “Patent” means any and all patent rights and all right,
title and interest in all patent applications and patents that issue from them,
all letters patent or equivalent rights and applications in each case to the
extent the same has not been held, by a court of competent jurisdiction, to be
invalid or unenforceable in a decision from which no appeal can be taken or from
which no appeal was taken within the time permitted for appeal. Patent Rights
include any extension, registration, confirmation, reissue, continuation,
supplementary protection certificate, divisional, continuation-in-part,
re-examination, or renewal thereof or foreign counterparts of any of the
foregoing.
1.160.“Paying Party” has the meaning set forth in Section 8.4.1.
1.161.“Permitted Deductions” has the meaning set forth in Section 1.148.
1.162.“Pharmacovigilance Agreement” has the meaning set forth in Section 4.6.1.
1.163.“Phase 1 Clinical Study” means a clinical study of a product in human
subjects which provides for the first introduction into humans of a product,
conducted in healthy volunteers or patients to obtain information on product
safety, tolerability, pharmacological activity, or pharmacokinetics, as
described in 21 C.F.R. § 312.21(a) (or the non-United States equivalent
thereof).
1.164.“Phase 1 Clinical Study Expansion Cohort” means the expansion of a Phase 1
Clinical Study to include additional patient(s) following the selection of a
dose during the dose escalation part of the Phase 1 Clinical Study (such as a
maximum tolerated dose).
1.165.“Phase 2 Clinical Study”, “Phase 2a Clinical Study” or “Phase 2b Clinical
Study” means a clinical study of a product that is prospectively designed to
establish the safety, dose ranging and efficacy of a product as further defined
in 21 C.F.R. § 312.21(b) (or the non-United States equivalent thereof).
1.166.“PIRS” has the meaning set forth in the preamble.
1.167.“PIRS Anticalin Target” means [***].
1.168.“PIRS Background Agreement” means (i) the Research and License Agreement
with [***] and (ii) any agreement entered by PIRS to in-license any Intellectual
Property Rights necessary or useful for the Research, Development,
Manufacturing, or Commercialization of the PIRS Building Block of any Compound.
1.169.“PIRS Building Block” means any Anticalin Protein Building Block
Controlled by PIRS. For avoidance of doubt, any PIRS Building Block with the
same PIRS Anticalin Target shall be deemed to be the same PIRS Building Block
under this Agreement.


27
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.170.“PIRS Building Block IP” means all Patent Rights and Know-How Controlled
by PIRS as of the Effective Date and thereafter during the Term that Cover an
Anticalin Protein Building Block individually, including all Intellectual
Property Rights therein, but excluding any PIRS Platform IP and PIRS Platform
Improvement IP.
1.171.“PIRS CoDev Option” has the meaning set forth in Section 4.1.2.1.
1.172.“PIRS CoDev Option Exercise Effective Date” has the meaning set forth in
Section 4.4.2.2.
1.173.“PIRS Collaboration Product” has the meaning set forth in Section
16.3.2.4(b).
1.174.“PIRS Indemnitees” has the meaning set forth in Section 15.2.
1.175.“PIRS IP” means any and all PIRS Patent Rights and the PIRS Know-How,
including any Intellectual Property Rights therein. For avoidance of doubt, PIRS
IP shall exclude PIRS Platform IP and PIRS Platform Improvement IP but shall
include PIRS Building Block IP.
1.176.“PIRS Know-How” means all Know-How that is Controlled by PIRS as of the
Effective Date and thereafter during the Term other than pursuant to the
licenses granted by SGEN under this Agreement and that (a) Covers the Research,
Development, Manufacture, or Commercialization of the Compounds or (b) is
reasonably necessary for the Research, Development, Manufacture, or
Commercialization of the Compounds, but excludes Know-How within the PIRS
Platform IP and PIRS Platform Improvement IP. PIRS Know-How shall include PIRS’
interest in Joint Know-How.
1.177.“PIRS Partner” has the meaning set forth in Section 9.2.1.
1.178.“PIRS Patent Rights” means any Patent Rights that are Controlled by PIRS
as of the Effective Date and thereafter during the Term, and that (a) Cover the
Research, Development, Manufacture, or Commercialization of the Compounds
(including their composition, formulation, combination, product by process, or
method of use, manufacture, preparation, or administration), or (b) are
reasonably necessary for the Research, Development, Manufacture, or
Commercialization of the Compounds pursuant to the terms of this Agreement. PIRS
Patent Rights shall include PIRS’ interest in Joint Patents that meet the above
requirements. PIRS Patent Rights shall exclude Patent Rights within the PIRS
Platform IP and PIRS Platform Improvement IP. The PIRS Patent Rights existing as
of the Effective Date are set forth in Exhibit 1.178 and shall be updated from
time to time.


28
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.179.“PIRS Platform Improvement IP” means any and all Patent Rights or Know-How
created, invented, or generated by or on behalf of employees, agents, or
independent contractors of either Party or their Affiliates (whether alone or
jointly) in the course of performing activities pursuant to this Agreement that
constitutes an improvement, modification, or enhancement to, or derivative of,
the PIRS Platform IP, including all Intellectual Property Rights therein. The
Patent Rights within the PIRS Platform IP shall be added to Exhibit 1.179 from
time to time.
1.180.“PIRS Platform IP” means (a) the Know-How Controlled by PIRS that is
necessary or useful for the practice of the PIRS Platform Technology, and (b)
those Patent Rights Controlled by PIRS directed to the PIRS Platform Technology
as set forth in Exhibit 1.180.
1.181.“PIRS Platform Technology” means Anticalin Libraries, Anticalin Selection,
Anticalin Expression, Anticalin Characterization, Anticalin Fusion Technology,
and Anticalin Affinity Maturation methods, all to the extent Controlled by PIRS.
1.182.“PIRS Sublicense Notice” has the meaning set forth in Section 9.2.3.


29
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.183.“PIRS Territory” means (a) with respect to a CoDev Product, the United
States of America, and (b) with respect to a Research Candidate, the entire
world.
1.184.“PIRS Territory Commercialization Plan” has the meaning set forth in
Section 6.5.
1.185.“Pivotal Clinical Study” means a clinical study of a product that is
designed to generate statistically significant evidence of the efficacy of a
product for a particular Indication or use (as well as additional safety
information) and that is intended to form the primary scientific support for
filing a BLA to obtain Marketing Approval to market the product (or any MAA for
the non-United States equivalent thereof).
1.186.“Platform Agreement” means that certain non-exclusive license agreement to
the PIRS Platform Technology entered into between SGEN and PIRS on the date
hereof.
1.187.“Potential CoDev Product” means each Collaboration Product unless and
until it would be impossible for such Collaboration Product to become a CoDev
Product.
1.188.“Prior CDA” has the meaning set forth in Section 1.71.
1.189.“Profits and Losses” means all profits and losses associated with the
Commercialization of a CoDev Product. Profits and Losses will be calculated as
outlined in Exhibit 1.189.
1.190.“Promotional Materials” has the meaning set forth in Exhibit 6.2.
1.191.“Proposed Study(ies)” has the meaning set forth in Section 4.4.3.6.
1.192.“Proposed Terms” has the meaning set forth in Section 17.2.2.2.
1.193.“Proposing Party” has the meaning set forth in Section 4.4.3.6.
1.194.“Qualified Sublicensee” means any Third Party that, at the time of the
PIRS Sublicense Notice [***].
1.195.“Raw Data” has the meaning set forth in Section 2.6.4.
1.196.“Receiving Party” has the meaning set forth in Section 1.71.
1.197.“Reasonably Allocable” means, with respect to FTE Costs or Out-of-Pocket
Costs that are associated with an applicable Compound and something else (such
as another product or Compound) and where such costs are not separately
accounted for or invoiced for such Compound, only the pro-rated portion of such
costs that are attributable to such Compound (based on head-count, time-spent or
other activity-based method) and calculated and documented in good faith using
Accounting Standards.
1.198.“Reconciliation Report” has the meaning set forth in Section 8.3.2.


30
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.199.“Regulatory Approval” means any and all approvals, licenses,
registrations, or authorizations by a Competent Authority necessary for the
Development activities (including any IND/IMPD approval), Manufacturing
activities or Commercialization activities (including, where applicable,
Marketing Approval, pricing, labeling and reimbursement determinations or
approvals).
1.200.“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any applicable Competent Authority, other than
an issued and unexpired Patent, including any regulatory data protection
exclusivity and/or any other exclusivity afforded by restrictions which prevent
the granting by a Competent Authority of Regulatory Approval to market for any
indication a Biosimilar.
1.201.“Regulatory Materials” means regulatory applications, submissions,
dossiers, notifications, registrations, case report forms, trial master file,
DMF, common technical documents, question and answers with Competent
Authorities, Marketing Approvals or other filings or communications made to or
with, or other approvals granted by, a Competent Authority that are necessary or
reasonably desirable in order to Develop, Manufacture or Commercialize a
Collaboration Product in a particular country or regulatory jurisdiction.
1.202.“Reimbursable [***]” means [***] between [***] and the [***].
1.203.“Research” or “Researching” means activities related to the design,
discovery, generation, identification, profiling, characterization, production,
process development, cell line development, pre-clinical development or
non-clinical or pre-clinical studies of Research Candidates prior to [***].
1.204.“Research Candidate” means a bispecific Antibody-Anticalin Protein fusion
molecule Researched by the Parties under this Agreement. Each Research Candidate
shall include [***] PIRS Building Block and [***] SGEN Building Block.
1.205.“Research Candidate Target Combination” means the [***] Targets against
which a single Research Candidate is directed.
1.206.“Research Collaboration” has the meaning set forth in Section 4.1.
1.207.“Research Candidate Plan” has the meaning set forth in Section 4.1.2.1.


31
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.208.“Research Term” means, with respect to the [***] Research Candidates for
an Approved SGEN Antibody Target, the period of time commencing on (I) the
Effective Date for the First Approved SGEN Antibody Target, and (II) the date a
nominated SGEN Antibody Target becomes approved (as notified by the Gatekeeper
in accordance with Section 4.1.1.5(c)) for the Second and Third Approved SGEN
Antibody Targets, and, continuing until the earliest of (i) with respect to (x)
the First Approved SGEN Antibody Target, [***] years after SGEN’s receipt of
[***] of the Research Candidate directed to the [***] PIRS Anticalin Target, or
(y) the Second and Third Approved SGEN Antibody Targets, [***] years after
SGEN’s receipt of [***] of such Research Candidates, respectively and (ii) with
respect to all Approved SGEN Antibody Targets, the [***].
1.209.“Restricted Research Candidate Target List” means the list of Targets that
PIRS will submit to the Gatekeeper within [***] days of the Effective Date (and
keep updated on an ongoing basis) that shall include (i) the Targets that PIRS
would be contractually restricted from Researching, Developing, Manufacturing,
or Commercializing under this Agreement, and (ii) Targets for which PIRS has a
bona fide Ongoing Internal PIRS Programs, which PIRS shall provide to the
Gatekeeper from time to time.
1.210.“Royalty Bearing Net Sales” means on a country-by-country and Exclusive
Product-by- Exclusive Product basis, the Net Sales generated during the Royalty
Term for such Collaboration Product in such country.
1.211.“Royalty Term” means, on a country-by-country basis and Exclusive
Product-by-Exclusive Product basis, the period commencing on the First
Commercial Sale of such Exclusive Product in a country and ending with respect
to such Exclusive Product in such country on the later of (a) [***] years
thereafter in such country of sale; (b) [***] in such country of sale; or (c)
expiration of the [***], in each case, Covering the import, use, sale or offer
for sale (but, for clarity, not the Manufacturing) of such Exclusive Product in
such country of sale, including by 35 U.S.C. § 271(g) or any foreign equivalent.
1.212.“Rules” has the meaning set forth in Section 17.2.1.
1.213.“Scientific Meeting” has the meaning set forth in Section 13.2.2.
1.214.“Scientific Paper” has the meaning set forth in Section 13.2.1.
1.215.“SEC” has the meaning set forth in Section 12.6.2.
1.216.“Second Approved SGEN Antibody Target” has the meaning set forth in
Section 4.1.1.3.
1.217.“Seller” has the meaning set forth in Section 1.148.


32
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.218.“Senior Executives” means the Chief Executive Officer of PIRS and the
Chief Executive Officer of SGEN, or their duly authorized respective designees
with equivalent decision-making authority with respect to matters under this
Agreement.
1.219.“Sensitive Information” has the meaning set forth in Section 10.3.6.2.
1.220.“SGEN” has the meaning set forth in the preamble.
1.221.“SGEN Antibody Target” means an antibody Target that SGEN has nominated
and the Gatekeeper has approved for use in the collaboration in accordance with
Section 4.1.1.
1.222.“SGEN Antibody Target-Dependent T Cell Activation” is deemed to be
achieved if the criteria described in Exhibit 1.222 have been met by the
applicable Research Candidate.
1.223.“SGEN Background Agreement” means any agreement entered by SGEN, whether
before or after the Effective Date, to in-license any Intellectual Property
Rights necessary or useful for the Research, Development, Manufacturing, or
Commercialization of the SGEN Building Block of any Compound.
1.224.“SGEN Building Block” means any Antibody Building Block Controlled by
SGEN. For avoidance of doubt, any Antibody Building Block with the same SGEN
Antibody Target shall be deemed to be the same SGEN Building Block under this
Agreement.
1.225.“SGEN Building Block IP” means all Patent Rights and Know-How Controlled
by SGEN as of the Effective Date and thereafter during the Term that Cover an
Antibody Building Block individually, including all Intellectual Property Rights
therein.
1.226.“SGEN Compound Specific Patents” has the meaning set forth in Section
11.1.3.1.
1.227.“SGEN Indemnitees” has the meaning set forth in 15.1.
1.228.“SGEN IP” means any and all SGEN Patent Rights and SGEN Know-How,
including any Intellectual Property Rights therein. For the avoidance of doubt,
SGEN IP shall include SGEN Building Block IP.
1.229.“SGEN Know-How” means all Know-How that is Controlled by SGEN as of the
Effective Date and thereafter during the Term other than pursuant to the
licenses granted by PIRS under this Agreement and that (a) Covers the Research,
Development, Manufacture, or Commercialization of the Compounds or (b) is
reasonably necessary for the Research, Development, Manufacture, or
Commercialization of the Compounds. SGEN Know-How shall include SGEN’s interest
in Joint Know-How.
1.230.“SGEN Partner” has the meaning set forth in Section 9.3.1.


33
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.231.“SGEN Patent Rights” means any Patent Rights that are Controlled by SGEN
as of the Effective Date and thereafter during the Term, and that that (a) Cover
the Research, Development, Manufacture, or Commercialization of the Compounds
(including their composition, formulation, combination, product by process, or
method of use, manufacture, preparation, or administration), or (b) are
reasonably necessary for the Research, Development, Manufacture, or
Commercialization of the Compounds pursuant to the terms of this Agreement. SGEN
Patent Rights shall include SGEN’s interest in Joint Patents that meet the above
requirements. The SGEN Patent Rights existing as of the Effective Date (if any)
are set forth in Exhibit 1.231 and shall be updated from time to time.
1.232.“SGEN Territory” means (a) with respect to a CoDev Product, the entire
world except for the United States of America, (b) with respect to an Exclusive
Product, the entire world, and (c) with respect to a Research Candidate, the
entire world.
1.233.“SGEN Territory Commercialization Plan” has the meaning set forth in
Section 6.4.
1.234.“Shared Costs” means (a) Development Costs, (b) Commercial Manufacturing
Costs, (c) Commercialization Expenses, and (d) any Third Party license payments
in accordance with Section 8.1.2.2(b); in each case for (a) through (d) as such
costs are incurred by either Party or their Affiliates in connection with a
Collaboration Product on or following the date that PIRS receives the Option
Notice for such Collaboration Product in accordance with the applicable CoDev
Product Plan and Joint Development Budget for such Collaboration Product,
subject to [***] as set forth in Section 9.1.2. For clarity, Shared Costs shall
not include costs incurred by a Party in the performance of any Unsponsored
Work.
1.235.“Shared Cost Report” has the meaning set forth in Section 8.3.1.
1.236.“Significant Study” has the meaning set forth in Section 4.3.7.
1.237.“Subject Item” has the meaning set forth in Section 1.72.
1.238.“Sublicensee” means a Third Party which is a licensee or sublicensee of
the rights granted to SGEN or PIRS, as applicable, under this Agreement, in
accordance with the terms and conditions of this Agreement. For sake of clarity,
Sublicensees do not include (a) wholesalers, Distributors or similar entities
performing similar functions, even if such Third Party is granted a limited
right to promote and resell a Collaboration Product sold to it and (b)
Affiliates of the Party that has been granted the license (i.e., SGEN or PIRS,
as applicable). For avoidance of doubt, neither Party shall be permitted to
sublicense their rights under this Agreement with respect to a Compound until
after achievement of the [***] with respect to such Compound.


34
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.239.“Sublicensing Income” means all consideration and payments, including
without limitation, [***]. Notwithstanding the foregoing, Sublicensing Income
shall not include amounts such Party receives from a Third Party for the
purchase of an equity interest in such Party generally (for clarity, an equity
investment that is not solely related to a Compound(s)), [***]. For avoidance of
doubt, Sublicensing Income shall also include the [***]. For the purposes of
this Section 1.239, “[***]” means the [***].
1.240.“Supplied Party” has the meaning set forth in Section 5.3.2.1.


35
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.241.“Supply Agreement” means a Party Supply Agreement or a CMO Supply
Agreement.
1.242.“Support Memorandum” has the meaning set forth in Section 17.2.2.2.
1.243.“Target” means the biological target of a pharmacologically active drug
compound.
1.244.“Term” has the meaning set forth in Section 16.1.
1.245.“Territory” means either the SGEN Territory or the PIRS Territory, as
applicable given the context of the use of the term.
1.246.“Therapeutically Relevant” means that the modulation of a given Target is
reasonably believed to be responsible, in whole or in part, for a specific
aspect of the safety or efficacy of such product and would not, for example,
include modulation of a given Target solely to achieve or improve a
pharmacokinetic attribute, such as [***]. “Third Approved SGEN Antibody Target”
has the meaning set forth in Section 4.1.1.3.
1.247.“Third Party” means any person or entity other than PIRS, SGEN, and their
respective Affiliates.
1.248.“Third Party Claim” has the meaning set forth in Section 15.1.
1.249.“Third Party License” has the meaning set forth in Section 8.1.2.
1.250.“Trademarks” means all trademarks, service marks, trade names, rights in
trade dress, logos, symbols, brand names and all trademark rights and interests
throughout the world, and all right, title and interest in related applications
and registrations throughout the world under common law, state law, federal law,
or laws of foreign countries.
1.251.“Transferring Party” has the meaning set forth in Section 2.5.2.
1.252.“Unsponsored Work” has the meaning set forth in Section 4.4.3.6(a).


36
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




1.253.“Valid Claim” means (a) a claim of an issued and unexpired Patent Right,
which claim has not been revoked or held invalid or unenforceable by a final
court without the possibility of appeal or other government agency of competent
jurisdiction by a final determination without the possibility of appeal or has
not been held (through a final determination without the possibility of appeal)
or admitted to be invalid or unenforceable through re-examination or disclaimer,
reissue, opposition procedure, nullity suit or otherwise by a final
determination without the possibility of appeal or (b) a claim of a pending
Patent Right application that has not been abandoned, finally rejected or
expired without the possibility of appeal or refiling; provided, however, that
Valid Claim will exclude any such pending claim in an application that has not
been granted within [***] years following the earliest priority filing date for
such application, excluding, however, any pending Patent Right that does not
have a reasonable bona fide basis for patentability (such reasonable bona fide
basis to be determined by an outside counsel selected in good faith by the
Parties, in the event that the Parties disagree as to whether there is a
reasonable bona fide basis for patentability for such a claim). For purposes of
the definition of Valid Claim, “determination” means a determination with
respect to a Patent Right that would prevent a Party from enforcing or
continuing to enforce such Patent Right. To the extent that any Patent Right is
issued, restored, or otherwise deemed valid and enforceable, then it once again
shall be considered a Valid Claim as from the date of such issuance,
restoration, or determination.
1.254.“Withholding Taxes” has the meaning set forth in Section 8.4.3.
1.255.“Working Group” has the meaning set forth in Section 3.9.

2.    License Grants
2.1.Collaboration Product Licenses. Subject to the terms and conditions set
forth in this Agreement, on a Collaboration Product-by-Collaboration Product
basis (unless and until PIRS exercises a PIRS CoDev Option for such
Collaboration Product pursuant to Section 4.4.2, in which case such
Collaboration Product would become a CoDev Product), PIRS hereby grants to SGEN
an exclusive (even as to PIRS) sublicensable (subject to Section 2.4),
non-transferable (except as set forth in Section 17.4), right and license under
the PIRS IP to Develop, Manufacture, have Manufactured, and Commercialize such
Collaboration Product in the Territory and in the Field. For clarity, the
license grant to SGEN under this Section 2.1 with respect to any PIRS Building
Block IP within the PIRS IP is exclusive solely with respect to the applicable
Collaboration Product, and no other right or license is granted to SGEN under
such PIRS Building Block IP (e.g., to develop and commercialize the applicable
PIRS Building Block as a standalone product or as a component of an unrelated
product).
2.2.Research Candidate Research Licenses.


37
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




2.2.1.License Grant to SGEN. Subject to the terms and conditions set forth in
this Agreement, on an Research Candidate-by-Research Candidate basis, during the
Research Term for such Research Candidate, PIRS hereby grants to SGEN a
co-exclusive (with PIRS), non-sublicensable, non-transferable (except as set
forth in Section 17.4), right and license under the PIRS IP for the Research and
Manufacturing activities in relation to such Research Candidate to be performed
by SGEN (alone or jointly with PIRS) under the applicable Research Candidate
Plan in the Field and anywhere in the Territory. For clarity, the license grant
to SGEN under this Section 2.2.1 with respect to any PIRS Building Block IP
within the PIRS IP is co-exclusive (with PIRS) solely with respect to the
applicable Research Candidate, and no other right or license is granted to SGEN
under such PIRS Building Block IP (e.g., to develop and commercialize the
applicable PIRS Building Block as a standalone product or as a component of an
unrelated product).
2.2.2.License Grant to PIRS. Subject to the terms and conditions set forth in
this Agreement, on an Research Candidate-by-Research Candidate basis, during the
Research Term for such Research Candidate, SGEN hereby grants to PIRS a
co-exclusive (with SGEN), non-sublicensable, non-transferable (except as set
forth in Section 17.4), right and license under the SGEN IP for the Research and
Manufacturing activities in relation to such Research Candidate to be performed
by PIRS (alone or jointly with SGEN) under the applicable Research Candidate
Plan in the Field and anywhere in the Territory. For clarity, the license grant
to PIRS under this Section 2.2.2 with respect to any SGEN Building Block IP
within the SGEN IP is co-exclusive (with SGEN) solely with respect to the
applicable Research Candidate, and no other right or license is granted to PIRS
under such SGEN Building Block IP (e.g., to develop and commercialize the
applicable SGEN Building Block as a standalone product or as a component of an
unrelated product).
2.3.CoDev Product Licenses.
2.3.1.License Grant to SGEN. Subject to the terms and conditions of this
Agreement, PIRS hereby grants to SGEN, commencing on the PIRS CoDev Option
Exercise Effective Date, a co-exclusive (with PIRS), sublicensable (subject to
Section 2.4 below), non-transferable (except as set forth in Section 17.4),
right and license under the PIRS IP to Develop (subject to Section 4),
Manufacture and have Manufactured (subject to Section 5) and Commercialize
(subject to Section 6) a CoDev Product in the Field and anywhere in the world.
For clarity, the license grant to SGEN under this Section 2.3.1 with respect to
any PIRS Building Block IP within the PIRS IP is co-exclusive (with PIRS) solely
with respect to the applicable CoDev Product, and no other right or license is
granted to SGEN under such PIRS Building Block IP (e.g., to develop and


38
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




commercialize the applicable PIRS Building Block as a standalone product or as a
component of an unrelated product). For avoidance of doubt, upon PIRS CoDev
Option Exercise Effective Date the applicable Collaboration Product shall be
considered a CoDev Product and the exclusive license under Section 2.1 with
respect to such CoDev Product shall terminate.
2.3.2.License Grant to PIRS. Subject to the terms and conditions of this
Agreement, SGEN hereby grants to PIRS, commencing on PIRS CoDev Option Exercise
Effective Date, a co-exclusive (with SGEN), sublicensable (subject to Section
2.4 below), non-transferable (except as set forth in Section 17.4), right and
license under the SGEN IP to Develop (subject to Section 4), Manufacture and
have Manufactured (subject to Section 5) and Commercialize (subject to Section
6) a CoDev Product in the Field and anywhere in the world. For clarity, the
license grant to PIRS under this Section 2.3.2 with respect to any SGEN Building
Block IP within the SGEN IP is co-exclusive (with SGEN) solely with respect to
the applicable CoDev Product, and no other right or license is granted to PIRS
under such SGEN Building Block IP (e.g., to develop and commercialize the
applicable SGEN Building Block as a standalone product or as a component of an
unrelated product). For avoidance of doubt, upon PIRS CoDev Option Exercise
Effective Date the applicable Collaboration Product shall be considered a CoDev
Product and the exclusive license under Section 2.1 with respect to such CoDev
Product shall terminate.
2.4.Sublicense Rights. SGEN or PIRS may sublicense (through multiple tiers) all
or part of the rights and licenses granted to them under this Section 2 to a
Third Party solely in accordance with the terms set forth in Section 9.
2.5.Know-How Transfer & Information Sharing.
2.5.1.Electronic Data Exchange. Promptly following the Effective Date, the
Parties will establish a secure electronic data exchange system through which
the Parties may share Know-How to be exchanged by the Parties under this
Agreement, including the Know-How transfer obligations of this Section 2.5.
2.5.2.Research Term. Within [***] days following the Effective Date (and for
SGEN, within [***] days of approval of an SGEN Antibody Target under Section
4.1.1) or any other schedule unanimously agreed upon by the Parties in a
Research Candidate Plan, [***] that [***] or [***] a [***] been [***]. For
avoidance of doubt and subject to Section 2.6 below [***] Section 2.5.2, [***].
2.5.3.Ongoing Transfer & Information Sharing.
2.5.3.1.Research Candidates. With respect to each Research Candidate, during the
Research Term with respect to such Research Candidate, the Transferring Party
shall promptly [***] to the [***] that is [***].


39
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




2.5.3.2.Potential CoDev Products. With respect to each Potential CoDev Product,
SGEN will provide PIRS with Development Plan Overviews as set forth in Section
3.3.1, and [***], CMC [***]. In addition, at least [***] months in advance (as
determined by SGEN in good faith) of [***] for a [***], SGEN shall provide a
[***] of all Reimbursable [***] to date and an [***] of future Reimbursable
[***] through the estimated PIRS CoDev Option Exercise Effective Date for such
Potential CoDev Product.
2.5.3.3.CoDev Products. With respect to each CoDev Product, to the extent not
already provided, a Party shall make available to the other Party as soon as
practicable all material Know-How (or, at the request of the other Party, any
other Know-How) Controlled by such Party at the time of the PIRS CoDev Option
Exercise Effective Date and that comes into existence from time to time
thereafter that is relevant to the continued Development, Manufacturing or
Commercialization of the CoDev Product, including Know-How generated pursuant to
the applicable CoDev Product Plan or under any Unsponsored Work in accordance
with Section 4.4.3.
2.6.CoDev Product Rights of Reference; Use of Data.
2.6.1.Where applicable, each Party (the “Beneficiary”) shall have the right to
cross-reference, file or incorporate by reference in its respective Territory
any Regulatory Materials (and any Data contained therein) filed or owned by the
other Party or its Sublicensees (the “Filing Party”) for a CoDev Product, for
use by the Beneficiary (and its Affiliates and Sublicensees) solely in
connection therewith. The Filing Party shall, on written request by the
Beneficiary, provide to the Beneficiary, and to any specified Competent
Authority, a letter, in the form reasonably required by the Beneficiary,
acknowledging that the Beneficiary (and its Affiliates and Sublicensees) has the
above rights with respect to any such Regulatory Materials.
2.6.2.The Filing Party will provide, and cause its Affiliates and Sublicensees
to provide, reasonable cooperation to the Beneficiary to affect the foregoing
rights (including permitting the Beneficiary (and its Affiliates’ and
Sublicensees’) and/or any relevant Competent Authority to inspect any such
Regulatory Materials upon reasonable notice).
2.6.3.In the event that the Regulatory Materials to be cross-referenced, filed,
or incorporated by reference include any DMF of a Third Party manufacturer, such
rights of cross-reference, filing or incorporation by reference shall be subject
to such obligations and restrictions as the Filing Party may have to such Third
Party manufacturer with respect to the use or disclosure of its DMF.


40
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




2.6.4.The Beneficiary shall have the right to request primary source data (“Raw
Data”) for any Data intended for submission by the Beneficiary (or its
Affiliates and Sublicensees) to the Competent Authorities or to request that the
Filing Party make such Raw Data available for inspection by any applicable
Competent Authorities, such right to be exercised in good faith but at the
Beneficiary’s (or its Affiliates’ and Sublicensees’) sole discretion. The Filing
Party agrees to conduct appropriate quality control and verification procedures
and such other processes as may be required to confirm that the Data accurately
describes the experimental methods and results of any study. Such quality
control and verification procedures shall include verification against Raw Data
to ensure that supporting statements and conclusions embodied in any documents
submitted by the Beneficiary (and its Affiliates and Sublicensees) to the
Competent Authorities are accurately represented. The Filing Party will ensure
that quality control and verification procedures are conducted by individuals
and entities with the appropriate technical expertise and experience, and that
quality control and verification procedures are documented appropriately in
compliance with the industry standard operating procedures and all applicable
laws and regulations.
2.6.5.Other. Subject to the terms and conditions of this Agreement, including
the non-compete provisions of Section 10, either Party may use any Data
generated pursuant to this Agreement to research products that are not
Compounds.
2.6.6.Disclaimer. Other than as expressly set forth in this Agreement, any Data
disclosed or materials (other than pursuant to a Party Supply Agreement)
provided by a Party to the other Party under this Agreement is provided on an
“as is” basis, without any warranty (express or implied) of any kind, and the
disclosing Party expressly disclaims all such warranties to the maximum extent
permitted under applicable Law. The Beneficiary on behalf of itself and its
Affiliates and Sublicensees accepts all risk and liability in relation to the
use of the Data or materials received from the Filing Party under this
Agreement. For avoidance of doubt, this Section 2.6.6 does not limit either
Party’s rights with respect to the other Party’s breach of this Agreement.
2.7.Building Block Right of IND Reference. To the extent that a Party has filed
and Controls an IND/IMPD for a product (including any Collaboration Product)
that includes a Party’s Building Block (such product the “Reference Product”,
and such Party the “IND Filing Party”), then, upon the written request of the
other Party (the “IND Beneficiary”), such Party shall provide a copy of such
IND/IMPD to the IND Beneficiary, provided, however, that such written request
can only be made within [***] months of the IND Beneficiary’s good faith
anticipated [***] for the product (including any Collaboration Product) that
includes the same Building Block as the Reference Product. In addition, upon
written request of the IND Beneficiary, the IND Filing Party


41
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




shall take all actions necessary to permit the IND Beneficiary to
cross-reference such IND/IMPD (in its entirety) in its own Regulatory Materials
(including any IND) for a product (including any Collaboration Product) that
includes the same Building Block as the Reference Product.

3.    Governance & Committees
3.1.Joint Steering Committee. Within [***] days after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”).
3.1.1.1.The JSC will assume a general role of leadership in the collaboration,
to oversee the other Committees and guide the implementation of the strategic
objectives of the collaboration and will be responsible for:
3.1.1.1.reviewing and approving a CoDev Product Plan and Joint Development
Budget for each CoDev Product and any annual or interim updates and proposed
amendments thereto;
3.1.1.2.attempting to resolve issues presented to it in accordance with Section
3.6.2;
3.1.1.3.establishing, as appropriate, any additional sub-committees and Working
Groups (subject to Section 3.9); and
3.1.1.4.making such other determinations as are expressly delegated to it under
the terms of this Agreement.
3.1.2.Unless otherwise agreed upon between the Parties, the JSC shall be
comprised of an equal number of representatives from each of SGEN and PIRS,
which unless otherwise agreed upon between the Parties, shall be comprised of
[***] members of each Party. Decision-making by the JSC shall be as set forth in
Section 3.6.2.1.
3.1.3.The JSC will meet at least [***] times each Calendar Year (or more if
agreed upon) and all meetings of the JSC shall be virtual unless the Parties
agree otherwise.
3.2.    Joint Research Committee. Within [***] days after the Effective Date
until [***], the Parties shall establish a joint research committee for all
Research Candidates (the “Joint Research Committee” or “JRC”).
3.2.1.    The JRC will be responsible for:
3.2.1.1.    preparing and approving each Research Candidate Plan (including work
splits and budget) and any updates and proposed amendments thereto;
3.2.1.2.    initiating, implementing, and overseeing the conduct of any Research
Candidate Plan;


42
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




3.2.1.3.    reviewing, resolving, and approving any matters or disputes related
to the Research of any Research Candidate prior to [***];
3.2.1.4.    establishing a core joint research team to ensure work under each
Research Candidate Plan is executed efficiently;
3.2.1.5.    discussing and exchanging relevant Research Data for the Research
Candidates in accordance with Section 2.5.3.1; and
3.2.1.6.    making such determinations as are expressly delegated to it under
the terms of this Agreement.
3.2.2.    Unless otherwise agreed upon between the Parties, the JRC shall be
comprised of an equal number of representatives from each of SGEN and PIRS,
which unless otherwise agreed upon between the Parties, shall be comprised of
[***] members of each Party.
3.2.3.    The JRC will meet [***] times per Calendar Year during the Research
Term (or as often as otherwise agreed upon), and all meetings of the JRC shall
be virtual unless the Parties agree otherwise.
3.2.4.    Decision-making by the JRC shall be as set forth in Section 3.6.2.
3.3.    Joint Development Committee. Within [***] days of the [***] for a
Research Candidate, the Parties shall establish a joint development committee
for all Potential CoDev Products (the “Joint Development Committee” or “JDC”).
3.3.1.    Potential CoDev Products. For so long as there is no CoDev Product,
unless otherwise agreed upon between the Parties, the JDC shall be comprised of
an equal number of representatives from each of SGEN and PIRS, which unless
otherwise agreed upon between the Parties, shall be comprised of [***] members
of each Party. The JDC for all Potential CoDev Products will meet at least [***]
times per year (or more if agreed upon in good faith if needed, for example, in
the case of [***] during which time the [***]. Furthermore, the [***]:
3.3.1.1.    [***]; and
3.3.1.2.    [***];
For the purposes of this Section 3.3.1, [***] which shall consist of [***]. For
the avoidance of doubt, [***].
3.3.2.    CoDev Product JDC. After PIRS has exercised a PIRS CoDev Option for a
Potential CoDev Product, the JDC will be reorganized to focus on the CoDev
Product (and any additional Co-Dev Products pursuant to Section 4.3.6.2) within
[***] days. After such reorganization, the JDC will meet at least [***] times
per Calendar Year during the Term (or more if agreed upon), with the Co-Chairs


43
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




attending in person at least [***] per Calendar Year. Unless otherwise agreed
upon between the Parties, the reorganized JDC shall be comprised of an equal
number of representatives from each of SGEN and PIRS, which unless otherwise
agreed upon between the Parties, shall be comprised of [***] members of each
Party. The CoDev Product JDC will be responsible for:
3.3.2.1.    receiving and discussing updates for Potential CoDev Products in
accordance with Section 3.3.1;
3.3.2.2.    reviewing and discussing any material Data generated by either Party
in the course of Researching and Developing any CoDev Product;
3.3.2.3.    reviewing and discussing ongoing and anticipated Manufacturing
activities with respect to each CoDev Product;
3.3.2.4.    initiating, implementing and overseeing the conduct of each CoDev
Product Plan;
3.3.2.5.    conducting annual review of the CoDev Product Plan and related Joint
Development Budget for the CoDev Product and prepare any annual or interim
updates and proposed amendments thereto to be submitted to the JSC and in
accordance with Section 4.4.3.1;
3.3.2.6.    establishing a core joint development and regulatory team to ensure
work under the CoDev Product Plan is executed efficiently;
3.3.2.7.    reviewing any proposed Unsponsored Work;
3.3.2.8.    coordinating the activities of the Parties under the CoDev Product
Plan, including facilitating communications between the Parties with respect to
the Development and Manufacture of a CoDev Product;
3.3.2.9.    providing a forum for discussion of the Development, Manufacture,
and regulatory strategies of the CoDev Product;
3.3.2.10.    coordinating the sharing of data under Section 2.5.3.3;
3.3.2.11.    preparing and approving a global medical affairs plan that
addresses, for example, study recruitment, enhancement, and disease awareness,
as well as corresponding medical affairs plans for each Party’s respective
Territory; and
3.3.2.12.    making such determinations as are expressly delegated to it under
the terms of this Agreement.
3.3.3.    Role of JDC for Potential CoDev Products. For clarity, the [***].


44
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




3.3.4.    Role of JDC for Exclusive Products. For Exclusive Products that are no
longer Potential CoDev Products, the JDC shall provide a forum for discussion of
the annual reports provided by SGEN as set forth in Section 3.7. PIRS shall have
the opportunity to ask questions related to such annual reports and SGEN will
make good faith efforts to answer such questions. For the avoidance of doubt,
the JDC shall have no decision-making authority for such Exclusive Products that
are no longer Potential CoDev Products and SGEN shall have no obligation to
consider or implement any comments and suggestions PIRS may have.
3.3.5.    The votes of each Party’s representatives to the JDC shall have equal
weight. Decision-making by the JDC shall be as set forth in Section 3.6.2.
3.4.    Joint Intellectual Property Committee. Within [***] days after the
Effective Date, the Parties shall establish a joint intellectual property
committee (the “Joint Intellectual Property Committee” or “JIPC”).
3.4.1.    The JIPC will be responsible for:
3.4.1.1.    Consistent with Section 11, overseeing all intellectual property
related issues arising under this Agreement, including strategies for
prosecution and maintenance of all Joint IP and CoDev Product Compound Specific
Patents;
3.4.1.2.    preparing reports and guidance related to such intellectual property
issues; and
3.4.1.3.    making such determinations as are expressly delegated to it under
the terms of this Agreement.
3.4.2.    Unless otherwise agreed upon between the Parties, the JIPC shall be
comprised of [***] member of each Party. All JIPC representatives will have
appropriate expertise, seniority, decision-making authority, and ongoing
familiarity with the subject matter of this Agreement and each Party’s
representatives collectively will have relevant expertise in intellectual
property portfolio management. Decision-making by the JIPC shall be as set forth
in Section 3.6.2.
3.4.3.    The JIPC will meet at least [***] each Calendar Year (or more if
agreed upon), with the Co-Chairs (and optional the Alliance Managers) attending
in person at least [***] per Calendar Year.


45
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




3.5.    Joint Commercialization Committee. The Parties shall establish a joint
commercialization committee (the “Joint Commercialization Committee” or “JCC”)
at an appropriate time, reasonably in advance of the first potential Marketing
Approval of a CoDev Product and reasonably in advance of the time required for
the Global Commercialization Strategy to be prepared as set forth in Section
6.1.
3.5.1.    If formed, the JCC will be charged solely with commercial governance
of a CoDev Product, including:
3.5.1.1.    receiving updates for a CoDev Product relative to the applicable
Global Commercialization Agreement or Global Commercialization Strategy;
3.5.1.2.    developing the Global Commercialization Strategy and the Global
Branding Strategy for the CoDev Product and any annual or interim updates and
proposed amendments thereto in accordance with Section 6.3 and Section 6.6;
3.5.1.3.    establishing a core joint commercialization team to ensure work
under the Global Commercialization Agreement and Global Commercialization
Strategy is executed efficiently;
3.5.1.4.    reviewing the PIRS Territory Commercialization Plan and the SGEN
Territory Commercialization Plan;
3.5.1.5.    coordinating the activities of the Parties under the Global
Commercialization Agreement and Global Commercialization Strategy, including
facilitating communications between the Parties with respect to the
Commercialization of a CoDev Product;
3.5.1.6.    providing a forum for discussion of the Commercialization of the
CoDev Product; and
3.5.1.7.    making such determinations as are expressly delegated to it under
the terms of this Agreement.
3.5.2.    PIRS and SGEN shall have equal membership on the JCC and their votes
shall have equal weight. Decision-making by the JCC shall be as set forth in
Section 3.6.2.
3.6.    Governance and Decision-Making.
3.6.1.    General Rules.
3.6.1.1.    Committee Membership. Each of the Joint Steering Committee, Joint
Research Committee, Joint Development Committee, Joint Intellectual Property
Committee, and Joint Commercialization Committee (each, a


46
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




“Committee”) will have solely the roles and responsibilities assigned to it in
this Section 3 and as otherwise expressly set forth in this Agreement. Either
Party may replace its respective Committee representatives at any time with
prior written notice to the other Party. In the event a Committee member from
either Party is unable to attend or participate in a Committee meeting, the
Party who designated such representative may designate a substitute
representative for the meeting in its sole discretion. The Alliance Managers (as
defined below) appointed by SGEN and PIRS are ex-officio members of each of the
Committees. For avoidance of doubt, the Alliance Manager may also be a member of
one or more Committees and either Party may include the same individual on one
or more Committees.
3.6.1.2.    Co-Chairs. Each Party shall appoint one of its members in each
Committee to co-chair such Committee’s meetings (each, a “Co-Chair”). The
Co-Chairs shall attend each Committee meeting (either in-person, by
videoconference or telephonically, unless otherwise expressly provided herein).
Unless otherwise agreed, the Co-Chairs shall have relevant decision-making
authority from each Party such that the Committee is able to effectuate all of
its decisions within the scope of its responsibilities. In the event the
Co-Chair from either Party is unable to attend or participate in a Committee
meeting, the Party who designated such Co-Chair may designate a substitute
Co-Chair for the meeting in its sole discretion.
3.6.1.3.    Committee Meetings. All Committee meetings may be conducted by
telephone, video-conference or in person as determined by the Co-Chairs in
consultation with the Alliance Managers. Each Party shall bear its own personnel
and travel costs and expenses relating to Committee meetings. With the consent
of the Parties (not to be withheld unreasonably), other employee representatives
of the Parties may attend any Committee meeting as non-voting observers. Either
Party may also call a special meeting of a Committee (by videoconference or
teleconference) by at least [***] Business Days prior written notice to the
other Party in the event such Party reasonably believes that a significant
matter must be addressed prior to the next regularly scheduled meeting, and no
later than [***] Business Days prior to the special meeting, such Party shall
provide the Committee with materials reasonably adequate to enable an informed
decision.
3.6.2.    Decision Making. Other than as set forth herein, in order to make any
decision required of it hereunder with respect to any approval, a Committee must
have present (in person, by videoconference or telephonically) at least the
Co-Chair of each Party (or his/her designee for such meeting). The Parties will
endeavor to make decisions where required with respect to any approval of a
Committee by consensus of the Co-Chairs. Notwithstanding the foregoing:


47
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




3.6.2.1.    JSC. The JSC shall attempt in good faith to resolve any dispute or
failure to agree (including those escalated from the JRC, JDC, JCC or JIPC) by
unanimous consent (with the Co-Chairs having each one vote). If the JSC cannot
resolve such dispute or failure to agree within [***] days of the matter being
referred to it, then SGEN shall have final decision-making authority on all
matters except that any decision that relates to a CoDev Product after PIRS has
exercised a PIRS CoDev Option or any matter that falls within the purview of the
JIPC shall be escalated to the Senior Executives followed by accelerated dispute
resolution pursuant to Section 17.2.2.
3.6.2.2.    Notwithstanding the foregoing, PIRS shall have final decision-making
authority with respect to deployment of its internal resources and FTEs under
any Research Candidate Plan, provided, however, that PIRS shall have the
obligation to make available the internal resources and FTEs set forth in the
Research Candidate Plan for the First Approved SGEN Antibody Target attached
hereto as Exhibit 4.1.2 as well as a similar level of resources and internal
FTEs for each of the [***]. Further notwithstanding, the Parties shall mutually
agree the criteria for [***].
3.6.2.3. For the avoidance of doubt, for a CoDev Product, neither Party shall be
required to commit resources or funds towards Clinical Studies that it has not
agreed to include in a CoDev Product Plan. If a Party desires to conduct
additional Clinical Study(ies) (beyond what the Parties jointly agree), then it
may do so at its own expense in accordance with Section 4.4.3.5 and Section
4.4.3.6.
3.6.2.4.    JRC. Decisions by the JRC shall be by consensus, and any disputes
shall be escalated to the JSC;
3.6.2.5.    JDC. Decisions by the JDC shall be by consensus, provided that (i)
any concerns of PIRS related to SGEN’s Development of a Potential CoDev Product
shall be escalated to the JSC for final determination (i.e., no further
escalation), and (ii) any disputes related to a CoDev Product shall be escalated
to the JSC;
3.6.2.6.    JIPC. Decisions by the JIPC shall be by consensus, and any disputes
shall be escalated to the JSC; and
3.6.2.7.    JCC. Decisions by the JCC shall be by consensus, and any disputes
shall be escalated to the JSC, except that each Party shall have final
decision-making authority on decisions specific to territories where such Party
is leading Commercialization of a CoDev Product, subject to compliance with the
Global Commercialization Strategy and Global Commercialization Agreement;


48
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




3.6.3.    Notwithstanding the foregoing, day-to-day operational level decisions
concerning tasks or activities shall be made by the Party to which
responsibility for such task or activity has been allocated under this
Agreement; provided that such decisions are not inconsistent with the Research
Candidate Plan, Co-Dev Product Plan, Global Commercialization Strategy, PIRS
Territory commercialization Plan or SGEN Territory Commercialization Plan, as
applicable, or the express terms and conditions of this Agreement.
3.7.    Exclusive Products. The governance structure set forth in this Section 3
shall not apply to an Exclusive Product (except that the JDC shall provide a
forum for discussion pursuant to Section 3.3.1 and Section 3.3.2.1 for Potential
CoDev Products and pursuant to Section 3.3.4 for Exclusive Products that are no
longer Potential CoDev Products), and SGEN shall have sole responsibility and
decision making authority for the Research, Development, Manufacturing, and
Commercialization of such Exclusive Product. Subject to the foregoing, SGEN
shall provide PIRS a written annual report (in a format to be selected by SGEN)
no later than [***] days following the end of every Calendar Year summarizing
SGEN’s Research, Development, Manufacturing, and Commercialization activities
for Exclusive Products that are no longer Potential CoDev Products, including
general timelines with regard to anticipated milestones intended to be achieved
within [***] months following such report (to the extent SGEN has such
visibility). For each such applicable Exclusive Product, such report shall
include information (except for SGEN [***]) on:
3.7.1.    Clinical Studies (including development phase, Indications,
anticipated size and duration, primary endpoints, and top-line results, as
available and applicable) that (a) have been conducted in the prior [***] months
or (b) are intended to be conducted or Initiated in the next [***] months;
3.7.2.    anticipated launch dates by country;
3.7.3.    in the event of [***] successive Calendar Quarters of [***] of such
Exclusive Product, [***] of promotional efforts that have been spent in the
prior [***] months; and
3.7.4.    activities and plans (if any) for such Exclusive Product in [***].
3.8.    For the avoidance of doubt, failure to meet the projected timelines for
Clinical Studies and anticipated launch dates described in Section 3.7.1 and
Section 3.7.2 above shall not, taken alone, constitute a failure by SGEN to
exercise Commercially Reasonable Efforts in the Development and
Commercialization of such Exclusive Products.


49
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




3.9.    Working Groups. From time to time, a Committee may establish and
delegate duties to sub-committees or teams (each, a “Working Group”) to oversee
projects or activities within their respective authority. Each Working Group and
its activities shall be subject to the oversight, review, and approval of, and
shall report to, the Committee that established such Working Group. In no event
shall the authority of any Working Group exceed that specified for the Committee
under which such Working Group is established.
3.10.    Alliance Managers. Within [***] days following the Effective Date, each
Party shall appoint an individual to act as alliance manager for such Party
(each, an “Alliance Manager”). Each Alliance Manager shall be a representative
of the applicable Party in connection with this Agreement. The Alliance Managers
shall (a) coordinate all contacts between the Parties regarding the activities
contemplated by this Agreement, (b) facilitate all such activities hereunder,
(c) be responsible for progressing the alliance activities, (d) ensure the
orderly conduct of Committee meetings, (e) prepare and issue written minutes of
each Committee meeting within [***] days thereafter accurately reflecting the
discussions and decisions of such Committee meeting, and (f) otherwise
facilitate communication and be the first line of dispute resolution between the
Parties. The Alliance Managers shall have the right to attend all Committee
meetings and shall be responsible for assisting the Co-Chair in performing its
oversight responsibilities. The name and contact information for each Party’s
Alliance Manager, as well as any replacement(s) chosen by such Party, in its
sole discretion, from time to time shall be provided to the other Party. Each
Party shall provide its Alliance Manager with sufficient resources for the
Alliance Manager to perform his or her role under this Agreement.
3.11.    Scope of Governance. Notwithstanding the creation of the Committees,
each Party shall retain the rights, powers and discretion granted to it
hereunder, and no Committee shall be delegated or vested with rights, powers, or
discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing. No Committee shall have the power to
amend or modify this Agreement, and no decision of any Committee shall be in
contravention of any terms and conditions of this Agreement. The Alliance
Managers shall not have any rights, powers or discretion except as expressly
granted to the Alliance Managers hereunder, and in no event shall the Alliance
Managers have any right or power to modify or amend this Agreement. It is
understood and agreed that issues to be formally decided by any of the
Committees are only those specific issues that are expressly provided in this
Agreement to be decided by such Committee.

4.    Research & Development
4.1.Research. On a Research Candidate-by-Research Candidate basis, during the
Research Term, the Parties shall jointly collaborate to generate, evaluate and
Research such Research Candidate (individually and collectively, the “Research
Collaboration”).


50
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




There will be up to [***] Research Candidates under this Agreement, [***] for
each SGEN Building Block.
4.1.1.SGEN Antibody Target Nomination, Gatekeeping, and Target Swap.
4.1.1.1.Research Candidate Target Combinations. There will be up to [***]. There
will be [***] SGEN Antibody Targets, not counting potential substitutions of
Approved SGEN Antibody Targets in accordance with Section 4.1.1.4. All SGEN
Antibody Targets shall be [***].
4.1.1.2.First SGEN Antibody Target. The first SGEN Antibody Target has been
defined and is listed in Exhibit 4.1.1.2 (the “First Approved SGEN Antibody
Target”).
4.1.1.3.Second and Third SGEN Antibody Targets. SGEN shall nominate the second
and third SGEN Antibody Targets (provided, that SGEN shall be obligated to
nominate the [***] but shall not be obligated to nominate the [***]) within
[***] months of the date that SGEN receives the [***] of each of the Research
Candidates for the First Approved SGEN Antibody Target, or such other time
period as unanimously decided by the JRC, in each case in accordance with the
Target gatekeeping procedure as set forth in Section 4.1.1.5. The second SGEN
Antibody Target clearing such procedures shall be the “Second Approved SGEN
Antibody Target” and shall be added to Exhibit 4.1.1.3(a). The third SGEN
Antibody Target clearing such procedures shall be the “Third Approved SGEN
Antibody Target” and shall be added to Exhibit 4.1.1.3 (b).
4.1.1.4.Target Swap.
(a)    SGEN shall have the right, [***], to [***] the [***] with a [***] time
during the first [***] months of the applicable Research Term of the [***]
Research Candidates that include such First Approved SGEN Antibody, but only if
[***] can be demonstrated for the Research Candidate that includes the [***].
SGEN shall have the right, [***], to [***] time during the first [***] months of
the applicable Research Term of the [***] Research Candidates that include such
Second Approved SGEN Antibody Target, [***]. Any Target swap under this Section
4.1.1.4 shall be subject to the Target gatekeeping procedure as set forth in
Section 4.1.1.5. Upon a successful swap, the replacement SGEN Antibody Target
shall be referred to as the First Approved SGEN Antibody Target or the Second
Approved SGEN Antibody Target, as applicable. Upon a successful target swap, (i)
SGEN shall immediately [***].


51
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




(b)    The Target swaps as set forth in Section 4.1.1.4(a) are individually or
collectively referred to as an “Allowed Target Swap”.
4.1.1.5.Target Gatekeeping Procedure.
(a)    The Parties shall enter into a tri-party agreement with the Gatekeeper
within [***] days of [***], such triparty agreement to contain appropriate
confidentiality provisions. The Gatekeeper’s identity and contact information is
set forth in Exhibit 4.1.1.5(a). Such tri-party agreement shall be in place
[***].
(b)    SGEN shall submit its nomination for the second and any nomination for
the third SGEN Antibody Target and for any Allowed Target Swap to the Gatekeeper
in writing during the timeframes set forth in in Section 4.1.1.3, 4.1.1.4(a) or
Section 4.1.1.5, as applicable. [***] pursuant to this Section 4.1.1.5, SGEN may
submit up to [***]. The Gatekeeper shall, within [***] Business Days, provide
SGEN and PIRS the [***] of proposed SGEN Antibody Targets that are [***] in the
Research Collaboration (i.e., the [***] of such proposed Antibody Targets that
do not appear on the Restricted Research Candidate Target List). SGEN may [***]
up to [***] proposed SGEN Antibody Targets [***], provided that if the
Gatekeeper reports that [***] of the proposed SGEN Antibody Targets are free for
use in the Research Collaboration, then SGEN may submit up to [***] additional
proposed SGEN Antibody Targets to the Gatekeeper for [***] as set forth herein.
Furthermore, if there is at least [***] proposed SGEN Antibody Target free for
use in the Research Collaboration, then SGEN shall submit from such list of
[***] proposed SGEN Antibody Targets until one of them gets approved by the
Gatekeeper.
(c)    The Gatekeeper shall, within [***] Business Days, notify SGEN whether
such nominated SGEN Antibody Target is free for use in the Research
Collaboration (i.e., such SGEN Antibody Target does not appear on the Restricted
Research Candidate Target List), in which case it would become the First
Approved Antibody Target, Second Approved SGEN Antibody Target or the Third
Approved SGEN Antibody Target, as applicable, as of the date of such notice. If
the Target is free for use, the Gatekeeper shall also inform PIRS within such
[***] Business Day period.
(d)     If the Gatekeeper declined a nominated SGEN Antibody Target because such
Target appears on the Restricted Research Candidate Target Combination List,
then SGEN may decide


52
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




to (a) disclose such nominated SGEN Antibody Target to PIRS and discuss with
PIRS in good faith whether and under what terms such nominated SGEN Antibody
Target could be included in the Collaboration, or (b) nominate an alternative
SGEN Antibody Target (provided, that SGEN shall be obligated to nominate an
alternative for the [***] but shall not be obligated to nominate an alternative
for the [***] SGEN Antibody Target) within [***] days of notification by the
Gatekeeper with the process set forth in this Section 4.1.1.5 repeating.
4.1.2.Research Candidate Plan.
4.1.2.1.Research Candidate Plan. The Parties shall establish a Research plan for
the [***] Research Candidates associated with a particular SGEN Antibody Target,
which may be supplemented and amended from time to time by the Joint Research
Committee, as described in Section 3.1 (each, a “Research Candidate Plan”). Each
Research Candidate Plan shall include a workplan and budget for the activities
to be conducted by each Party for the Research Candidates during the applicable
Research Term. The Parties shall endeavor to ensure that each Research Candidate
Plan is at all times be in compliance with all applicable Laws and in accordance
with professional and ethical standards customary in the biopharmaceutical
industry.
4.1.2.2.First Approved SGEN Antibody Target Research Candidate Plan. The initial
Research Candidate Plan for the Research Candidates that include the First
Approved SGEN Antibody Target is attached hereto as Exhibit 4.1.2. In the event
of an Approved Target Swap, a new Research Candidate Plan for the new First
Approved SGEN Antibody Target shall be prepared within [***] days of
notification by the Gatekeeper of availability of a nominated SGEN Antibody
Target for use in the Research Collaboration.
4.1.2.3.Second and Third Approved SGEN Antibody Target Research Candidate Plan.
The Parties shall, within [***] days of notification by the Gatekeeper of the
availability of a nominated SGEN Antibody Target for use in the Collaboration,
prepare an initial Research Candidate Plan for the Second and Third Approved
SGEN Antibody Target, as applicable, each of which shall be attached hereto as
Exhibit 4.1.2.3(a) and Exhibit 4.1.2.3(b), respectively. The Parties shall
discuss and agree in good faith the dates on which the work under each Research
Candidate Plan will commence, taking into account resource availabilities of
each Party, provided, however, that (i) work under the Research Candidate Plan
for the Second Approved SGEN Antibody Target shall begin no later than [***]
days of availability of such Research Candidate Plan, and (ii) neither Party
shall be obligated to commit


53
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




resources to work under the Research Candidate Plan for the Third Approved SGEN
Antibody Target until [***] months after work under the Research Candidate Plan
for the Second Approved Antibody Target has been started (but each Party shall
use Commercially Reasonable efforts to initiate work under such Research
Candidate Plan as soon as feasible). In the event of an Approved Target Swap, a
new Research Candidate Plan for the new Approved SGEN Antibody Target shall be
prepared within [***] days of notification by the Gatekeeper of availability of
a nominated SGEN Antibody Target for use in the Research Collaboration.
4.1.3.Research Term Collaboration Obligations.
4.1.3.1.Each Party shall provide to the other written reports regarding the
progress and results of their activities under the Research Candidate Plan
through the JRC. Each Party shall (and shall cause its Affiliates,
subcontractors and consultants to) maintain complete and accurate records (in
the form of technical notebooks and/or electronic files where appropriate) of
all work conducted by it or on its behalf (including by its Affiliates,
subcontractors, and consultants) under the Research Candidate Plan. Such
records, including any electronic files, shall fully and properly reflect all
work done and results achieved in sufficient detail and in a good scientific
manner appropriate for patent and regulatory purposes. To the extent not already
provided via the JRC, each Party shall have the right to review and receive a
copy of such records maintained by the other Party (including its Affiliates,
subcontractors, and consultants) at reasonable times, but no more than twice in
any one Calendar Year, and to obtain access to source documents to the extent
needed for patent and regulatory purposes or for other legal proceedings.
4.2.Research Funding.
4.2.1.In connection with PIRS’ Research and Manufacturing activities under the
Research Candidate Plans, SGEN shall be responsible for all PIRS Out-of-Pocket
Costs in an amount not to exceed [***] Dollars ($[***]) per Research Candidate
Plan (such cap may be amended by mutual agreement) and PIRS internal FTE Costs
in an amount not to exceed [***] Dollars ($[***]) in the aggregate (across all
Research Candidate Plans). For the avoidance of doubt, PIRS shall not be
obligated to (i) spend Out-of-Pocket Costs in excess of the above mentioned cap
without written agreement by SGEN to cover such additional Out-of-Pocket Costs,
and (ii) deploy more internal FTE resources than those included in the Research
Candidate Plan for the First Approved SGEN Antibody Target (attached hereto as
Exhibit 4.1.2) and similar levels of internal FTE resources for each of the
Research Candidate Plans for the Second and Third Approved SGEN Antibody Target.


54
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




4.2.2.PIRS shall provide an invoice to SGEN within [***] days of the end of each
Calendar Quarter setting forth the Out-of-Pocket Costs as well as PIRS internal
FTE Costs expended in connection with PIRS’ activities under an approved
Research Candidate Plan for each such Calendar Quarter; SGEN shall provide
payment of such Costs to PIRS within [***] days of recipient of such invoice.
4.3.Collaboration Products and Additional Collaboration Products.
4.3.1.Collaboration Products. There will be up to [***] Collaboration Products,
i.e., [***] for each SGEN Antibody Target, unless SGEN exercises [***] or more
Additional Collaboration Product Option(s) pursuant to this Section 4.3, in
which case there will be up to [***] Collaboration Products.
4.3.2.Additional Collaboration Product Option. Subject to the terms and
conditions of this Section 4.3, SGEN shall have the option to add up to [***]
additional Collaboration Products (each, an “Additional Collaboration Product”)
to this Agreement by providing notice with respect to a Compound meeting the
requirements of this Section 4.3 and during the time periods set forth in this
Section 4.3 (such option the “Additional Collaboration Product Option”).
4.3.3.Identity of the Additional Collaboration Products. The Additional
Collaboration Products shall each be a Compound which (i) is a Dormant
Candidate, and (ii) for which PIRS has not already initiated a Competing
Research Product as permitted under Section 10.2.
4.3.4.Additional Collaboration Product Option Exercise.
4.3.4.1.SGEN may exercise the Additional Product Option by providing written
notice to PIRS identifying the Dormant Candidate for which SGEN seeks to
exercise the Additional Collaboration Product Option (the “Additional
Collaboration Product Option Exercise Notice”).
4.3.4.2.Within [***] days of receipt of the Additional Collaboration Product
Option Exercise Notice, PIRS shall inform SGEN as to whether or not a Competing
Research Candidate as described in Section 4.3.3 exists (as of the date of
receipt of the Additional Collaboration Product Option Exercise Notice) and, if
an authorized officer of PIRS certifies that there is such a Competing Research
Candidate, SGEN shall not be permitted to designate that Dormant Candidate as an
Additional Collaboration Product.
4.3.4.3.On the date of notice from PIRS that there is no Competing Research
Candidate with respect to the Dormant Candidate, the applicable Dormant
Candidate shall become an Additional Collaboration Product (the date of such


55
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




notice, the “Additional Collaboration Product Effective Date”). As of the
Additional Collaboration Product Effective Date, such Dormant Candidate shall be
considered a Collaboration Product under this Agreement.
4.3.5.Additional Collaboration Product Option Exercise Fee. With respect to each
Additional Collaboration Product SGEN shall pay the [***] and the Additional
Collaboration Product Option Exercise Fee set forth in Section 7.2 within [***]
days of the Additional Collaboration Product Effective Date.
4.3.6.Additional Collaboration Product CoDev Option.
4.3.6.1.Treatment as a Collaboration Product. As set forth in Section 4.3.4.3,
the Additional Collaboration Product shall be treated as a Collaboration Product
in all respects under this Agreement as of the Additional Collaboration Product
Effective Date. For example, in the event that an Additional Collaboration
Product is the first Collaboration Product to reach the [***], then SGEN shall
have the [***] to issue an Option Notice with respect to such Collaboration
Product. In the event that an Additional Collaboration Product is the second
Collaboration Product to reach the [***], then SGEN shall be required to issue
an Option Notice with respect to such Collaboration Product.
4.3.6.2.Additional CoDev Options. In the event that PIRS has exercised a PIRS
CoDev Option with respect to a Collaboration Product, then SGEN shall have the
obligation to issue an Option Notice for any Collaboration Product(s)
(including, for avoidance of doubt, Additional Collaboration Products) that has
the [***] as the CoDev Product at the time that such Collaboration Product
reaches the [***], but only if such Collaboration Product is being (or is
intended to be) Developed in [***] with respect to the corresponding CoDev
Product. The process for the issuance of such Option Notice shall be as set
forth in Section 4.4.2.2. In the event that PIRS exercises a PIRS CoDev Option
for a Collaboration Product as contemplated under this Section 4.3.6.2, the
resulting CoDev Product shall be treated the same as the first CoDev Product
under this Agreement. If PIRS does not exercise a PIRS CoDev Option for a
Collaboration Product as set forth above, such Collaboration Product shall
become an Exclusive Product. For the avoidance of doubt, SGEN shall have no
obligation to issue an Option Notice for (i) any Collaboration Product that does
not include the [***] as a CoDev Product, or (ii) any Collaboration Product that
includes the [***] as a CoDev Product but is not being Developed in [***] (with
(ii) being a “[***] CoDev Product”). For the purpose of this Agreement, “[***]”
or “[***]” shall mean that [***] being or planned to be evaluated in a Pivotal
Clinical Study for such CoDev Product and such Collaboration Product, as
determined in good faith by the Parties at the time of the (potential) Option
Notice for such Collaboration Product, overlap in at


56
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




least [***] (including, for avoidance of doubt, different [***] within the same
Indication). For any [***] CoDev Product, SGEN shall not Initiate a Pivotal
Clinical Study in [***] that would have represented a Development in [***] with
respect to the corresponding CoDev Product until the earlier of (i) [***] years
after the Initiation of the first Pivotal Clinical Study for the [***] CoDev
Product or (ii) termination of the clinical Development of the corresponding
CoDev Product in the [***] that would have represented a Development in [***].
Any dispute regarding whether a Collaboration Product is being (or is intended
to be) Developed in a [***] shall be referred to Accelerated Arbitration.
4.3.7.Additional Collaboration Product Diligence. If at any time there is more
than one Collaboration Product that includes the [***] and such Collaboration
Products are being Developed in [***], then Commercially Reasonable Efforts
regarding the Development and Commercialization of such Collaboration Products
will be determined for [***] Collaboration Products [***], meaning that if
activities performed for [***] Collaboration Products are deemed to satisfy
Commercially Reasonable Efforts for diligence, then the other Collaboration
Product(s) shall [***] have been performed for such other Collaboration
Product(s), provided, however, once a first Pivotal Clinical Study had been
initiated for one of the Collaboration Products, then for each such other
Collaboration Product (i) SGEN must initiate a [***] within [***] year of
completion of such first Pivotal Clinical Study, and (ii) thereafter, there
cannot be a [***] conducted by SGEN for each such other Collaboration Product
for a period of more than [***] years, provided that in each case the timeframe
may be reasonably extended to account for one or more material delays outside of
SGEN’s reasonable control due to a Regulatory Authority’s actions (or inaction),
provided that SGEN shall provide sufficient documentation to PIRS to
substantiate the basis for such material delay(s). In the event that SGEN fails
to comply with either of the diligence obligations set forth in (i) and (ii)
above, then such other Collaboration Product shall cease to be a Collaboration
Product and as of the applicable time shall be deemed a [***]. For the purposes
of this Section 4.3.7, “Significant Study” shall mean any GLP Tox Study or
Clinical Study. For the avoidance of doubt, if at any time [***] or more
Collaboration Products that include the [***] are not being Developed in [***],
then Commercially Reasonable Efforts regarding Development and Commercialization
of such Collaboration Products shall be determined separately for each
Collaboration Product. For clarity, if the [***] or more Collaboration Products
are all Exclusive Products that include the [***], then Commercially Reasonable
Efforts regarding the Development and Commercialization of such Exclusive
Products will be determined for [***] Exclusive Products [***], even if such
Exclusive Products are not being Developed in [***].


57
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




4.4.Development.
4.4.1.Generally.
4.4.1.1.Following [***], SGEN shall be responsible for all subsequent Research,
Development and Commercialization of each Collaboration Product unless and
until, where applicable, PIRS exercises a PIRS CoDev Option as described below
with respect to such Collaboration Product. SGEN shall prepare and present to
PIRS Development Plan Overviews for each Collaboration Product at the JDC in
accordance with Section 3.3.1. SGEN shall be responsible for all costs
associated with the Development, Manufacture, and Commercialization of such
Collaboration Products subject to the cost sharing provisions for a CoDev
Product as outlined below upon PIRS exercise of a PIRS CoDev Option. In the
event that SGEN requests and PIRS agrees to perform activities for the Research,
Development or Manufacture of a Collaboration Product, then SGEN shall reimburse
PIRS for all costs and expenses (including all Out-of-Pocket and FTE Costs)
incurred by PIRS in connection therewith.
4.4.1.2.With respect to each Research Candidate for which SGEN has not paid the
Go/No-Go Fee within [***] days of the conclusion of the Research Term for such
Research Candidate, SGEN shall not Research, Develop, Manufacture, or
Commercialize such Research Candidate (which will become a Dormant Candidate at
such time) and all licenses from PIRS to SGEN with respect to such Dormant
Candidate shall terminate (for clarity, once a Dormant Candidate becomes an
Additional Collaboration Product then it shall be a Collaboration Product for
purposes of the license grant under Section 2.1). Notwithstanding the foregoing,
for so long as SGEN is Researching, Developing, Manufacturing or Commercializing
a Collaboration Product with the same SGEN Building Block, then it shall be
permitted to use Dormant Candidates comprising that SGEN Building Block, but
only as an experimental control in in vitro or in vivo assays directed to the
Development of a Collaboration Product including the same SGEN Building Block.
4.4.2.PIRS CoDev Option.
4.4.2.1.PIRS CoDev Option. PIRS shall have—and SGEN hereby grants to PIRS as of
the Effective Date—the exclusive option (exercisable in PIRS’ sole discretion)
to opt into [***] global co-Development and co-Commercialization as set forth in
the CoDev Product Plan of [***] Collaboration Product, which would then become a
CoDev Product and would no longer be an Exclusive Product, in accordance with
the selection procedure set forth below (the “PIRS CoDev Option”).
Notwithstanding the foregoing, in the event that SGEN exercises one of its [***]
Additional Collaboration


58
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Product Option(s), then PIRS may have additional PIRS CoDev Options with respect
to other Collaboration Products as set forth in Section 4.3.6.
4.4.2.2.PIRS CoDev Option Notice. Subject to Section 4.3.6.2, and pursuant to
the applicable guidelines set forth in Section 4.4.2.3, for applicable
Collaboration Products, SGEN may or shall (depending on the Collaboration
Product) issue a written notice (“Option Notice”) triggering a PIRS CoDev Option
after Key Data from the Clinical Study preceding the first Pivotal Clinical
Study is available and prior to initiating such Pivotal Clinical Study with
respect to such Collaboration Product (the “CoDev Decision Point”). Concurrently
with the Option Notice, to the extent not already provided to PIRS, SGEN shall
provide to PIRS: (a) all material clinical Data to be included in the clinical
study report (CSR), but in no case less than Key Data, for all Clinical Studies
conducted prior to initiation of the first Pivotal Study in the form then
available (i.e., even if a final CSR may not yet be available for all Clinical
Studies, but including the final CSR for Clinical Studies, for which it is
available), including, upon PIRS’ reasonable request, providing PIRS with access
to the underlying raw data (which may require a PIRS employee to travel to
Clinical Study sites), (b) all material preclinical Data as well as all material
Data related to CMC Development work conducted on such Collaboration Product
(including, upon PIRS’ reasonable request, providing PIRS with access to the
underlying raw data), (c) documentation of all substantive interactions with
Competent Authorities as well as Regulatory Materials (e.g. the IND/IMPD), (d) a
written report on the market potential for such Collaboration Product, including
the competitive landscape with a form and content as decided by SGEN, but no
less detailed than the report that SGEN has prepared for its internal use, (e) a
Development plan and related budget for the Collaboration Product including a
regulatory strategy for obtaining Marketing Approval from the FDA for the United
States and the EMA for the EU[***] Markets for the Collaboration Product (the
“CoDev Product Plan” and corresponding budget, the “Joint Development Budget”),
provided that such initial CoDev Product Plan shall not contain Pivotal Clinical
Studies in more than [***] Indication and not more than [***] Pivotal Clinical
Studies in such Indication for such Collaboration Product, and (f) an accounting
of the Reimbursable [***]. The initial CoDev Product Plan shall also include an
estimate of the number of field sales representatives and medical science
liaisons required for the continued Development and Commercialization of the
Collaboration Product in the United States, provided that such estimate shall
not be binding but may serve as a basis for negotiating the Global
Commercialization Agreement. The Parties shall in good faith discuss such
initial CoDev Product Plan and Joint Development Budget reasonably in advance of
the anticipated [***] through the JDC. If


59
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




an Option Notice is issued, PIRS must exercise a PIRS CoDev Option in writing
within the later of: (i) [***] days following receipt of the Option Notice and
(ii) [***] days of public release of Key Data from the Clinical Study
immediately preceding such Pivotal Clinical Study (the date of such written
notice by PIRS being the “PIRS CoDev Option Exercise Effective Date”). SGEN
shall issue such public release without undue delay after such Key Data becomes
available. PIRS shall pay to SGEN, within [***]) days of PIRS’ exercise of a
PIRS CoDev Option, an amount equal to [***] percent ([***]%) of SGEN’s
Reimbursable [***].
4.4.2.3.Option Notice Procedures. Subject to Section 4.3.6, SGEN may, in its
sole discretion, issue an Option Notice for the [***] Collaboration Product to
reach the [***], but must (unless PIRS exercised a PIRS CoDev Option as to the
[***] Collaboration Product) do so for the [***] Collaboration Product to reach
the [***]. For clarity, (i) if SGEN issues an Option Notice for the [***]
Collaboration Product to reach the [***] but PIRS does not exercise a PIRS CoDev
Option, SGEN will be obligated to issue an Option Notice as to the [***]
Collaboration Product to reach the [***] and (ii) if SGEN issues an Option
Notice for the [***] Collaboration Product to reach the [***] but PIRS does not
exercise a PIRS CoDev Option, SGEN shall not be obligated to issue an Option
Notice as to the [***] Collaboration Product to reach the [***]. If PIRS does
not exercise a PIRS CoDev Option with respect to a Collaboration Product, such
Product shall remain an Exclusive Product.
4.4.2.4.Joint Development. Beginning on a PIRS CoDev Option Exercise Effective
Date, the Parties shall jointly Develop a CoDev Product in accordance with the
applicable CoDev Product Plan.
4.4.3.Development under a CoDev Product Plan.
4.4.3.1.Updates. Each CoDev Product Plan (together with the corresponding Joint
Development Budget) shall be updated and approved annually (on an annual cycle
ending on September 30th) for the upcoming Calendar Year (the “Annual CoDev Plan
Date”), such update subject to review and approval by the JDC. Either Party can
propose an amendment to a CoDev Product Plan which shall be subject to review
and approval by the JDC, provided that if a PIRS CoDev Option Exercise Effective
Date is less than [***] days in advance of the next Annual CoDev Plan Date for
the initial CoDev Product Plan provided with the Option Notice, then SGEN may
update the initial CoDev Product Plan on the next Annual CoDev Plan Date and
approval of the JDC shall not be required, provided, however, that (i) SGEN
shall not be allowed to make material changes to the initial CoDev Plan (such as
changing the number of Clinical Studies or Indications, including lines of
therapy, of


60
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




such Clinical Studies) or increase the Joint Development Budget by more than
[***] percent ([***]%) for the applicable Calendar Year compared to the initial
CoDev Product Plan without the prior written consent of PIRS, and (ii) from the
PIRS CoDev Option Exercise Effective Date until the second Annual CoDev Plan
Date for the CoDev Product Plan, SGEN shall consider in good faith any
amendments to the CoDev Product Plan proposed by PIRS, but shall not be
obligated to amend the CoDev Product Plan accordingly.
4.4.3.2.Responsibilities. Subject Section 4.4.5 and Section 4.5, and subject to
the activities allocated to each Party under a CoDev Product Plan, PIRS shall be
primarily responsible for obtaining Regulatory Approvals for a CoDev Product in
the PIRS Territory, and SGEN shall be primarily responsible for obtaining
Regulatory Approvals for a CoDev Product in the SGEN Territory. Notwithstanding
the foregoing, SGEN shall be the sponsor of the [***] Pivotal Clinical Study
under the CoDev Product Plan. For each CoDev Product Clinical Study, the Party
that is the sponsor of such Clinical Study shall have and maintain operational
control and responsibility for such Clinical Study, provided, however, that the
non-sponsoring Party shall have equal input and participation in strategic level
decisions (including via participation and membership in all major global
program teams and sub-teams) relating to such Clinical Study, including the
extent to which the non-sponsoring Party will actively participate in any
substantive interactions with regulatory authorities and substantive key opinion
leader (KOL) interactions. In addition, for any CoDev Product Clinical Study,
the sponsoring Party shall provide notice of, and the non-sponsoring Party shall
have the ability to attend, all substantive interactions with regulatory
authorities and all substantive KOL interactions including investigator meetings
and advisory boards. In addition, the medical affairs plan contemplated by
Section 3.3.2.11 will specifically address the introduction of PIRS to KOLs in
the PIRS Territory for the purpose of enabling PIRS to prepare for launch.
Furthermore, the Parties agree that Clinical Studies under a CoDev Product Plan
may be conducted globally with one sponsor per study (which shall include
responsibility for clinical operations for such study worldwide) and unless
otherwise mutually agreed by the Parties in writing, on a Clinical
Study-by-Clinical Study basis (i) PIRS shall be the sponsor for each Clinical
Study conducted in the United States under a CoDev Product Plan other than as
part of a global Clinical Study, (ii) SGEN shall be the sponsor for each
Clinical Study conducted in the SGEN Territory other than as part of a global
Clinical Study, and (iii) the Parties shall mutually agree which party shall
lead for each global Clinical Study conducted in both the SGEN Territory and
PIRS Territory under a CoDev Product Plan with the goal of equal participation
of each party in terms of study size. For example, several smaller global trials


61
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




may be grouped together and considered to be equivalent to one larger global
trial. For avoidance of doubt, each Party shall be solely responsible for any
Unsponsored Work.
4.4.3.3.Overages. For a CoDev Product, neither Party shall be required to commit
resources or funds towards Clinical Studies that are not included in a CoDev
Product Plan, provided that:
(a)    In the event that a Party anticipates that the actual amount of aggregate
annual Shared Costs set forth in the Joint Development Budget included in the
current applicable CoDev Product Plan will increase by up to [***] percent
([***]%) over the aggregate annual amount set forth in the initial approved
Joint Development Budget for such year, such Party shall bring such information
to the JDC which will engage in a good faith discussion of the reason(s) for
such anticipated increase but approval of the JDC shall not be required and the
applicable Joint Development Budget shall be automatically updated to reflect
such increase and such increased amount shall be shared by the Parties pursuant
to Section 4.4.3.5(a). For clarity, if the foregoing process occurs multiple
times with respect to a year, then the [***] percent ([***]%) threshold is the
aggregate amount of all expected increases.
(b)    In the event that a Party anticipates that the actual amount of aggregate
annual Shared Costs set forth in the relevant Joint Development Budget included
in the current applicable CoDev Product Plan will increase more than [***]
percent ([***]%) over the aggregate annual amount set forth in the initial
approved Joint Development Budget for such year, such Party shall bring such
information to the JDC for approval.
4.4.3.4.Database. Before commencement of each Clinical Study pursuant to a CoDev
Product Plan, the Parties shall use the applicable regulatory database format in
order to fulfill both FDA and EMA requirements.
4.4.3.5.Development Funding.
(a)    CoDev Product Plan. For each CoDev Product, beginning on the date PIRS
receives the Option Notice for the Collaboration Product corresponding to the
CoDev Product, each Party shall be responsible for fifty percent (50%) of the
Shared Costs for such CoDev Product as set forth in the associated Joint
Development Budget. Each Party shall be responsible for any other


62
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




costs such Party incurs in connection with the Development of a CoDev Product.
(b)    Unsponsored Work. Each Party shall be solely responsible for costs it
incurs in the performance of any Unsponsored Work.
4.4.3.6.Additional Studies; Additional Study Data.
(a)    Additional Studies. If a Party (including its Affiliates or Sublicensees)
wishes to conduct one or more additional Clinical Studies or Development
activities for a CoDev Product (beyond the Pivotal Clinical Study or other
Clinical Studies included in the then-current CoDev Product Plan), such Party
(the “Proposing Party”) shall notify the other Party (the “Non-Proposing Party”)
of such proposed studies (the “Proposed Study(ies)”) and provide the
Non-Proposing Party with any Data or publications supporting any such proposal.
In such event, the JDC shall consider such proposal and evaluate the supporting
Data and information in good faith. If the Parties both wish to collaborate in
the conduct of such Proposed Study(ies), the Proposing Party shall prepare an
amendment to a CoDev Product Plan and Joint Development Budget to include the
Proposed Study(ies) for review and approval by the JDC, and subsequently the
JSC. If, after consideration in good faith by the JDC and the JSC, as
applicable, the Parties do not, within [***] days of the first applicable JSC
meeting, mutually agree to include the Proposed Study(ies) in a CoDev Product
Plan, the Proposing Party may elect to conduct such rejected Proposed Study(ies)
(such study(ies), in such event, “Unsponsored Work”), rather than escalate
further as described in Section 3.6.2.1. Notwithstanding the foregoing, the
Non-Proposing Party may, within [***] days following the failure of the JDC to
mutually agreed to include the Proposed Study(ies) in a CoDev Product Plan (the
“Objection Period”), provide reasonable written objection to such Unsponsored
Work on the basis of likely potential Material Adverse Effect upon the
procurement or maintenance of Marketing Approval or Commercialization of a CoDev
Product. If the Non-Proposing Party makes such an objection, the Proposing Party
shall not be permitted to proceed with such Unsponsored Work, provided that if
the Proposing Party disputes the stated likely potential Material Adverse Effect
upon the procurement or maintenance of Marketing Approval or Commercialization
of a CoDev Product by the Unsponsored Work, then such dispute shall be subject
to Accelerated Arbitration. The


63
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Proposing Party shall deliver to the JDC regular updates on such Unsponsored
Work, and promptly following completion of the Unsponsored Work, a top-line
summary of all Data resulting from such Unsponsored Work. For the purposes of
this Section 4.4.3.6, “Material Adverse Effect” shall mean any materially
adverse impact on the value of a CoDev Product, including but not limited to
restriction on a CoDev Product’s label or adverse impact to the safety or
efficacy of a CoDev Product.
(b)    Additional Study Data. All Data resulting from any Unsponsored Work
(collectively, “Additional Study Data”) shall be solely owned by the Party that
performed the Unsponsored Work that produced such Data, subject to the rights
and licenses, if any, granted to the other Party herein. Each Party shall have
access to and the right to use, at no cost to such Party, all Additional Study
Data solely as necessary to comply with safety reporting or other similar
regulatory requirements in its respective Territory, but not, for example, for
Marketing Approval or pricing approval. If the Additional Study Data is later
included in the label of a CoDev Product that has received Marketing Approval
anywhere in the world (whether or not such Marketing Approval is for the
Non-Proposing Party’s respective Territory), the Non-Proposing Party shall
reimburse the Proposing Party for [***] percent ([***]%) of the Development
Costs associated with such Unsponsored Work, such amount to be deducted from any
amounts owed to the Non-Proposing Party under Section 4(b) of Exhibit 1.189.
4.4.4.Reporting; Development Records. Each Party shall provide to the other
written reports regarding the progress and results of their activities under a
CoDev Product Plan through the JDC. Each Party shall (and shall cause its
Affiliates, Sublicensees, subcontractors and consultants to) maintain complete
and accurate records (in the form of technical notebooks and/or electronic files
where appropriate) of all work conducted by it or on its behalf (including by
its Affiliates, Sublicensees, subcontractors and consultants) under a CoDev
Product Plan. Such records, including any electronic files where such Data may
also be contained, shall fully and properly reflect all work done and results
achieved in sufficient detail and in a good scientific manner appropriate for
patent and regulatory purposes. Each Party shall have the right to review and
receive a copy of such records (including a copy of the databases) maintained by
the other Party (including its Affiliates, Sublicensees, subcontractors and
consultants) at reasonable times, but no more than


64
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




[***] in any one Calendar Year, and to obtain access to source documents to the
extent needed for patent or regulatory purposes or for other legal proceedings.
4.4.5.Regulatory Matters.
4.4.5.1.Ownership. Subject to Section 4.4.5.2 and Section 4.5 below, PIRS will
own all IND/IMPDs, BLAs, Regulatory Approvals and related regulatory
documentation submitted to any Competent Authority in the PIRS Territory with
respect to a CoDev Product. At PIRS’ request, SGEN will transfer to PIRS
ownership of any IND/IMPDs or related regulatory documents submitted by or on
behalf of SGEN to any Competent Authority in the PIRS Territory with respect to
a CoDev Product (for clarity, SGEN shall have the right to cross-reference or
incorporate by reference such transferred IND/IMPDs or related regulatory
documents pursuant to Section 2.6). SGEN will own all IND/IMPDs, MAAs,
Regulatory Approvals and related regulatory documentation submitted to any
Competent Authority in the SGEN Territory with respect to a CoDev Product as
well as any drug master files maintained by or on behalf of SGEN anywhere in the
world with respect to a CoDev Product.
4.4.5.2.Responsibility. Unless otherwise set forth in a CoDev Product Plan and
subject to Section 4.4.5.1, Section 4.4.6.3 and Section 4.5, each Party will be
primarily responsible for all regulatory matters relating to a CoDev Product in
its Territory, including (i) overseeing, monitoring and coordinating all
regulatory actions, communications and filings with, and submissions to, each
Competent Authority; (ii) interfacing, corresponding and meeting with each
Competent Authority; (iii) seeking and maintaining all regulatory filings; and
(iv) maintaining and submitting all records required to be maintained or
required to be submitted to any Competent Authority, provided that, as the Party
primarily responsible for Manufacturing, SGEN shall be responsible for preparing
and defending the CMC section of the BLA for such CoDev Product. Each Party will
keep the other Party informed of their strategy with respect to the regulatory
matters set forth in this Section 4.4.5.2, including through the applicable
Committees, establishment of material sharing portals (e.g., SharePoint) or
through the establishment of Working Groups.
4.4.6.Communications.
4.4.6.1.Within [***] Business Days after receipt of any Health Authority
Communication from a Competent Authority with respect to a Collaboration
Product, the recipient Party will provide the other Party, through its Alliance
Manager, with a brief written description of the principal issues raised in such
Health Authority Communication and, upon such other Party’s request, the


65
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




recipient Party will also provide complete copies of such correspondence within
a reasonable period of time following such request. In the case of a CoDev
Product, the recipient Party will additionally allow such other Party a
reasonable opportunity to review and comment on any proposed response to such
Health Authority Communications in advance of the transmission of such response,
and will reasonably consider all comments timely provided in connection
therewith.
4.4.6.2.With respect to each Collaboration Product, within twenty-four (24)
hours after receipt of any Health Authority Communications from a Competent
Authority related to a Clinical Study hold or potential Clinical Study hold for
safety reasons or for a potential withdrawal from the market for a safety issue
or a report of a serious safety finding by a Competent Authority, the recipient
Party will provide the other Party, through its Alliance Manager, with a brief
written description of the principal issues raised in such Health Authority
Communication.
4.4.6.3.Meetings. In connection with any regulatory matters for which a Party is
responsible as set forth in Section 4.4.5.2 or a CoDev Product Plan, as
applicable, each Party shall provide the other Party with reasonable advance
notice of all formal meetings and teleconferences with a Competent Authority and
pertaining to a CoDev Product, or with as much advance notice as practicable
under the circumstances. The notifying Party shall use reasonable efforts to
permit the other Party to have, at such other Party’s expense, mutually
acceptable representatives attend as observers, such formal meetings and
teleconferences with FDA or EMA pertaining to such CoDev Product, provided that
for any formal meetings and teleconferences with the FDA that address any
CMC-related issues for such CoDev Product, SGEN shall have representatives
attend such formal meetings and teleconferences and such SGEN representatives
shall be primarily responsible for addressing any CMC-related questions as well
as for defending the CMC section of the BLA of such CoDev Product towards the
FDA.


66
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




4.5.Submissions. With respect to a CoDev Product, each Party will allow the
other Party a reasonable opportunity to review and comment on all filings and
other submissions to a Competent Authority related to such CoDev Product in
advance of such submission or filing, and such first Party will reasonably
consider in good faith all comments timely provided by such other Party in
connection therewith. Notwithstanding the foregoing, SGEN shall prepare and
defend the CMC section of the BLA for such CoDev Product, provide PIRS with a
reasonable opportunity to review and comment on such CMC section, and reasonably
consider in good faith all comments timely provided by PIRS in connection
therewith.
4.6.Pharmacovigilance Agreement/Safety Data Exchange Agreement.
4.6.1.Agreement. After the Effective Date, the Parties shall mutually agree on a
reasonably practicable date to enter into an agreement setting forth the
worldwide pharmacovigilance procedures for the Parties with respect to a CoDev
Product (the “Pharmacovigilance Agreement”). The Pharmacovigilance Agreement
shall be executed before the initiation of the first Clinical Study conducted by
either of the Parties for a CoDev Product that requires the other Party to
report pharmacovigilance data generated by such Clinical Study to the Competent
Authorities. When executed, the Pharmacovigilance Agreement shall remain a
stand-alone document, independent from this Agreement to enable amendment
thereto as required independently of this Agreement.
4.6.2.Specifications. The Pharmacovigilance Agreement shall be in accordance
with, and enable both Parties to fulfill, all local, national, and regional
regulatory reporting obligations under applicable Laws.


67
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




4.7.Subcontractors. Each Party will have the right to use its Affiliates or
Third Parties to perform the Research, Development, Manufacturing, or
Commercialization activities for the benefit of such Party under this Agreement;
provided that: (a) such Party remains responsible for the work allocated to such
Party hereunder (including under each Research Candidate Plan, Collaboration
Product Plan or CoDev Product Plan) to the same extent it would if it had done
such work itself; and (b) such Party will enter into a binding written agreement
with each such Affiliate and/or Third Party, prior to commencing such
activities, which agreement includes the following terms (i) the subcontractors
undertake in writing obligations of confidentiality and non-use regarding
Confidential Information that are substantially the same as those undertaken by
the Parties pursuant to Section 12 (except for a commercially reasonable term
for confidentiality obligations), and (ii) such Party Controls all Intellectual
Property Rights developed by the subcontractors in the course of performing any
such work and owns all such intellectual property that is specifically related
to, or otherwise necessary for Research, Development, Manufacture, or
Commercialization of a Collaboration Product, which includes, prior to
commencing any such activities, having such subcontractor execute an agreement
licensing or assigning (or committing to sublicense or assign), as applicable,
any inventions and related Intellectual Property Rights to the Party by whom
they are employed or for whom they are providing services (or its designated
Affiliate). Notwithstanding the foregoing in this Section 4.7, where the Third
Party is an academic or academic institution, the Parties shall consider in good
faith to agree to waive clause (ii); for all other Third Parties, the Parties
must mutually consent to waive or limit clause (ii), such consent not to be
unreasonably withheld.

5.    Manufacturing


68
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




5.1.    Research Candidate Supply. For each Research Candidate, PIRS shall be
responsible for providing Initial Quantities of such Research Candidates under a
mutually-agreed timeline and as set forth in the applicable Research Candidate
Plan. PIRS shall also be responsible for providing additional quantities of such
Research Candidate in a reasonable amount, as agreed by the JRC, during the
first [***] months of the applicable Research Term. For avoidance of doubt, and
subject to Section 4.2, SGEN shall be responsible for the FTE Costs and
Out-of-Pocket Costs associated with providing such Initial Quantities or such
additional quantities of the Research Candidates. For further avoidance of
doubt, PIRS shall not be required to conduct any cell line development work,
research cell bank or master cell bank generation activities and SGEN shall be
responsible for such activities for each Research Candidate and Exclusive
Product.
5.2.    Exclusive Product Supply. Subject to the terms and conditions of this
Agreement, SGEN shall be solely responsible, at its own expense, for the
Manufacture and supply of any Exclusive Product.
5.3.    CoDev Product Supply.
5.3.1.    Generally. With respect to each CoDev Product, upon the PIRS CoDev
Option Exercise Effective Date, SGEN will continue to be responsible for the
Manufacture and supply of such CoDev Product for continued Development and
Commercialization. The Parties will enter into an appropriate Supply Agreement
as set forth below in Section 5.3.2 to supply PIRS with any quantities of the
CoDev Product necessary for Development (including any activities allocated to
PIRS under the applicable CoDev Product Plan and any Unsponsored Work) and
Commercialization activities. In the event that (i) the Parties mutually
determine that it would be beneficial to have a second source for the
Manufacture of the CoDev Product and that responsibility for such second source
should be allocated to PIRS (taking into account the guiding principles of cost,
quality, and speed of manufacture) or (ii) SGEN fails to meet any mutually
binding supply commitments pursuant to a Supply Agreement, then SGEN shall use
Commercially Reasonable Efforts to conduct a technology transfer pursuant to
Section 5.3.2.1(c) below to enable such Manufacture of the CoDev Product
in-house with PIRS or its designated Third Party CMO. To the extent that
quantities of the CoDev Product Manufactured by PIRS or its Third Party CMO are
supplied to SGEN, then the Parties shall enter an appropriate Supply Agreement
as set forth in Section 5.3.2. More generally, The CoDev Product Plan shall
include details regarding Manufacture and supply of the CoDev Product until
Marketing Approval of the CoDev Product and thereafter, details regarding the
Manufacture and supply of the CoDev Product shall be included in the Global
Commercialization Agreement as set forth in Section 6 and Exhibit 6.2.


69
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




5.3.2.    Supply Agreements.
5.3.2.1.    In the event that a Party (the “Manufacturing Party”) is supplying
the CoDev Product to the other Party (the “Supplied Party”) in accordance with
the principles set forth in Section 5.3.1, then the Parties shall enter into a
Supply Agreement as set forth in this Section 5.3.2.
(a)    If the Manufacturing Party is Manufacturing the CoDev Product in-house,
then within [***] days of a written request of the Supplied Party, the Parties
will negotiate in good faith and enter into a supply agreement (and any other
necessary ancillary agreements including a quality technical agreement) for
Development or Commercialization supply of such CoDev Product (each, a “Party
Supply Agreement”) which will be on commercially reasonable terms customary for
parties similarly situated and shall include key performance indicators
(including criteria regarding manufacturing capacity, quantity, timeliness of
delivery, quality and cost that are consistent with prevailing industry
standards for Third Party contract manufacturing agreements) as well as
appropriate liabilities for failure to supply agreed quantities of such CoDev
Product. Any CoDev Product supplied for clinical purposes prior to commercial
scale Manufacturing or on a commercial scale under a Party Supply Agreement,
will be supplied at a price no greater than a CoDev Product’s [***] and will be
included in Shared Costs pursuant to Section 1.234, except for supply for any
Unsponsored Work, which shall be fully paid by the Proposing Party.
(b)    If the Manufacturing Party is Manufacturing the CoDev Product through a
Third Party CMO, then at the request and option of the Supplied Party, the
Supplied Party shall enter into an agreement directly with the Third Party CMO
or with the Manufacturing Party to govern the terms and conditions of the supply
of such CoDev Product (each such agreement, a (“CMO Supply Agreement”). In the
event of a CMO Supply Agreement directly with the Third Party CMO, the Parties
will use good faith efforts to coordinate the activities under this Section
5.3.2.1(b) and to take advantage of any volume discounts or economies of scale.
Each Party agrees that, in its CMO Supply Agreement with a Third Party CMO, such
Party shall not include any limitations on such Third Party CMO’s ability to
supply the other Party with such CoDev Product, and upon the request of the
other Party, such Party shall facilitate initial business discussions between
the other Party


70
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




and such Third Party CMO. Any CMO Supply Agreement shall (i) be consistent with
the terms included in this Agreement, including with regard to confidentiality,
(ii) shall assign to the Manufacturing Party such Third Party’s entire right,
title and interest in, or provide a perpetual, fully-paid, worldwide, fully
sublicensable (through multiple tiers) exclusive (other than with respect to
such Third Party’s background technology and improvements thereof) license under
and to, any Know-How or Patent Rights made, developed or invented by such Third
Party specifically related to the Manufacture of such CoDev Product, and (iii)
shall be subject to review by the other Party prior to execution. The cost of
any CoDev Product supplied for clinical purposes prior to commercial scale
Manufacturing or on a commercial scale with a Third Party CMO will be shared
equally by the Parties and will be included in Shared Costs pursuant to Section
1.234, except for supply for any Unsponsored Work, which shall be fully paid by
the Proposing Party.
(c)    Under the circumstances described in Section 5.3.1 (i) and (ii) at PIRS’
reasonable request, a CoDev Product Plan shall include a technology transfer of
manufacturing process(es) Controlled by SGEN, and in SGEN or its Third Party
CMOs’ possession for a CoDev Product to PIRS or its Third Party subcontractor.
If quantities of the CoDev Product are Manufactured by PIRS or its Third Party
CMO and supplied to SGEN, and PIRS fails to meet any mutually binding supply
commitments pursuant to a Supply Agreement with SGEN, at SGEN’s reasonable
request, a CoDev Product Plan shall include a technology transfer of any
manufacturing process(es) Controlled by PIRS (if such processes are not already
Controlled or in the possession of SGEN or its Third Party CMO), and in PIRS or
its Third Party CMOs’ possession for a CoDev Product, to SGEN or its Third Party
subcontractor. Each Party shall include in any contract with a CMO for
Manufacture of any Potential CoDev Product or CoDev Product, as applicable,
customary provisions requiring the CMO to conduct such technology transfer,
including making available its qualified technical personnel on a reasonable
basis to consult with the other Party with respect to such Know-How.

6.    Commercialization


71
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




6.1.    Generally. For each CoDev Product, PIRS will have operational control of
Commercialization activities and book sales in the United States and SGEN will
have operational control of Commercialization activities and book sales outside
the United States. Within [***] months after Initiation of the first Pivotal
Study for such CoDev Product, the Parties shall negotiate in good faith and
enter into an agreement to define the Parties’ responsibilities and obligations
with respect to Commercialization of the CoDev Product (a “Global
Commercialization Agreement”). Appended to the Global Commercialization
Agreement shall be an initial plan setting forth the specific strategy for
Commercialization of the Product (“Global Commercialization Strategy”).
6.2.    Global Commercialization Agreement. The Global Commercialization
Agreement shall include the items set forth in Exhibit 6.2, as well any other
customary provisions as agreed by the Parties in good faith.
6.3.    Global Commercialization Strategy. The JCC shall prepare for the
approval of the JSC the initial draft of such Global Commercialization Strategy
within [***] months after initiation of the first Pivotal Clinical Study for a
CoDev Product, which shall be updated and approved annually thereafter.
Amendments to any Global Commercialization Strategy will become effective
following review and approval by the JSC.
6.4.    SGEN Territory Commercialization Plan. No less than [***] months in
advance of the reasonably expected First Commercial Sale in the SGEN Territory
with respect to a CoDev Product, and on an annual basis thereafter, SGEN shall
prepare and deliver to the JCC for review a written plan that summarizes the
Commercialization activities to be undertaken by SGEN with respect to a CoDev
Product in the SGEN Territory in the next Calendar Year (the “SGEN Territory
Commercialization Plan”). Each SGEN Territory Commercialization Plan shall at
all times be consistent with the most recent Global Commercialization Strategy
approved by the JCC and the Global Commercialization Agreement. The initial SGEN
Territory Commercialization Plan will outline plans for establishing, training
and qualifying the appropriate number of sales representatives and medical
science liaisons prior to applicable Marketing Approval. The initial SGEN
Territory Commercialization Plan for a CoDev Product shall subsequently be
updated and modified by SGEN, from time to time at its discretion and no less
frequently than [***] per Calendar Year, based upon, among other things, SGEN’s
Commercialization activities with respect to a CoDev Product in the SGEN
Territory, a copy of which updated plan will be provided to the JCC.
Notwithstanding the foregoing, in the event of any disagreement between the
Parties regarding the SGEN Territory Commercialization Plan for a CoDev Product,
the SGEN representatives on the JCC shall have final decision-making authority
over the preparation and updating of such SGEN Territory Commercialization Plan,
provided that such decisions do not materially adversely affect the
Commercialization of a CoDev Product in the PIRS Territory and such SGEN
Territory Commercialization Plan is consistent with the then-currently approved
Global Commercialization Strategy and the Global Commercialization Agreement.


72
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




6.5.    PIRS Territory Commercialization Plan. No less than [***] months in
advance of the reasonably expected First Commercial Sale in the PIRS Territory
with respect to a CoDev Product, and on an annual basis thereafter, PIRS shall
prepare and deliver to the JCC for review a written plan that summarizes the
Commercialization activities to be undertaken by PIRS with respect to a CoDev
Product in the PIRS Territory in the next Calendar Year (the “PIRS Territory
Commercialization Plan”). The PIRS Territory Commercialization Plan shall at all
times be consistent with the most recent Global Commercialization Strategy
approved by the JCC and the Global Commercialization Agreement. The initial PIRS
Territory Commercialization Plan will outline plans for establishing, training
and qualifying the appropriate number of sales representatives and medical
science liaisons prior to the applicable Marketing Approval. The initial PIRS
Territory Commercialization Plan for a CoDev Product shall subsequently be
updated and modified by PIRS, from time to time at its discretion and no less
frequently than once per Calendar Year, based upon, among other things, PIRS’
Commercialization activities with respect to a CoDev Product in the PIRS
Territory, a copy of which updated plan will be provided to the JCC.
Notwithstanding the foregoing, in the event of any disagreement between the
Parties regarding the PIRS Territory Commercialization Plan for a CoDev Product,
the PIRS representatives on the JCC shall have final decision-making authority
over the preparation and updating of such PIRS Territory Commercialization Plan,
provided that such decisions do not materially adversely affect the
Commercialization of a CoDev Product in the SGEN Territory and such PIRS
Territory Commercialization Plan is consistent with the then-currently approved
Global Commercialization Strategy and the Global Commercialization Agreement.
6.6.    Global Branding. The JCC shall, from time to time during the Term,
develop (and thereafter modify and update) for approval by the JSC a high-level
global branding strategy (including global positioning and promotional messages)
for a CoDev Product for use throughout the world (the “Global Branding
Strategy”), which shall be consistent with the applicable Global
Commercialization Strategy and the Global Commercialization Agreement.
6.7.    Exclusive Products. SGEN shall be solely responsible for and have sole
control over all aspects of the Commercialization of the Exclusive Products in
the Territory, including planning and implementation, distribution, promotion,
booking of sales, pricing, reimbursement, and costs.


73
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




7.    Payments & Royalties
7.1.Technology Access Fee. In partial consideration for the rights granted under
this Agreement regarding the Compounds, SGEN shall pay PIRS a one-time,
non-refundable, and non-creditable lump sum payment of [***] Dollars ($[***])
within [***] days following receipt of the corresponding invoice from PIRS after
the Effective Date. For avoidance of doubt, this technology access fee shall not
be [***] to SGEN even if a Compound is later is designated a CoDev Product.
7.2.Additional Collaboration Product Option Exercise Fee. On an Additional
Collaboration Product-by-Additional Collaboration Product basis, SGEN shall pay
the fee set forth below in Section 7.2.1, Section 7.2.2, or Section 7.2.3, as
applicable, within [***] days following receipt of the corresponding invoice
from PIRS after the Additional Collaboration Product Effective Date (the
“Additional Collaboration Product Option Exercise Fee”). The Additional
Collaboration Product Option Exercise Fee shall be a one-time, non-refundable,
and non-creditable lump sum payment.
7.2.1.The Additional Collaboration Product Option Exercise Fee for the [***]
Additional Collaboration Product shall be [***] Dollars ($[***]).
7.2.2.The Additional Collaboration Product Option Exercise Fee for the [***]
Additional Collaboration Product shall be [***] Dollars ($[***]).
7.2.3.The Additional Collaboration Product Option Exercise Fee for the [***]
Additional Collaboration Product shall be [***] Dollars ($[***]).


74
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




7.3.Go/No-Go Fee for Additional Collaboration Products. For avoidance of a
doubt, on an Additional Collaboration Product-by-Additional Collaboration
Product basis, SGEN shall pay to PIRS the Go/No-Go Fee in addition to the
Additional Collaboration Product Option Exercise Fee. The Go/No-Go Fee with
respect to each Additional Collaboration Product shall be due at the same time
as the Additional Collaboration Product Option Exercise Fee.
7.4.Development and Regulatory Milestones. In partial consideration for the
rights granted under this Agreement regarding the Collaboration Products, in
each case upon initial achievement of the applicable milestone by or on behalf
of SGEN or its Sublicensees for each Collaboration Product, SGEN will pay PIRS
the corresponding non-refundable (subject to Section 4.4.2.2) and non-creditable
lump sum payments set forth below.
Development Event
Payment Amount
[***]
[***]
[***]
[***]
[***] Dollars ($[***])
[***]
[***]
Initiation of Phase 1 Clinical Study
[***] Dollars ($[***])
Initiation of Phase 2a Clinical Study or Initiation of Phase 1 Clinical Study
Expansion Cohorts (whichever comes first)
[***] Dollars ($[***])
Initiation of Pivotal Clinical Study
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] filing with [***]
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] filing with [***]
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] filing in [***]
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
Marketing Approval in the [***]
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
Marketing Approval in the [***]
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
Marketing Approval in [***]
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])
Maximum Total
[***] Dollars ($[***])
[***] Dollars ($[***])
[***] Dollars ($[***])





75
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




7.5.Marketing Approval in Europe. Notwithstanding the above, with respect to
each Marketing Approval in the EU, the respective milestone payment will be due
upon [***] or [***], whichever comes earlier.
7.6.Skipped Development and Regulatory Milestones. If any of the above
development and regulatory milestones are skipped (i.e. a later milestone
payment is payable before an earlier milestone payment in the same jurisdiction,
if applicable), or if Marketing Approval is achieved in any jurisdiction with
respect to a Collaboration Product without all of the preceding milestone
payments applicable to such Product in such jurisdiction, if applicable, having
been achieved, then the skipped milestone(s) will be deemed to have been
achieved upon the achievement of the subsequent milestone or upon Marketing
Approval, as applicable.
7.7.CoDev Product.
7.7.1.[***]
7.7.2.Profit and Loss Sharing. In lieu of [***], the Parties will share [***]
the Profits and Losses arising from the Commercialization of a CoDev Product on
a global basis, as set forth in Exhibit 1.189. For avoidance of doubt, Parties
will share the Profits and Losses arising from the Commercialization of the
CoDev Product for so long as such CoDev Product is being [***].
7.8.Sales Milestones. On an Exclusive Product-by-Exclusive Product basis, as
partial consideration for the rights granted hereunder regarding such Exclusive
Product, SGEN shall make the non-refundable, non-creditable, one-time sales
milestone payments to PIRS based upon achievement of the following worldwide
annual Calendar Year cumulative Royalty Bearing Net Sales for each such
Exclusive Product.
Annual Calendar Year - Royalty Bearing Net Sales Threshold
Payment
First equal or exceeding [***] Dollars ($[***])
[***] Dollars ($[***])
First equal or exceeding [***] Dollars ($[***])
[***] Dollars ($[***])
First equal or exceeding [***] Dollars ($[***])
[***] Dollars ($[***])
Maximum Total
[***] Dollars ($[***])







For clarity, one or more of the above sales milestones may be achieved during
the same Calendar Year.


76
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




7.9.Royalties. On an Exclusive Product-by-Exclusive Product basis, as partial
consideration for the rights granted hereunder regarding such Exclusive Product,
during the Royalty Term for each such Exclusive Product, SGEN shall pay PIRS
royalties equal to the following percentages of the Royalty Bearing Net Sales of
such Exclusive Product in a Calendar Year in the SGEN Territory (“Exclusive
Product Royalties”).
Annual Calendar Year Royalty Bearing Net Sales
Royalty Rates Owed by SGEN
Portion of Royalty Bearing Net Sales up to and including [***] Dollars ($[***])
[***] Percent ([***]%)
Portion of Royalty Bearing Net Sales greater than [***] Dollars ($[***])to and
including [***] Dollars ($[***])
[***] Percent ([***]%)
Portion of Royalty Bearing Net Sales greater than[***] Dollars ($[***]) ) up to
and including [***] Dollars ($[***])
[***] Percent ([***]%)
Portion of Royalty Bearing Net Sales greater than[***] Dollars ($[***])
[***] Percent ([***]%)


















8.    Royalty Adjustments, Payment Terms & Reconciliation
8.1.Royalty Adjustments.
8.1.1.Biosimilar Drug Competition. Subject to Section 8.1.3, if in any Calendar
Quarter total sales of any Biosimilar(s) of a Royalty Bearing Exclusive Product
in any country reaches more than [***] percent ([***]%) in units of the total
sales of the applicable Exclusive Product and the Biosimilar(s) in such country,
then the Royalties payable to PIRS for such Exclusive Product in such country
for such Calendar Quarter shall be reduced by [***] percent ([***]%) of the
amount otherwise payable hereunder. Notwithstanding the foregoing, in the event
of Biosimilar sales that are later enjoined by a court or otherwise halted (such
as on the basis of patent or regulatory exclusivity), then subsequent Royalties
shall be restored to the level otherwise contemplated under this Agreement.


77
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




8.1.2.Third Party Licenses.
8.1.2.1.Exclusive Products. If it is necessary for SGEN to license one or more
Patent Rights from one or more Third Parties in order to Develop, Manufacture or
Commercialize the Anticalin Building Block of any Exclusive Product (but
excluding Patents owned or Controlled by a Third Party service provider selected
by SGEN, such as a CMO, and Patents related to any aspect or use of the Antibody
Building Block) whether directly or through any Affiliate or Sublicensee, in the
SGEN Territory, then SGEN may negotiate and obtain a license under such Patent
Right(s) (each such Third Party license referred to herein as a “Third Party
License”). If any royalty payments are due to a Third Party pursuant to a Third
Party License or in the context of proceedings brought by any Third Party
alleging that one or more Patent Rights of such Third Party is infringed by the
Development, Manufacture, Commercialization or use of the Anticalin Building
Block of any Exclusive Product in the Field under this Agreement, then subject
to Section 8.1.3, SGEN may deduct [***] percent ([***]%) of such payment(s) from
the Royalties associated with such Exclusive Product otherwise payable under
Section 7.9, but in no event shall Royalties be reduced by greater than [***]
percent ([***]%) under this Section 8.1.2. For avoidance of doubt, SGEN shall be
responsible for any Third Party license payments associated with a SGEN Antibody
Target or a SGEN Building Block, without any reduction of the Royalties payable
to PIRS under Section 7.9. For avoidance of doubt, nothing this Section 8.1.2.1
precludes SGEN from negotiating and obtaining any licensee it deems necessary or
desirable in connection with any Exclusive Product.
8.1.2.2.CoDev Product.
(a)    For a CoDev Product, (i) PIRS shall be responsible for any Third Party
license payments associated with a PIRS Building Block, including under any PIRS
Background Agreement, and (ii) SGEN shall be responsible for any Third Party
license payments associated with a SGEN Building Block, including under any SGEN
Background Agreement.
(b)    In the event that either Party reasonably determines that it is necessary
or useful to license any additional Patent Rights from one or more Third Parties
in order to Develop, Manufacture, or Commercialize a CoDev Product (except for
such Third Party Patent Rights that relate solely to a Party’s Building Block) ,
it shall promptly notify the other Party and one Party shall be designated the
lead Party to negotiate such Third Party license


78
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




under the following guidelines: (1) if the Third Party license is expected to
apply (x) only within the SGEN Territory or (y) within both the SGEN Territory
and PIRS Territory, then SGEN shall be the lead negotiating party, and if the
Third Party license is expected to apply only within the PIRS Territory, then
PIRS shall be the lead negotiating party, (2) the Party which is the lead
negotiating party shall, as between the Parties, be the Party which executes the
Third Party license, and (3) the Party which is the lead negotiating party shall
include the other Party in the negotiations for such Third Party license if
requested by the other Party. Any Third Party license negotiated by a Party
shall be subject to the prior consent of other Party, which consent shall not be
unreasonably withheld or delayed, unless such Third Party license applies only
within such Party’s respective Territory, in which case no consent will be
required. In the event such Third Party license is obtained, then any associated
payments will be shared [***] as part of Shared Costs.
8.1.3.Maximum Deduction. Notwithstanding anything to the contrary herein, under
no circumstances shall the combined effect of all reductions to the Royalties
permitted under Section 8.1.1 and Section 8.1.2, on a country-by-country and
Exclusive Product-by-Exclusive Product basis, reduce the effective Royalties
payable by SGEN to PIRS under this Agreement for any Calendar Quarter below
[***] percent ([***]%) of the Royalties that would otherwise be payable pursuant
to Section 7.9, as applicable, for such Exclusive Product in such country.


79
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




8.2.Sales Payment Reports and Royalty Payments. After the First Commercial Sale
by the Seller of a Royalty Bearing Exclusive Product requiring the payments due
to PIRS pursuant to Section 7 and ending, on an Exclusive Product-by-Exclusive
Product basis, following the last to expire Royalty Term with respect to such
Exclusive Product, SGEN shall send to PIRS within [***] days after the end of
each Calendar Quarter (a) a written report which shall state, for the previous
Calendar Quarter, on a country-by-country and Exclusive Product-by-Exclusive
Product basis, the description of the Exclusive Product sold, the corresponding
amount of gross sales of Exclusive Products, an itemized calculation of Net
Sales showing deductions provided for in the definition of Net Sales and the
calculation of any milestones fees and Royalties due, including any reductions
made in accordance with this Agreement, as well as the exchange rate for such
country, and (b) payment (in Dollars) of all royalty payments due to PIRS
hereunder for such Calendar Quarter.
8.3.Shared Cost Reconciliation for CoDev Product.
8.3.1.Within [***] Business Days after the end of each Calendar Quarter, each
Party will provide the other Party with a detailed, itemized accounting of
Shared Costs actually incurred by such Party, its Partners (if applicable) and
their Affiliates in its performance of a CoDev Product Plan for a CoDev Product
during such Calendar Quarter (the “Shared Cost Report”).
8.3.2.With respect to each Calendar Quarter, no later than the later of (i)
[***] days following the end of such Calendar Quarter and (ii) [***] days
following each Party’ receipt of the Shared Cost Report, the Parties shall
calculate the reconciliation amount to be paid by each Party (the
“Reconciliation Report”).
8.3.3.Within [***] days after the Parties’ agreement as to the Reconciliation
Report, the Party having paid less than [***] percent ([***]%) of the actual
Shared Costs (on a cumulative basis) shall deliver to the other Party an invoice
for such amount to be paid within [***] days.
8.4.Payment Terms.
8.4.1.Generally. All payments made by a Party under this Agreement (“Paying
Party”) shall be made in immediately available funds by wire transfer to such
bank and account as may be designated from time to time by the other Party.
Except as otherwise set forth herein, all other payments due under this
Agreement will be paid within [***] days following receipt of an invoice
requesting such payment. All invoices provided to the Paying Party hereunder
shall include the other Party’s bank details, the contact name for issue
resolution and will be marked for the attention of the Alliance Manager.
8.4.2.Late Payments. Interest shall accrue on any late payment of fees owed to a
Party not made on the date such payment is due, at an annual interest rate equal


80
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




to the [***] percent ([***]%) above LIBOR per annum or the maximum applicable
legal rate, if less, calculated on the total number of days such payment is
delinquent.
8.4.3.Taxes and Withholding. All payments under this Agreement shall be made
without any deduction or withholding for or on account of any tax, except as set
forth in this Section 8.4.3. The Parties agree to cooperate with one another and
use reasonable efforts to minimize under applicable Law obligations for any and
all income or other taxes required by applicable Law to be withheld or deducted
from any of the royalty and other payments made by or on behalf of the Paying
Party hereunder (“Withholding Taxes”). The Paying Party shall, if required by
applicable Law, deduct from any amounts that it is required to pay to the other
Party hereunder an amount equal to such Withholding Taxes. Such Withholding
Taxes shall be paid to the proper taxing authority for such other Party’s
account and, if available, evidence of such payment shall be secured and sent to
the other Party within [***] days of such payment. The Paying Party shall, at
the other Party’s sole cost and expense, as mutually agreed by the Parties, do
all such lawful acts and things, and sign all such lawful deeds and documents as
such other Party may reasonably request to enable such other Party to avail
itself of any applicable legal provision or any double taxation treaties with
the goal of paying the sums due to such other Party hereunder without deducting
any Withholding Taxes.
8.4.4.Conversions. With respect to amounts required to be converted into another
currency for calculation of the Net Sales amount and the Royalty payments, such
amount shall be converted using a rate of exchange which corresponds to the rate
used by SGEN or PIRS, as applicable, for conversion between the relative
currencies for its reporting period in its books and records that are maintained
in accordance with Accounting Standards, as applicable, for its external
reporting.
8.5.
Record and Audit.

8.5.1.    Generally. Each Party shall keep complete, true and accurate books of
account and records for the purpose of determining the amounts payable under
this Agreement (including, for avoidance of doubt, Development Costs, Commercial
Manufacturing Costs, Commercialization Expenses, Sublicensing Income, Third
Party license payments, Shared Costs, and Profits and Losses). Such books and
records shall be kept at the principal place of business of each Party, as the
case may be, for at least [***] years (or such longer period as required by
applicable Law) following the end of the Calendar Year to which they pertain,
provided that SGEN shall keep such books and records that are related to
Reimbursable [***] for a Collaboration Product for at least [***] years
following


81
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




the [***] for such Collaboration Product. Each Party (the “Audited Party”) shall
make such account and records available, on reasonable notice sent by the other
Party (the “Auditing Party”), for inspection during normal business hours, with
not less than [***] Business Days’ advance written notice, by an independent
certified public accounting firm nominated by such and reasonably acceptable for
the Audited Party, for the purpose of verifying the accuracy of any statement or
report given by the Audited Party and to verify the accuracy of the payments due
hereunder for any Calendar Year. Such auditor shall advise the Parties
simultaneously promptly upon its completion of its audit whether or not the
payments due hereunder have been accurately recorded, calculated, and reported,
and, if not, then the amount of such discrepancy. A Party’s financial records
with respect to a given period of time shall only be subject to [***] audit per
Calendar Year except in the case of willful misconduct or fraud. The Auditing
Party’s right to perform an audit pertaining to any Calendar Year shall expire
[***] years after the end of such Calendar Year, provided that PIRS shall have
the right to perform an audit of Reimbursable [***] for a Collaboration Product
for a period of [***] years following the [***] for such Collaboration Product
(which, for the avoidance of doubt, shall include all such Reimbursable [***]
even if incurred more than [***] years prior to the audit). The auditor shall be
required to keep confidential all information learned during any such
inspection, and to disclose to the Auditing Party only such details as may be
necessary to report the accuracy of the Audited Party’s statement or report. The
Auditing Party shall be responsible for the auditor’s costs, unless the auditor
certifies that there was a variation or error of underpayment or overpayment of
Shared Costs by the Auditing Party exceeding [***] percent ([***]%) of the
amount stated for any period covered by the inspection, in which case all
reasonable costs relating to the inspection for such period shall be borne by
the Audited Party. If such accounting firm correctly identifies a discrepancy
made during such period, any unpaid amounts or overpaid amounts that are
discovered shall be paid/refunded promptly but in any event within [***] days of
the date of delivery of such accounting firm’s written report so correctly
concluding, or as otherwise agreed upon by the Parties.

9.    Sublicensing and SGEN Rights for CoDev Product
9.1.    General Partnering Agreement Obligations.
9.1.1.    Subject to this Section 9, a Party shall have the right to enter into
a Partnering Agreement provided that: (a) such Party (each, a “Sublicensing
Party”) provides the other Party with prompt written notice of the execution of
the Partnering Agreement, (b) the Partnering Agreement is consistent with, and
fully implements the relevant provisions of, this Agreement and each Party’s
rights under this Agreement and (c) each Sublicensee is obligated to fulfill the
applicable obligations of the Sublicensing Party set forth in this Agreement.


82
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Each Partnering Agreement shall preserve the original licensing Party’s
(“Licensor”) rights and interests in such Party’s intellectual property as set
forth in this Agreement, by including, without limitation, provisions for the
benefit of the Licensor substantially similar in language and scope to, as
applicable, the license provisions set forth in Section 2, the ownership
provisions in Section 11, the confidentiality provisions set forth in Section
12, and the publication provisions set forth in Section 13. The Sublicensing
Party shall, subject to Section 9.2.2 and Section 9.3.2 below (Full Sublicense
Agreement), remain liable to the other Party for any act or omission of its
Sublicensee (including the payment of milestone and royalties). For avoidance of
doubt, the Partnering Agreement shall prohibit the applicable Sublicensee from
taking any action that the Sublicensing Party is not permitted to take under
this Agreement, including, conducting a Clinical Study with respect to a CoDev
Product without first complying with Section 4.4.3.6. Notwithstanding the
foregoing but subject to Section 9.2.2 and Section 9.3.2 below, no Sublicensee
shall have participation or voting rights with respect to any Committee.
9.1.2.    Except where a Party has entered into a Full Sublicense Agreement
pursuant to Section 9.2.2 and Section 9.3.2 below, as applicable, the Parties
intend to share [***] in any Sublicensing Income received by a Sublicensing
Party pursuant to a Partnering Agreement and shall in good faith agree upon a
method for allocating such Sublicensing Income for purposes of calculating
Reimbursable [***], Shared Costs and Profit and Losses as set forth in Exhibit
1.189.
9.2.    PIRS Specific Sublicensing Obligations and SGEN Rights for CoDev
Product.
9.2.1.    Generally. Subject to the obligations set forth in Section 9.1 and
this Section 9.2, PIRS may enter into any Partnering Agreement for a CoDev
Product in the PIRS Territory with a Third Party (the “PIRS Partner”).
9.2.2.    Full Sublicense. Following the PIRS CoDev Option Exercise Effective
Date and subject to Section 9.1 and Section 9.2.3, PIRS may enter into a Full
Sublicense Agreement with a Qualified Sublicensee, provided that PIRS shall
include in such Full Sublicense Agreement (i) the obligation of the PIRS Partner
to [***] share with SGEN all Shared Costs and Profits and Losses associated with
the applicable CoDev Product on and after the effective date of the Full
Sublicense Agreement, and (ii) the right of the PIRS Partner to replace the PIRS
representatives on all Committees for such CoDev Product with its own
representatives upon written notice to SGEN. Furthermore, the PIRS Partner shall
expressly assume all of the obligations (including diligence) and liabilities of
PIRS applicable to the further Research, Development, Manufacture, and
Commercialization of such CoDev Product. Following such assumption, PIRS and
SGEN shall no longer be responsible or liable to each other for any of their


83
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




respective obligations (including diligence) and liabilities applicable to the
further Research, Development, Manufacture, and Commercialization of such CoDev
Product (including, without limitation, that SGEN shall no longer have any
governance or reporting obligations to PIRS with respect to the applicable CoDev
Product). As a condition to entering into a Full Sublicense hereunder, PIRS
shall require the PIRS Partner, within [***] days of the date of execution of
such Full Sublicense Agreement, to enter into a direct agreement with SGEN,
acknowledging the respective rights, obligations and liabilities of the PIRS
Partner and SGEN with respect to such CoDev Product, and providing for the
transition of any PIRS CoDev Product related activities and governance from PIRS
to the PIRS Partner. PIRS shall have no obligation to share with SGEN any [***]
received from such PIRS Partner under such Full Sublicense Agreement, and such
[***] shall not be included in the calculation of Profit and Losses as set forth
in Exhibit 1.189.
9.2.3.    SGEN Partnering Agreement Rights. In the event that PIRS desires to
enter into any Partnering Agreement (including a Full Sublicense) with a Third
Party regarding a CoDev Product in accordance with this Section 9.2, PIRS shall
include SGEN in the partnering process from the beginning and discuss with SGEN
in good faith the terms and conditions under which PIRS would be willing to
sublicense its rights to such CoDev Product to SGEN. In addition, prior to [***]
regarding any such Partnering Agreement, PIRS shall provide SGEN with a written
notice identifying [***] under which PIRS would be willing [***] (the “PIRS
Sublicense Notice”). If, within [***] Business Days following its receipt of the
PIRS Sublicense Notice, SGEN notifies PIRS of its interest in licensing such
CoDev Product under such [***], PIRS and SGEN shall negotiate in good faith for
a period of up to [***] days an amendment to this Agreement that incorporates a
license to such CoDev Product under such [***] (“CoDev Product Amendment”). If
(a) SGEN does not provide such written notice to PIRS within [***] Business Days
following its receipt of the PIRS Sublicense Notice or (b) SGEN provides such
written notice to PIRS but the Parties fail execute a CoDev Product Amendment
within [***] days following PIRS’ receipt of SGEN’s written notice, then (i)
SGEN shall provide PIRS with [***] as to the terms on which it would be willing
to execute such a CoDev Product Amendment (the “[***]”) and (ii) PIRS shall be
free to enter into a Partnering Agreement with a Third Party on terms that, in
the reasonable discretion of PIRS, are [***] (when taken as a whole and without
consideration of any Compound or product other than the CoDev Product included
in the PIRS Sublicense Notice) to such Third Party than those set forth in the
[***] and PIRS shall otherwise shall have no further obligations to SGEN with
respect to the potential Partnering Agreement described in the PIRS Sublicense
Notice. The Parties acknowledge and agree that any Change of Control transaction
involving PIRS shall not be subject to this Section 9.2.3 and


84
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




this Section 9.2.3 shall not be deemed to limit, prohibit or restrict in any way
the right of PIRS to solicit, negotiate, facilitate and execute any Change of
Control transaction.
9.3.    SGEN Specific Sublicensing Obligations.
9.3.1.    Generally. Subject to the obligations set forth in Section 9.1 and
this Section 9.3, SGEN may enter into any Partnering Agreement for a
Collaboration Product with a Third Party (the “SGEN Partner”), except that on a
Potential CoDev Product-by-Potential CoDev Product basis, SGEN shall not enter
into a Partnering Agreement with a SGEN Partner that includes the right to
Commercialize such Potential CoDev Product in the United States.
9.3.2.    Full Sublicense. Subject to Section 9.1, SGEN may enter into a Full
Sublicense Agreement for a CoDev Product, provided that SGEN shall include in
such Full Sublicense Agreement (i) the obligation of the SGEN Partner to [***]
share with PIRS all Shared Costs and Profits and Losses associated with the
applicable CoDev Product on and after the effective date of the Full Sublicense
Agreement, and (ii) the right of the SGEN Partner to replace the SGEN
representatives on all Committees for such CoDev Product with its own
representatives upon written notice to PIRS. Furthermore, the SGEN Partner shall
expressly assume all of the obligations (including diligence) and liabilities of
SGEN applicable to the further Research, Development, Manufacture and
Commercialization of such CoDev Product. Following such assumption, SGEN and
PIRS shall no longer be responsible or liable to each other for any of their
respective obligations (including diligence) and liabilities applicable to the
further Research, Development, Manufacture, and Commercialization of such CoDev
Product (including, without limitation, that PIRS shall no longer have any
governance or reporting obligations to SGEN with respect to the applicable CoDev
Product). As a condition to entering into a Full Sublicense hereunder, SGEN
shall require the SGEN Partner, within [***] days of the date of execution of
such Full Sublicense Agreement, to enter into a direct agreement with PIRS
acknowledging the respective rights, obligations and liabilities of the SGEN
Partner and PIRS with respect to such CoDev Product, and providing for the
transition of any SGEN CoDev Product related activities and governance from SGEN
to the SGEN Partner. SGEN shall have no obligation to share with PIRS any [***]
received from such SGEN Partner under such Full Sublicense Agreement, and such
[***] shall not be included in the calculation of Profit and Losses as set forth
in Exhibit 1.189.


85
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




10.    Diligence & Exclusivity
10.1.    Diligence Obligation.
10.1.1.    Generally. PIRS and SGEN shall use Commercially Reasonable Efforts to
perform their respective activities contemplated by this Agreement with respect
to the subject matter hereof, including but not limited to any activities under
the then-current Research Candidate Plan and CoDev Product Plan and any other
plans or tasks approved by a Committee.
10.1.2.    SGEN.
10.1.2.1. Generally. SGEN shall use Commercially Reasonable Efforts to Research
and Develop each Research Candidate to achieve the [***]. SGEN shall further use
Commercially Reasonable Efforts to Develop and Commercialize each (subject to
Section 4.3.7) Collaboration Product in the Field, including Commercialization
activities (such as booking sales) for each Collaboration Product Commercialized
in the SGEN Territory. In particular, SGEN shall use Commercially Reasonable
Efforts to Commercialize each Collaboration Product in the following: each [***]
and, with respect to Exclusive Products, the [***].
10.1.2.2. Collaboration Products.
(a)    IND/IMPD Filing. For each Collaboration Product, SGEN shall file an
IND/IMPD no later than [***] years after the [***] for such Collaboration
Product. In the event of one or more material delays outside of SGEN’s
reasonable control (e.g., for technical, including manufacturing, scientific or
regulatory reasons), then such [***] year period shall be reasonably extended to
account for such delay(s), provided that SGEN shall provide sufficient
documentation to PIRS to substantiate the basis for the material delay(s).
(b)    Ongoing Clinical Studies. For each Collaboration Product that is not a
CoDev Product, there shall not be a period of longer than [***] year during
which there is no ongoing Clinical Study being conducted by SGEN for such
Collaboration Product. In the event of one or more material delays outside of
SGEN’s reasonable control (e.g., for technical, including manufacturing,
scientific or regulatory reasons), then such [***] year period shall be
reasonably extended to account for such delay(s), provided that SGEN shall
provide sufficient documentation to PIRS to substantiate the basis for the
material delay(s).


86
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




(c)    Remediation Plan. Notwithstanding anything to the contrary in this
Section 10.1.2.2, if SGEN believes it is will be unable to meet the timelines
set forth under Section 10.2.1.2(a) or Section 10.2.1.2(b) above (as may be
extended as set forth in such Sections), SGEN may notify PIRS of such belief,
which notice shall contain a reasonably detailed explanation of the relevant
facts and will include in reasonable detail, specific steps that SGEN will take
to remedy the diligence failure within [***] year of the deadlines set forth
under Section 10.2.1.2(a) or Section 10.2.1.2(b) above (as may be extended as
set forth in such Sections), including a timeline for submitting an IND/IMPD or
resuming Clinical Studies, as applicable (each a “Remediation Plan”), which
Remediation Plan may be updated (but for clarity, not further extended) from
time to time. SGEN shall use Commercially Reasonably Efforts to promptly carry
out the Remediation Plan.
(d)    Failure to Implement. Notwithstanding anything to the contrary in this
Section 10.1.2.2, if SGEN fails to implement a Remediation Plan (including
failing to meet a specified deadline contained therein for submitting an
IND/IMPD or resuming Clinical Studies), as determined by the JSC, then, solely
with respect to the applicable Collaboration Product, SGEN shall be required to
terminate for convenience pursuant to Section 16.2.3 effective immediately.
Notwithstanding Section 3.6.2, in the event the JSC cannot reach agreement as to
whether SGEN has failed to implement a Remediation Plan, then such dispute shall
be escalated to the Senior Executives followed by accelerated dispute resolution
pursuant to Section 17.2.2 if the Senior Executives cannot resolve the issue
within [***] days upon referral.
10.1.3.    PIRS. PIRS shall use Commercially Reasonable Efforts to Research each
Research Candidate. PIRS shall use Commercially Reasonable Efforts to co-Develop
and Commercialize each CoDev Product in the Field, including Commercialization
activities (such as booking sales) for each CoDev Product Commercialized in the
PIRS Territory.
10.2.    Non-Compete.
10.2.1.    Research Candidate Exclusivity. On a Research Candidate-by-Research
Candidate basis, during the Research Term with respect to such Research
Candidate, each Party covenants not to Research, Develop, Manufacture, itself or
with its Affiliate or any Third Party, a Competing Research Product with respect


87
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




to such Research Candidate anywhere in the world except as expressly permitted
under this Agreement.
10.2.1.1. Competing Research Product ROFN. On a Dormant Candidate-by-Dormant
Candidate basis, for a period of [***] year after the [***] applicable to such
Dormant Candidate, each Party covenants not to Research, Develop, Manufacture,
itself or with its Affiliate or any Third Party, a Competing Research Product
with respect to such Dormant Candidate anywhere in the world except as expressly
permitted under this Agreement. After such [***] year period has lapsed, either
Party may Research, Develop or Manufacture a Competing Research Product with
respect to such Dormant Candidate (such Party the “CRP Initiating Party”),
except that for a period of [***] years after the [***] year period set forth in
this Section 10.2.1 has lapsed, the CRP Initiating Party shall provide the other
Party, prior to initiating any laboratory experiments with respect to such
Competing Research Product, with written notice describing the Competing
Research Product that the CRP Initiating Party seeks to Research, Develop,
Manufacture or Commercialize (“CRP ROFN Notice”). If, within [***] days
following receipt of the CRP ROFN Notice, the other Party notifies the CRP
Initiating Party of its interest to license or include in this collaboration
such Competing Research Product, PIRS and SGEN shall enter into good faith
negotiations on an exclusive basis for a period of [***] days to attempt to
negotiate the financial and key terms for a collaboration and license with
respect to such rights and, if the Parties are able to reach mutual agreement on
such terms within such [***] day period, shall further negotiate in good faith
for a period of [***] days an amendment to this Agreement to incorporate such
Competing Research Product (“Competing Research Product Amendment”). If (a) the
other Party does not provide such written notice within [***] days or (b) the
Parties fail to reach agreement on the financial terms within the subsequent
[***] day period or (c) the Parties fail to execute a Competing Research Product
Amendment for such Competing Research Product within [***] days following mutual
agreement on the financial and key terms, then the CRP Initiating Party shall be
free to Research, Develop, Manufacture or Commercialize such Competing Research
Product, including by entering into any out-license or partnership with a Third
Party with respect to such Competing Research Product and otherwise shall have
no further obligation to the other Party. Notwithstanding the foregoing, nothing
in this Section 10.2.1.1 shall in any way restrict, limit, or prohibit or be
deemed to restrict, limit, or prohibit either Party from soliciting,
negotiating, facilitating, executing, or undergoing a Change of Control.


88
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




10.2.1.2. Third Party Interest in Competing Research Product. Notwithstanding
Section 10.2.1.1 above, and provided that no Joint IP, SGEN IP, SGEN
Confidential Information, or other Data generated in connection with activities
hereunder (but excluding Data that relates solely to the PIRS Building Block in
the applicable Dormant Candidate) is used, PIRS may Research, Develop,
Manufacture or Commercialize a Competing Research Product:
(a) immediately with respect to a Dormant Candidate if the Competing Research
Product is initiated or requested by a [***] the applicable Research Candidate
became a Dormant Candidate; or
(b) [***] months after the date the applicable Research Candidate became a
Dormant Candidate if a [***], regardless of whether or not such [***] at the end
of the applicable Research Term.
10.2.2.    In the event that PIRS initiates the Research or Development of a
Competing Research Product pursuant to Section 10.2.1.2, then PIRS shall provide
written notice to SGEN within [***] days of such initiation, identifying the
Target pairs of such Competing Research Product. As of the date of SGEN’s
receipt of such notice, SGEN shall also be permitted to Research, Develop,
Manufacture, or Commercialize a Competing Research Product specific for the same
Target pairs. Neither Party will have any further obligation to the other under
this Agreement in connection with any Competing Research Product permitted under
this Section 10.2.2, provided that SGEN uses no PIRS IP or PIRS Confidential
Information (unless such PIRS Confidential Information is or becomes excluded
pursuant to Section 12.4) and PIRS uses no SGEN IP or SGEN Confidential
Information (unless such SGEN Confidential Information is or becomes excluded
pursuant to Section 12.4) to Research, Develop, Manufacture or Commercialize
such a Competing Research Product.
10.2.3.    Dormant Candidate Forbearance. Neither Party shall be permitted to
Research, Develop, Manufacture or Commercialize any Dormant Candidate.
10.2.4.    Collaboration Product Exclusivity. On a Collaboration
Product-by-Collaboration Product basis, during the Term, each Party covenants
not to Research, Develop, Manufacture or Commercialize, itself or with any Third
Party, any Competing Collaboration Product anywhere in the world except as
expressly permitted under this Agreement, provided, however, that, after the
[***] of an Exclusive Product, [***] will be permitted to begin Researching,
Developing and Manufacturing Competing Collaboration Products for such Exclusive
Product as part of customary lifecycle management. In addition, following the
[***] of a


89
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




CoDev Product, [***] shall be permitted to begin Researching, Developing and
Manufacturing Competing Collaboration Products for such CoDev Product as part of
customary lifecycle management.
10.2.5.    Multispecific Products. If PIRS or SGEN (whether alone or with a
Third Party) wish to Research, Develop, Manufacture or Commercialize a product,
which product is not a Compound, Competing Research Product, or Competing
Collaboration Product, and if such product binds to and modulates all of the
same Therapeutically Relevant Targets as a Compound, but such product also binds
to and modulates at least one other Therapeutically Relevant Target, then such
Party will be permitted to so Research Develop, Manufacture or Commercialize
such product; provided that prior to initiating laboratory work for such product
such Party shall offer the other Party a first right to negotiate, in good
faith, an amendment to include such product in this Agreement, at terms,
including up-front financial terms, to be mutually agreed by the Parties in good
faith.
10.3.    Effect of Acquisition. Notwithstanding Section 10.2, each Party
acknowledges that the other Party (the “Concerned Party”) may be acquired or
merge with a Third Party or acquire a Third Party during the Term of this
Agreement (such transaction, an “Acquisition Transaction”, and such Third Party,
the “Acquiror” or “Acquiree”). In such event, if the Acquiror or Acquiree (or a
Third Party that is an Affiliate of such Acquiror or Acquiree prior to and
following the date of such Acquisition Transaction) was Researching, Developing,
Manufacturing or Commercializing one or more Competing Research Product(s) or
Competing Collaboration Products prior to the closing of such Acquisition
Transaction (each an “Acquired Competing Product”), subject to the Concerned
Party’s compliance with this Section 10.3, such Concerned Party shall be deemed
not to be in breach of Section 10.2:
10.3.1.    if it Divests to a Third Party or permanently discontinues the
Research, Development, Manufacture, and Commercialization of the Acquired
Competing Product within [***] months after the closing of the Acquisition
Transaction;
10.3.2.    if the Parties agree to contribute the Acquired Competing Product to
the collaboration between the Parties on terms and conditions to be negotiated
in good faith and that are mutually acceptable to the Parties, each in its
respective sole discretion, with such agreement, if any, to be reflected in an
amendment to this Agreement or a separate agreement to be entered into by and
between the Parties within [***] months after the closing of the Acquisition
Transaction; or
10.3.3.    if it requires that, the Acquiror (or Acquiree) and its Affiliates
existing as of the date of the Acquisition Transaction (excluding the Concerned
Party and its Affiliates) continue to Research and Develop (including
Manufacture thereof solely for such Development purposes) such Acquired
Competing Product without the participation or use of assets (including
employees) owned or


90
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




employed by the Concerned Party prior to the Acquisition Transaction, provided
that, in the event the Concerned Party elects to proceed in accordance with this
Section 10.3.3 no later than [***] months following the completion of the first
[***] for such Product, and in any event and under all circumstances prior to
any Commercialization of such Acquired Competing Product anywhere in the world,
the Concerned Party shall elect, and shall complete, one of the options set
forth in the foregoing Section 10.3.1, and Section 10.3.2 above with respect
either to the Acquired Competing Product (i.e., if the Concerned Party elects
Section 10.3.1 or Section 10.3.2) or the Compound corresponding thereto, as
applicable. For clarity, any Commercialization of the Acquired Competing Product
anywhere in the world (except as expressly contemplated by this Section 10.3)
shall be deemed a breach of Section 10.2 by the Concerned Party.
10.3.4.    For avoidance of doubt, Divestiture of the Acquired Competing Product
in accordance with Section 10.3.1 shall not constitute Commercialization of the
Acquired Competing Product for purposes of Section 10.3.3. Further, if the
Parties are unable to agree on the terms under which the Concerned Party may
contribute the Acquired Competing Product to the collaboration in accordance
with Section 10.3.2, the Concerned Party must still make an election (i.e.,
Section 10.3.1 or Section 10.3.2).
10.3.5.    Notwithstanding the foregoing, if a Party is acquired by an Acquiror
or merging with an Acquiree having an Acquired Competing Product (i) of a CoDev
Product that such Party has entered into a Full Sublicense Agreement with a
Third Party, or (ii) if such Party is PIRS, of an Exclusive Product, such
Acquiror or Acquiree or its Affiliates may in lieu of Section 10.3.1 to Section
10.3.3 above, elect to continue to Research, Develop, Manufacture and
Commercialize such Acquired Competing Product without the participation or use
of assets (including employees) owned or employed by such Party prior to the
Acquisition Transaction or resulting from this Agreement, and provided that
under such circumstances the reporting obligations of SGEN under Sections
3.7.1-3.7.3 shall not apply. Furthermore, if PIRS is acquired by an Acquiror,
then such Acquiror shall be permitted to Research, Develop, Manufacture and
Commercialize Competing Collaboration Products of an Exclusive Product without
the participation or use of assets owned or employed by PIRS prior to the
Acquisition Transaction or resulting from this Agreement, and so as long as such
Competing Collaboration Products do not utilize the [***].
10.3.6.    For purposes of this Section 10.3:
10.3.6.1. The term “Divest” or “Divestiture” means, with respect to an Acquired
Competing Product, the sale, exclusive (even with respect to a Party and its
Affiliates) license, or other delegation, assignment or transfer by a


91
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Party or its Affiliates of all of their respective Development and
Commercialization rights or obligations with respect to such compound or product
to a Third Party without the retention or reservation of any commercialization
interest or participation rights (other than solely an economic interest or the
right to enforce customary terms and conditions contained in the relevant
agreements effectuating such Divestiture, including rights of access and review
in connection therewith).
10.3.6.2. With respect to Section 10.3.3 and Section 10.3.5, the acquired or
acquiring Party and its Affiliates (including the Acquiror or Acquiree and their
respective Affiliates) will adopt reasonable procedures (which include
appropriate administrative, physical and technical safeguards, including
underlying operating system and network security controls and other firewalls)
to prevent the disclosure of (1) all Confidential Information of the other
Party, (2) all PIRS IP, SGEN IP and Joint IP, and (3) all other information
(including Know-How) with respect to the Research, Development, Manufacture, or
Commercialization of Compounds (including any Research Candidate Plans, CoDev
Product Plans, and Development Plan Overviews), including any structures of any
such item and any Data generated in connection with activities hereunder
(collectively, the “Sensitive Information”) beyond such acquired or acquiring
Party’s and its Affiliates’ and Sublicensees’ or subcontractors’ employees,
agents or independent contractors who actively work under this Agreement or any
Party Supply Agreement and who do not work on any Acquired Competing Program,
which procedures will include reasonable restrictions on the scope of any
Sensitive Information required to be provided by the other Party. For clarity,
the foregoing will not apply to any Sensitive Information that is not treated as
Confidential Information hereunder. Pending the election of Section 10.3.1 to
Section 10.3.3, or as long as Section 10.3.5 applies, the Non-Concerned Party
shall be released from its governance and reporting obligations to the Concerned
Party with respect to the Development and Commercialization of the applicable
Collaboration Product (other than pursuant to Section 8.2).

11.    Intellectual Property
11.1.    Ownership.
11.1.1.    Background & Other IP Ownership. Subject to Section 11.1.2, as
between the Parties, all Know-How and Intellectual Property Rights Controlled by
a Party prior to the Effective Date or developed separate and apart from this
Agreement after the Effective Date, shall be deemed owned by the Party
Controlling such Know-How and Intellectual Property Rights.
11.1.2.    Building Block IP and PIRS Platform Improvement IP Ownership.


92
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




11.1.2.1. Building Blocks. A Party’s Building Blocks, together with the Party’s
respective Building Block IP (including, for avoidance of doubt, improvements)
in-licensed by a Party or generated by employees, agents, or independent
contractors of either Party or its Affiliates in the course of performing
activities under this Agreement, shall be solely owned by the Party which
initially contributed or in-licensed such Building Block, subject to any rights
and licenses granted herein. For clarity, the foregoing ownership shall be
afforded regardless of whether such respective Building Block IP would otherwise
constitute Joint IP under this Agreement. Each Party, for itself and on behalf
of its Affiliates, hereby assigns (and to the extent such assignment can only be
made in the future hereby agrees to assign), to the other Party all its right,
title, and interest in and to the other Party’s respective Building Block IP
generated by employees, agents, independent contractors or consultants of such
Party or its Affiliates in the course of performing activities under this
Agreement, and will cooperate, and will cause its and its Affiliates’ respective
employees, agents, and contractors to cooperate, with the other Party to
effectuate and perfect the foregoing ownership, including by promptly executing
and recording assignments and other documents consistent with such ownership.
11.1.2.2. PIRS Platform Improvement IP. PIRS Platform Improvement IP shall be
solely owned by PIRS. SGEN, for itself and on behalf of its Affiliates, hereby
assigns (and to the extent such assignment can only be made in the future hereby
agrees to assign), to PIRS all its right, title, and interest in and to any PIRS
Platform Improvement IP. SGEN will cooperate, and will cause its and its
Affiliates’ respective employees, agents, and contractors to cooperate, with
PIRS to effectuate and perfect the foregoing ownership, including by promptly
executing and recording assignments and other documents consistent with such
ownership. For clarity, no right is granted to SGEN under this Agreement with
respect to the PIRS Platform Improvement IP.
11.1.3.    Foreground IP.
11.1.3.1. SGEN IP Ownership. Except for (i) PIRS Building Block IP, (ii) PIRS
Platform IP, (iii) PIRS Platform Improvement IP, and (iv) Joint IP, any
invention conceived and reduced to practice, or Know-How generated solely by
employees, agents, or independent contractors of SGEN under this Agreement,
together with all Intellectual Property Rights therein, shall be owned by SGEN
(any such Patent Rights therein, the “SGEN Compound Specific Patents”).


93
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




11.1.3.2. Joint IP. Joint IP shall be owned jointly by the Parties and each
Party shall have an equal and undivided right therein.
11.1.3.3. Right to Exploit Joint IP. Subject to and except as otherwise provided
in this Agreement, including with respect to the licenses granted to the Parties
under Section 2 with respect to the Compounds, the non-compete obligation in
Section 10.2, and the allocation of ownership of certain rights under Section
11.1, each Party shall have the right to freely sell, assign, license, encumber,
and otherwise exploit Joint IP without consent of or notice or accounting to the
other Party, including the development and commercialization, alone or with one
or more Third Parties, of products that modulate immune cell activity for the
treatment of cancer.
11.1.3.4. CoDev Product Compound Specific Patent. Notwithstanding Section
11.1.3.2, for any CoDev Product Compound Specific Patent that is filed prior to
the PIRS CoDev Option Exercise Effective Date and that is solely owned by SGEN
as of such date, SGEN shall not be obligated to assign half of its interest in
such Patent to PIRS.
11.2.    Patent Prosecution.  
11.2.1.    General. Except as otherwise set forth in this Section 11.2, each
Party will have the sole responsibility, at such Party’s sole discretion and
sole expense, to prepare, file, prosecute and maintain, in such Party’s name,
all Patent Rights owned or Controlled by such Party, including without
limitation, that PIRS shall have such rights with respect to all Patent Rights
within the PIRS Platform IP and PIRS Platform Improvement IP.
11.2.2.    Joint Patent Filings. Subject to Section 11.2.4 and Section 11.2.5,
PIRS and SGEN shall collaborate to prepare the patent application(s) for the
Joint Patents, subject to both Parties’ review and approval. Such Patents shall
be filed jointly in the name of, and shall be owned jointly by, the Parties and
each Party shall have an equal and undivided right therein. SGEN shall be
responsible for the filing, prosecution and maintenance of such Patents
throughout the world. All costs and expenses of filing, prosecuting, and
maintaining such Patent Rights shall be borne by SGEN (provided that in the case
of any such Patent Covering a CoDev Product, such expense, whether incurred
before or after the PIRS CoDev Option Exercise Effective Date, is an
Out-of-Pocket Cost for purposes of calculating Reimbursable [***] and Shared
Costs as applicable). SGEN will provide PIRS copies of all substantive filings
and documents related to the prosecution and maintenance of such Patents Rights,
sufficient opportunity to review and comment on any prosecution and maintenance
activity regarding such Patent Rights, and will consider in good faith timely
comments from PIRS thereon. If SGEN determines to abandon or not maintain any
such Patent Rights,


94
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




it shall provide PIRS with prior written notice of such determination at least
[***] days before any loss of rights would occur with respect to such Patent
Rights in any applicable patent office or patent granting authority and PIRS
shall then have the right to assume the right to prosecute and maintain such
Patent Rights at its sole discretion and expense (provided, in the case of any
such Patent Covering a CoDev Product, that such expense is an Out-of-Pocket Cost
for purposes of calculating Shared Costs). In addition, as of the PIRS CoDev
Option Exercise Effective Date any Initial Compound Specific Patent that Covers
a CoDev Product shall be filed, prosecuted and maintained in accordance with
Section 11.2.4 below.
11.2.3.    SGEN Compound Specific Patent Filings. Subject to Section 11.2.4 and
Section 11.2.5, SGEN shall have the sole responsibility, at SGEN’s sole
discretion and sole expense (provided that, with respect to any SGEN Compound
Specific Patent that becomes a CoDev Product Compound Specific Patent, such
expense is an Out-of-Pocket Costs for purposes of calculating Reimbursable [***]
and Shared Costs), to prepare, file, prosecute and maintain, in SGEN’s name, all
SGEN Compound Specific Patents, except to the extent that such filing contains
PIRS Confidential Information, in which case SGEN must obtain the advance
written consent of PIRS prior to filing such SGEN Compound Specific Patent. If
SGEN determines to abandon or not maintain any SGEN Compound Specific Patent
that Covers a Compound, SGEN shall provide PIRS with prior written notice of
such determination at least [***] days before any loss of rights would occur
with respect to such Patent Rights, and PIRS shall have the right to prosecute
and maintain such Patent Rights in SGEN’s name, and the cost of any such
prosecution and maintenance shall be borne by PIRS. For avoidance of doubt, as
of the PIRS CoDev Option Exercise Effective Date any SGEN Compound Specific
Patent that qualifies as a CoDev Product Compound Specific Patent shall become a
CoDev Product Compound Specific Patent and shall be filed, prosecuted and
maintained in accordance with Section 11.2.4 below.
11.2.4.    CoDev Product Compound Specific Patents. Notwithstanding Section
11.2.2 and Section 11.2.3, in the event that PIRS exercises a PIRS CoDev Option,
as of the PRIS CoDev Option Exercise Effective Date, SGEN shall continue to
direct the day-to-day filing, prosecution, and maintenance of the CoDev Product
Compound Specific Patents, provided that the Parties shall mutually agree upon
the strategy for prosecuting and maintaining such Patent Rights. All costs and
expenses of filing, prosecuting, and maintaining such Patent Rights shall be
deemed an Out-of-Pocket Cost for purposes of calculating Shared Costs. SGEN
shall provide PIRS with the opportunity to review and comment on any and all
material prosecution efforts regarding such Patent Rights, and PIRS shall
provide SGEN reasonable assistance in such efforts. SGEN may not abandon or not


95
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




maintain (including, for the United States, failing to maintain a pending
continuation or divisional application) any such Patent Rights without the prior
consent of PIRS.
11.2.5.    Other Joint Patents. To the extent any Joint Patent is not related to
a Compound, or Covers an Antibody-Anticalin Protein fusion molecule that is not
a Compound, then the Parties shall discuss in good faith the sharing of
responsibilities and costs in connection with the filing, prosecution and
maintenance of such IP. In the absence of agreement, Section 11.2.2 shall apply
mutatis mutandis to any such Patents.
11.2.6.    Building Block Patents. Each Party will have the sole responsibility,
at such Party’s sole discretion and sole expense, to prepare, file, prosecute,
maintain, or abandon, in such Party’s name, all Patent Rights within such
Party’s respective Building Block IP. Each Party will, through the JIPC, consult
with the other Party regarding its strategy for the prosecution and maintenance
of all such Patent Rights, and shall consider in good faith the other Party’s
comments regarding the same. Each Party will provide the other copies of all
substantive filings and documents related to the prosecution and maintenance of
such Patents Rights. Each Party will provide the other sufficient opportunity to
review and comment on any prosecution and maintenance activity regarding such
Patent Rights. For the avoidance of doubt, each Party shall furnish to the other
Party its anticipated filing dates for any such Patents Rights as are relevant
to a Compound in a timely matter to reasonably enable coordination between the
Parties regarding the same. The Controlling Party will consider in good faith
timely comments from the non-Controlling Party thereon.
11.2.7.    Reasonable Assistance. Each Party will use reasonable efforts to make
available to the other its authorized attorneys, agents, or representatives, or
such of its employees as are reasonably necessary to assist the other Party in
exercising its rights described under this Section 11.2. Each Party will sign,
or will use reasonable efforts to have signed, all legal documents as are
reasonably necessary to prosecute and maintain Patents in accordance with this
Section 11.2. Each Party shall provide the other Party all reasonable assistance
and cooperation in the Patent prosecution efforts described above in this
Section 11.2, including providing any necessary powers of attorney, oaths,
declarations, assignments, and executing any other required documents or
instruments for such prosecution.
11.2.8.    No Adverse Action. SGEN shall in good faith seek to avoid any action
in the prosecution of the Joint Patents pursuant to this Agreement that would
have a material adverse impact on any Patent Rights within the PIRS Building
Block IP, the PIRS Platform IP, or the PIRS Platform Improvement IP, and PIRS
shall in good faith seek to avoid any action in the prosecution of the Joint
Patents pursuant


96
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




to this Agreement that would have a material adverse impact on any Patent Rights
within the SGEN Building Block IP.
11.3.    Common Interest Disclosures. With regard to any information or opinions
disclosed pursuant to this Agreement by one Party to each other regarding
intellectual property and/or technology owned by Third Parties, the Parties
agree that they have a common legal interest in determining whether, and to what
extent, Third Party intellectual property rights may affect the conduct of a
Research Plan, CoDev Product Plan or Development and Commercialization of any
CoDev Product, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating thereto. Accordingly, the
Parties agree that all such information and materials obtained by PIRS and SGEN
from each other will be used solely for purposes of the Parties’ common legal
interests with respect to the conduct of the Agreement. All information and
materials will be treated as protected by the attorney-client privilege, the
work product privilege, and any other privilege or immunity that may otherwise
be applicable. By sharing any such information and materials, neither Party
intends to waive or limit any privilege or immunity that may apply to the shared
information and materials. Neither Party shall have the authority to waive any
privilege or immunity on behalf of the other Party without such other Party’s
prior written consent, nor shall the waiver of privilege or immunity resulting
from the conduct of one Party be deemed to apply against any other Party.
11.4.    Patent Term Extensions.
11.4.1.    Generally. The Parties shall cooperate in good faith in order to
avoid the loss of any rights that may otherwise be available to the Parties
under the U.S. Drug Price Competition and Patent Term Restoration Act of 1984,
the Supplementary Certificate of Protection of the Member States of the European
Union and other similar measures in any other country.
11.4.2.    SGEN. Notwithstanding anything to the contrary in Section 11.4.1,
SGEN will have the sole right and responsibility to apply for and obtain any
patent term extension, supplementary protection certificates or similar
extension of rights for any Joint Patent Covering a Collaboration Product in the
SGEN Territory. To the extent necessary, PIRS agrees to execute any
authorization or instruments, make any filings, or take such further actions as
may be requested by SGEN to implement and obtain any such patent term extension,
supplementary protection certificates or similar extension of rights. SGEN will
have the sole right but not the obligation to apply for and obtain any patent
term extension, supplementary protection certificates or similar extension of
rights, using any SGEN Building Block IP. At SGEN’s request, PIRS shall
reasonably consider applying for such


97
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




an extension with respect to any Patent within the PIRS Building Block IP, PIRS
Platform IP or PIRS Platform Improvement IP.
11.4.3.    PIRS. Notwithstanding anything to the contrary in Section 11.4.1,
PIRS will have the sole right and responsibility to apply for and obtain any
patent term extension, supplementary protection certificates or similar
extension of rights for any Joint Patent Covering a CoDev Product in the PIRS
Territory. To the extent necessary, SGEN agrees to execute any authorization or
instruments, make any filings, or take such further actions as may be requested
by PIRS to implement and obtain any such patent term extension, supplementary
protection certificates or similar extension of rights. PIRS will have the sole
right but not the obligation to apply for and obtain any patent term extension,
supplementary protection certificates or similar extension of rights, using any
PIRS Building Block IP. At PIRS’s request, SGEN shall reasonably consider
applying for such an extension with respect to any Patent within the SGEN
Building Block IP.
11.5.    CREATE Act. Neither Party shall invoke the Cooperative Research and
Technology Enhancement Act (“CREATE Act”) in connection with the Prosecution or
Maintenance of any PIRS IP, SGEN IP or Joint IP without the prior written
consent of the other Party.
11.6.    Intellectual Property Litigation.
11.6.1.    Defense.
11.6.1.1.    Defense Cooperation. If the Research, Development, Manufacture, or
Commercialization, including the use, importation, offer for sale or sale of any
Collaboration Product pursuant to this Agreement results in any claim, suit or
proceeding alleging patent infringement or trade secret misappropriation against
PIRS or SGEN, then such Party shall promptly notify the other Party hereto. The
Parties shall reasonably cooperate with each other in connection with any such
claim, suit or proceeding and shall keep each other reasonably informed of all
material developments in connection with any such claim, suit or proceeding.
11.6.1.2.    Compound Defense. If a Third Party asserts that a Patent owned by
or licensed to it are infringed by the Research, Development, Manufacture, or
Commercialization, including the use, importation, offer for sale or sale of a
Research Candidate or Collaboration Product by SGEN or its Affiliates (or by
PIRS in the case of a CoDev Product in the PIRS Territory), or that its trade
secrets were misappropriated in connection with such activity (any such claim, a
“Third Party IP Claim”), then (except to the extent such Third Party IP Claim is
subject to indemnification under Section 15, in which case Section 15.1 or
Section 15.2, as applicable, shall govern) (a) SGEN shall


98
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




have the exclusive right and responsibility to resolve any such Third Party IP
Claim made in the SGEN Territory and (b) PIRS shall have the exclusive right and
responsibility to resolve any such Third Party IP Claim made in the PIRS
Territory with respect to a CoDev Product (the Party resolving such Third Party
IP Claim being the “Defending Party”). The Defending Party shall have the right
to resolve such Third Party IP Claim in the manner that it chooses, whether by
obtaining a license from such Third Party, by defending against such Third Party
IP Claim or otherwise, and shall be solely responsible for the defense of any
such action, any and all costs incurred in connection with such action
(including, without limitation, attorneys’ and expert fees) and all liabilities
incurred in connection therewith. Notwithstanding the above, the Defending Party
shall not enter into any settlement of any such Third Party IP Claim without the
prior written consent of the other Party (such Party the “Non-Defending Party”)
if such settlement would require the Non-Defending Party to be subject to an
injunction or to make any monetary payment to the Defending Party or any Third
Party, or admit any wrongful conduct by the Non-Defending Party or its
Affiliates, or would limit or restrict the claims of or admit any invalidity
and/or unenforceability of any of the Patents Controlled by the Non-Defending
Party. Subject to Section 8.1.2, and except to the extent the applicable Third
Party IP Claim is subject to indemnification under Section 15.1, SGEN shall
assume full responsibility for the payment of any award for damages, or any
amount due pursuant to any settlement or license entered into by it with a Third
Party as a result of any action under this Section 11.6.1.2 for each Exclusive
Product. For a CoDev Product, except to the extent the applicable Third Party IP
Claim is subject to indemnification under Section 15.1 or Section 15.2 (in which
case the Indemnifying Party shall be solely responsible for the following
amounts), the payment of any award for damages, or any amount due pursuant to
any settlement or license entered into by either Party with a Third Party as a
result of any action under this Section 11.6.1.2 will be calculated as part of
Profits and Losses as set forth in Exhibit 1.189.
11.6.1.3.    PIRS Research Term Activities Defense. If a Third Party IP Claim is
commenced against PIRS, related to PIRS’ conduct of the research program within
the scope of the Research Candidate Plan or the discovery of a Research
Candidate, in each case in accordance with this Agreement, then, except to the
extent the applicable Third Party IP Claim is subject to indemnification under
Section 15.1, PIRS shall have the right (but not the obligation) to defend such
action, and SGEN shall assist and cooperate with PIRS to the extent necessary in
the defense of such suit. PIRS shall have the right to settle the suit or
consent to an adverse judgment thereto, in its sole discretion, so long as such
settlement or adverse judgment does not adversely


99
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




affect the rights of SGEN and its Affiliates (including any Patents Controlled
by any of them), provided that PIRS may not enter into any settlement or consent
that requires the payment of an award for monetary damages or other monetary
payment without SGEN’s written consent. Except to the extent the applicable
Third Party IP Claim is subject to indemnification under Section 15.1, SGEN
shall assume full responsibility for the reasonable costs of defending such
Third Party IP Claim, payment of any award for damages, or any amount due
pursuant to any settlement entered into by it with such Third Party.
11.6.2.    Enforcement.
11.6.2.1. SGEN Enforcement. SGEN shall have the full and unrestricted right, but
not the obligation, to bring and control an appropriate suit or other action
against any person or entity under any Joint Patent directly relating to any
Collaboration Product in the Field in the SGEN Territory, except as set forth in
Section 11.6.2.2 (“SGEN Infringement Action”), in its own name and entirely
under its own direction and control. In the event that SGEN does not wish to
enforce such Patents against such a potential infringer, then SGEN shall deliver
prompt written notice thereof to PIRS. In the event that SGEN is unable to
initiate or prosecute such SGEN Infringement Action solely in its own name or it
is otherwise advisable in order to obtain an effective remedy, PIRS will join,
but not control, such SGEN Infringement Action. If SGEN requests so, PIRS shall
reasonably cooperate with SGEN in the planning and execution of any SGEN
Infringement Action. Notwithstanding the foregoing, if SGEN does not either
initiate such an Infringement Action or grant adequate rights and licenses to
such Third Party within [***] days after SGEN’s receipt of a notice of
infringement (or sooner if any deadlines require action prior to such [***]
days) and the infringement relates to the launch or a threat to launch a
Biosimilar version of a Collaboration Product, then PIRS will have the second
right, but not the obligation, to initiate such Infringement Action. In the case
of an Exclusive Product, all monies recovered upon the final judgment or
settlement of any such suit or action to enforce such Patents subtracting any
costs that the Parties bore in connection with such suit or action shall be
divided between the Parties as follows: (a) if SGEN is the enforcing Party, SGEN
shall retain [***] percent ([***]%) and pay [***] percent ([***]%) to PIRS (in
lieu of any royalties or other payments due on such recoveries under the
Agreement), and (b) if PIRS is the enforcing Party, PIRS shall retain [***]
percent ([***]%) (in lieu of any royalties or other payments due on such
recoveries under the Agreement), and pay [***] percent ([***]%) to SGEN. In the
case of a CoDev Product,


100
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




all monies recovered upon the final judgment or settlement of any such suit or
action to enforce such Patents subtracting any costs that the Parties bore in
connection with such suit or action shall be included in the calculation of
Profits and Losses as set forth in Exhibit 1.189.
11.6.2.2. PIRS Enforcement. PIRS shall have the full and unrestricted right, but
not the obligation, to bring and control an appropriate suit or other action
against any person or entity under any Joint Patent or CoDev Product Compound
Specific Patent directly relating to a CoDev Product in the Field in the PIRS
Territory (“PIRS Infringement Action”), in its own name and entirely under its
own direction and control. In the event that PIRS does not wish to enforce such
Patents against such a potential infringer, then PIRS shall deliver prompt
written notice thereof to SGEN. In the event that PIRS is unable to initiate or
prosecute such PIRS Infringement Action solely in its own name or it is
otherwise advisable in order to obtain an effective remedy, SGEN will join, but
not control, such PIRS Infringement Action. If PIRS requests so, SGEN shall
reasonably cooperate with PIRS in the planning and execution of any such action
to enforce such Patents. Notwithstanding the foregoing, if PIRS does not either
initiate such an Infringement Action or grant adequate rights and licenses to
such Third Party within [***] days after PIRS’s receipt of a notice of
infringement (or sooner if any deadlines require action prior to such [***]
days) and the infringement relates to the launch or a threat to launch a
Biosimilar version of a CoDev Product, then SGEN will have the second right, but
not the obligation, to initiate such Infringement Action. All monies recovered
upon the final judgment or settlement of any such suit or action to enforce such
Patents subtracting any costs that the Parties bore in connection with such suit
or action shall be included in the calculation of Profits and Losses as set
forth in Exhibit 1.189.
11.6.2.3. No Other Enforcement Rights.
(a)    SGEN shall not have the right to assert or enforce any other Patents
owned or Controlled by PIRS under this Agreement, such as the Patent Rights
within the PIRS Building Block IP, PIRS Platform IP or PIRS Platform Improvement
IP, against a Third Party under any circumstances, and PIRS shall not be under
any obligation to enforce such Patent Rights, except that, absent PIRS’
reasonable justification, PIRS shall bring an appropriate suit or other action
against any person or entity under any Patent Right within the PIRS Building
Block IP directly relating to an Exclusive Product at SGEN’s request and cost,
and using counsel selected by SGEN and reasonably acceptable to


101
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




PIRS. In addition, with respect to any Exclusive Product Commercialized by SGEN
in the SGEN Territory, SGEN will, within [***] days after its receipt of written
notice (if any) confirming acceptance of a BLA by the FDA for a Biosimilar
product (or equivalent acceptance of an application to market a Biosimilar by
another Competent Authority), provide PIRS with notice of acceptance of the
aBLA, and, to the extent provided by the applicant under 42 USC § 262(l)(2)(A)
(or any similar standard under its foreign equivalent applicable law), with a
copy of the aBLA and “such other information that describes the process . . .
used to manufacture the biological product.” PIRS shall then provide SGEN within
[***] days a list of such Patent Rights within the PIRS Building Block IP that
it believes are infringed by the applicant and that PIRS agrees to enforce
against the applicant. PIRS also agrees to reasonably cooperate and assist SGEN
in complying with its additional obligations under § 262(l) (or foreign
equivalent).
(b)    PIRS shall not have the right to assert or enforce any other Patents
owned or Controlled by SGEN under this Agreement, such as the Patent Rights
within the SGEN Building Block IP against a Third Party under any circumstances
and PIRS shall not be under any obligation to enforce such Patent Rights.
(c)    Other than as set forth herein, upon reasonable request, the Party
controlling the Patent Rights set forth in this Section 11.6.2.3 shall
reasonably consider enforcing or permitting enforcement of such Patent Rights.
11.7.    Trademarks.
11.7.1.    CoDev Product Trademarks. Unless otherwise set forth in an approved
CoDev Product Plan or Global Commercialization Strategy, with respect to the
CoDev Products, each Party shall select one or more product trademarks
(including backup trademarks) for the CoDev Products for use by such Party in
its Respective Territory (including backup trademarks) (the “Product
Trademarks”) in line with the agreed upon Global Branding Strategy. Each Party
(or its local Affiliates, as appropriate) shall own and retain all rights to
Product Trademarks, together with all goodwill associated therewith, worldwide,
and all e-brands, trade dress, service marks, domain names, designs, and
Copyrights for a CoDev Product in its respective Territory.
11.7.2.    Responsibility.


102
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




11.7.2.1.    SGEN shall be responsible for filing, registering, maintaining, and
defending Product Trademarks in the SGEN Territory at SGEN’s expense and in its
own name. Subject to any Global Branding Strategy, SGEN may, at its own
discretion, select for the Product Trademark a trademark which was already filed
or registered in SGEN’s portfolio. SGEN shall have the right to affix any
corporate logo or corporate trade name of its choice on the CoDev Products in
the SGEN Territory.
11.7.2.2.    PIRS shall be responsible for filing, registering, maintaining, and
defending Product Trademarks in the PIRS Territory at PIRS’ expense and in its
own name. Subject to any Global Branding Strategy, PIRS may, at its own
discretion, select for the Product Trademark a trademark which was already filed
or registered in PIRS’ portfolio. PIRS shall have the right to affix any
corporate logo or corporate trade name of its choice on a CoDev Product in the
PIRS Territory.
11.7.2.3.    If the Parties agree that SGEN will use in its Territory Product
Trademarks selected by PIRS for a CoDev Product, SGEN shall file and maintain
such Product Trademarks in the SGEN Territory in consultation with PIRS
(including, as appropriate, through the JIPC), at SGEN’s cost, and shall grant
to PIRS an exclusive license with the right to sublicense, to the Product
Trademarks in connection with the Development, Manufacturing and
Commercialization of a CoDev Products in the PIRS Territory, as applicable.
11.7.2.4.    If the Parties agree that PIRS will use in its Territory Product
Trademarks selected by SGEN for a CoDev Product, PIRS shall file and maintain
such Product Trademarks in the PIRS Territory in consultation with SGEN
(including, as appropriate, through the JIPC), at PIRS’s cost, and shall grant
to SGEN an exclusive license with the right to sublicense, to the Product
Trademarks in connection with the Development, Manufacturing and
Commercialization of a CoDev Products in the SGEN Territory, as applicable.
11.7.3.    Domain Names. The Parties may also separately select domain names
including or close to a Product Trademark owned by such Party. Such Party shall
be responsible for filing and registering such domain names at such Party’s
expense and in its own name.
11.7.4.    Ownership; Rights. Subject to this Section 11.7, neither Party shall
have any interest, title or right in any of the Trademarks used by a Party or
other trade dress, logos, trade names and designs. Neither Party shall directly
or indirectly seek through judicial or administrative process, to invalidate,
oppose or challenge the validity, enforceability or scope of any Trademarks or
other trade dress, logos, trade names and designs used by the other Party in
connection with any CoDev Products. During the Term of this Agreement and
thereafter, the Parties undertake


103
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




not to take any actions and not to assist in any such actions to acquire any
property rights in and to the Trademarks, trade dress, logos, trade names, and
designs used in connection with the CoDev Products by the other Party, in
particular not to register nor attempt to register in its name any trademark,
trade name, trade or designs, identical or similar to the Trademarks, trade
dress, logos, trade names, and designs used in connection with the Collaboration
Products by the other Party. Subject to the other Party’s approval, a Party
shall not register nor use directly or indirectly any domain name including a
name identical to or similar to the Trademarks or trade names used by the other
Party in connection with any CoDev Product.
11.7.5.    Approval Right. Any and all use by each Party of the Trademarks or
and any trade dress, logos, trade names, and designs used in connection with the
CoDev Products by the other Party shall be subject to the other Party’s prior
express written approval. For avoidance of doubt, SGEN shall not use PIRS’
Anticalin® trademark without the advance written permission of PIRS.
11.7.6.    Monitoring. Each Party shall maintain vigilance and shall promptly
notify the other Party of any infringements or possible infringements of the
Trademarks, trade dress, logos, trade names, and designs used in connection with
the CoDev Products of which it becomes aware.
11.7.7.    Use of Name. The Party in charge of a Clinical Study shall ensure
that its name can be freely used and register it. The other Party shall be
allowed to make reference to this Clinical Study and to use its registered name
solely for the promotion and the commercialization of a CoDev Product in its
Territory.
11.7.8.    Exclusive Products. SGEN shall be solely responsible for filing,
registering, maintaining, and defending Trademarks in the SGEN Territory for
Exclusive Products, at SGEN’s expense and in its own name.


104
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




12.    Confidentiality
12.1.    Confidentiality. Except to the extent expressly authorized by this
Agreement or agreed in writing by the Parties, during the Term and for a period
of [***] years after its termination or expiration, the Parties agree that the
Receiving Party shall: (a) keep the Disclosing Party’s Confidential Information
confidential; (b) not disclose, or permit the disclosure of, the Disclosing
Party’s Confidential Information; and (c) not use, or permit to be used, the
Disclosing Party’s Confidential Information for any purpose other than as
expressly permitted under the terms of this Agreement; provided that in the case
of Confidential Information that constitutes a trade secret pursuant to Chapter
I, Article 2 of EU Directive 2016/943 or Article 39 of the WTO Agreement on
Trade-Related Aspects of Intellectual Property Rights (“ADPIC Treaty”) and has
been identified or reasonably understood to be such by the Disclosing Party, the
obligations under this Section 12.1 shall apply for so long as such Confidential
Information is afforded trade secret protection pursuant to Chapter I, Article 2
EU Directive 2016/943 or Article 39 of the ADPIC Treaty.
12.2.    Authorized Disclosure. The Receiving Party shall only be entitled to
disclose, on a need to know basis for the purpose of the performance of the
Agreement, Confidential Information of the Disclosing Party to its (i)
directors, employees, Affiliates, consultants, and advisors, (ii) existing
Sublicensees, investors, lenders, underwriters and collaborators, (iii)
potential Sublicensees, investors, lenders, underwriters, collaborators or
successors in interest solely to the extent necessary for the evaluation of a
potential sublicense, collaboration or investment or merger, acquisition or
Change of Control, or (iv) Third Party subcontractors (collectively the
“Authorized Recipients”); provided that such Authorized Recipients are bound by
confidentiality and restricted use obligations or professional standards of
confidentiality with respect to such Confidential Information that are at least
as stringent as those set forth in this Agreement. The Receiving Party will use
diligent efforts to cause its Authorized Recipients to comply with such
confidentiality and restricted use obligations. The Receiving Party shall be
responsible towards the Disclosing Party for any breach by its Authorized
Recipients any such confidentiality and restricted use obligations.
12.3.    Disclosure to Third Parties.
12.3.1.    Right to Disclose. Notwithstanding the foregoing provisions of
Section 12.1, the Receiving Party may disclose Confidential Information of the
Disclosing Party to the extent (and only to the extent) such disclosure is
reasonably necessary:
12.3.1.1. to Competent Authorities (a) to the extent desirable to obtain or
maintain Regulatory Approvals for any Product within the Party’s respective
Territory, and (b) in order to respond to inquiries, requests or investigations
relating to Products or this Agreement;


105
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




12.3.1.2. in connection with filing or prosecuting Patent Rights or trademark
rights as permitted under this Agreement;
12.3.1.3. in connection with prosecuting or defending litigation as permitted by
this Agreement;
12.3.1.4. to the counterparty of the PIRS Background Agreements, or the SGEN
Background Agreements to which such Receiving Party is the contracting Party in
order to comply therewith;
12.3.1.5. subject to the provisions of Section 13, in connection with or
included in scientific presentations and publications relating to Compounds,
including abstracts, posters, journal articles and the like, and posting results
of and other information about Clinical Studies to clincialtrials.gov or similar
websites; and
12.3.1.6. to the extent necessary in order to enforce its rights under this
Agreement.
12.3.2.    Disclosure Notice. If a Party deems it reasonably necessary to
disclose Confidential Information belonging to the other Party pursuant to this
Section 12.3, then the former Party shall, if available, use commercially
reasonable effort to obtain a protective order, confidential treatment or other
similar measures narrowing the scope of such use and public or other disclosure
of such Confidential Information and otherwise take such measures to ensure
confidential treatment of such information as is reasonably required. For
clarification, any such limited disclosure shall not cause any such information
to cease to be Confidential Information.
12.4.    Excluded Information.
12.4.1.    Excluded Information. Notwithstanding Section 12.1, the Confidential
Information of the Disclosing Party shall not include information or materials
that:
12.4.1.1. at the time of disclosure to, or acquisition by, the Receiving Party
or its Affiliates is generally available to the public, or after the time of
disclosure or acquisition is generally available to the public through no
wrongful act or omission of the Receiving Party or its Authorized Recipients in
breach of this Agreement;
12.4.1.2. was in the lawful possession and at the free disposal (not subject to
a duty of confidentiality or restricted use obligations) of the Receiving Party
prior to disclosure by the Disclosing Party, as evidenced by written records
then in the possession of the Receiving Party;


106
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




12.4.1.3. is rightfully made available to the Receiving Party by Third Parties
not bound by confidentiality or restricted use obligations; or
12.4.1.4. is independently discovered or developed by the Receiving Party
without access to or use of the Confidential Information of the Disclosing
Party, as evidenced by written records then in the possession of the Receiving
Party.
12.5. Legally Required Disclosures. The Receiving Party may disclose
Confidential Information of the Disclosing Party in order to comply with the
requirements of applicable Law (and only to the extent so required), provided
that the Receiving Party shall to the extent possible give reasonable advance
written notice of such disclosure to the Disclosing Party and will cooperate
with the Disclosing Party in protecting against any such disclosure and/or
obtaining a protective order, confidential treatment or other similar measures
narrowing the scope of such use and public or other disclosure of such
Confidential Information and otherwise taking such measures to ensure
confidential treatment of such information as is reasonably required. Any such
compelled disclosure will be to the minimum extent permissible as required by
applicable Law. For clarification, any such limited disclosure shall not cause
any such information to cease to be Confidential Information.
12.6.    Terms of this Agreement.
12.6.1.    Confidentiality of this Agreement. The Parties agree that the terms
of this Agreement will be treated as Confidential Information of both Parties,
and thus may be disclosed only as permitted by Section 12.3 (other than Section
12.3.1.5) and Section 12.5. Each Party will also be permitted to disclose the
terms of this Agreement (including the Exhibits hereto), in each case under
appropriate confidentiality provisions (or without such provisions for
recipients that are financial or legal advisors under a professional code of
conduct giving rise to an expectation of confidentiality and non-use at least as
restrictive as those set forth in this Agreement), on a need to know basis, to a
Party’s (and its Affiliates’) existing investors and to any bona fide potential
or future permitted acquirer or assignee, investment banker, investor, licensee,
Sublicensee, collaborator, underwriter or lender with whom a Party (or its
Affiliates) has entered into good faith negotiations regarding a proposed
transaction, provided that (a) the disclosing Party agrees to redact information
that it reasonably believes is not relevant to the proposed transaction, and (b)
the financial terms of this Agreement may be disclosed to any of the foregoing
named Persons only after negotiations with such Person have progressed so that
such Party reasonably believes that a transaction is reasonably expected to
occur.
12.6.2.    Securities Filings. If a Party is required by applicable Law to make
a disclosure of the terms of this Agreement (including for clarity, the Exhibits
and


107
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Schedules hereto) in a filing with or other submission to the United States
Securities and Exchange Commission (the “SEC”) or any other securities exchange
or otherwise to comply with applicable Law, such Party shall provide prompt
written notice of the disclosure to the other Party as far in advance of such
filing or other disclosure as is reasonably practicable under the circumstance
in order to allow the other Party to comment upon or request confidential
treatment of its Confidential Information. In the event that no protective order
or other remedy is obtained, or the other Party waives compliance with the terms
of this Agreement, then such Party will have the right to make such public
disclosure at the time and in the manner reasonably determined by its counsel to
be required by applicable Law. Notwithstanding anything to the contrary herein,
the Party required to make the disclosure shall consider in good faith the
comments timely provided by the other Party and shall furnish only that portion
of the Confidential Information that the Party is legally required to furnish.
12.7.    Agreement Termination. Upon termination of this Agreement, at the
Disclosing Party’s request, the Receiving Party will return or destroy all
documents or other media containing Confidential Information of the Disclosing
Party (except for documents or other media containing Joint Know-How or Data
that the Receiving Party is permitted to use pursuant to Section 2.6.5),
provided however that the Receiving Party may retain one (1) copy for archival
and compliance purposes, and as required by applicable Law.
12.8.    Remedies. The Parties agree that money damages may not be an adequate
remedy if this Section 12 is breached and, therefore, either Party may, in
addition to any other legal or equitable remedies, seek an injunction or other
equitable relief against such breach or threatened breach without the necessity
of posting any bond or surety.


108
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




13.    Publications
13.1.    Restrictions. Without limiting Section 12 and subject to the other
provisions of this Section 13, neither Party shall (a) make any publication or
disclosure of Data generated pursuant to a CoDev Product Plan by or on behalf of
the other Party without complying with this Section 13, or otherwise obtaining
the prior written approval of the other Party or (b) use the name of the other
Party in any publicity or advertising without the prior written consent of the
other Party. For clarity, PIRS shall not publish any pre-clinical and clinical
Data with respect to a Research Candidate or an Exclusive Product without the
prior written consent of SGEN. With respect to any publication (including any
abstract, poster, presentation or other disclosure) related to a Research
Candidate (including any Data generated prior to the [***] for such Research
Candidate, even if such publication is made after the [***]) (“Research
Candidate Publication”), SGEN shall promptly inform PIRS of its intention to
prepare such a publication and provide draft(s) of such publication as soon as
available. The Parties shall discuss in good faith the timing of any Research
Candidate Publication in view of the public disclosures at the time related to
the Anticalin Protein included in such Research Candidate. With respect to any
Research Candidate Publication: (i) PIRS shall have the right to require
modifications to such Research Candidate Publication to remove the Confidential
Information of PIRS if so requested by PIRS; (ii) SGEN shall not be permitted to
publish or otherwise disclose the identity, Target, characterization,
performance or other Data associated with the Anticalin Protein included in a
Research Candidate (alone or as the fusion protein) until PIRS confirms that
appropriate Patent filings have been made for the Anticalin Protein (in
particular, any PIRS Building Block IP) commensurate in scope with the proposed
disclosure of the Research Candidate Publication, and (iii) in the event that
SGEN uses data generated by or on behalf of PIRS in such Research Candidate
Publication it shall follow all applicable scientific standards and guidelines
regarding authorship and afford the opportunity for all authors to comment on
any draft Research Candidate Publication and SGEN shall consider such comments
in good faith. SGEN shall have sole decision-making authority with respect to
publications (including any abstract, poster, presentation or other disclosure)
related to Exclusive Products, provided that PIRS shall have the right to
require modifications to any such proposed publication to remove the
Confidential Information of PIRS. SGEN will provide to PIRS final copies of all
publications (including any abstract, poster, presentation or other disclosure)
that SGEN proposes to make with regard to any Research Candidate or Exclusive
Product at least [***] days prior to the intended date of publication and shall
include in all such publications (including any abstract, poster, presentation
or other disclosure) an acknowledgement of PIRS and its contributions to the
applicable Research Candidate or Exclusive Product.


109
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




13.2.    Scientific Papers, Abstracts and Posters. The provisions below apply to
pre-clinical and clinical Data with respect to a CoDev Product. Such
pre-clinical and clinical Data with respect to a CoDev Product may be presented
at scientific meetings on a regular basis in accordance with the provisions
below. The JDC shall discuss attendance at conferences and work in good faith to
coordinate messaging and any presentations or posters at such events. For
avoidance of doubt, SGEN shall not include any Confidential Information of PIRS
in a publication under this Section 13.2 without the advance consent of PIRS.
13.2.1.    Scientific Papers. Each Party through is Alliance Manager shall
provide to the other, prior to submission of a draft of any articles and papers,
including primary reports of Data, pooled analyses, theses, dissertations and
review papers concerning a CoDev Product, which have been prepared by or on
behalf of such Party or under a CoDev Product Plan (each a “Scientific Paper”)
to be published in medical and scientific journals and similar publications
(“Medical Journals”). Commencing with the receipt of such draft Scientific
Paper, the receiving Party shall have [***] Business Days to notify the sending
Party of its observations and suggestions with respect thereto (it being
understood that, during such [***] Business Day period, no submission for
publication thereof shall take place) and the Parties shall discuss these
observations and suggestions. The receiving Party shall have the right to
require modifications to such Scientific Paper to remove the Confidential
Information of the receiving Party if so requested by the receiving Party. The
Party proposing to publish such Scientific Paper shall, in good faith, consider
the comments made by the other Party, particularly if disclosure may be
prejudicial to the other Party’s opportunity to obtain any Patent. The other
Party may in good faith require that the publication be suspended for a period
of time not exceeding [***] days if a Patent may be filed using the Data or
other Know-How covered in the proposed publication, which period could be
extended to an additional [***] month period with respect to Data or other
Know-How useful to enrich the Patent applications provided that in the event
such additional delay is requested, (a) such requesting Party must reasonably
demonstrate the need for such extension by providing the other Party with a
detailed rationale and explanation therefore along with a reasonably detailed
work plan as to how such delay and experiments may improve patentability and (b)
the Parties will discuss in good faith the scope and duration of any such
extended delay (not to exceed such [***] months). Neither Party will publish or
present any Confidential Information of the other Party without such other
Party’s prior written consent. The sending Party shall provide to the receiving
Party a copy of each final Scientific Paper published by a Medical Journal
within [***] Business Days of publication thereof.


110
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




13.2.2.    Abstracts and Posters. If a Party intends to present findings with
respect to a CoDev Product at symposia or other meetings of healthcare
professionals, or international, national or regional congresses, conferences or
meetings organized by a professional society or organization (any such occasion,
a “Scientific Meeting”), to the extent permitted by applicable Laws, such Party
shall provide to the other, prior to submission or presentation, as the case may
be, copies of (a) all abstracts that will be submitted for publication, and (b)
all posters that will be presented at such Scientific Meeting, in each case,
concerning a CoDev Product, which have been prepared by or on behalf of one of
the Parties, for submission or presentation. Commencing with the receipt of any
such abstract or poster the receiving Party shall have [***] Business Days to
inform the sending Party of its observations and suggestions with respect
thereto (it being understood that, during such [***] Business Day period, no
submission or presentation thereof shall take place) and the Parties shall
discuss these observations and suggestions. The receiving Party shall have the
right to require modifications to such abstract or poster to remove the
Confidential Information of the receiving Party if so requested by the receiving
Party. The Party proposing to publish such an abstract or make such a
presentation shall, in good faith, consider the comments made by the other
Party, particularly if disclosure may be prejudicial to the other Party’s
opportunity to obtain any patent rights. The other Party may in good faith
require that the publication of the abstract or presentation be suspended for a
period of time not exceeding [***] days if a Patent may be filed using the Data
or other Know-How covered in the proposed abstract or presentation, which period
could be extended to an additional [***] month period with respect to Data or
other Know-How useful to enrich the patent applications provided that in the
event such additional delay is requested, (i) such requesting Party must
reasonably demonstrate the need for such extension by providing the other Party
with a detailed rationale and explanation therefor along with a reasonably
detailed work plan as to how such delay and experiments may improve
patentability and (ii) the Parties will discuss in good faith the scope and
duration of any such extended delay (not to exceed such [***] months). A Party
will not publish or present any Confidential Information of the other Party
without such other Party’s prior written consent. The sending Party shall
provide to the receiving Party a copy of each final abstract and final poster
published or presented at a Scientific Meeting within [***] Business Days of
such publication or presentation thereof. The Parties shall use good faith and
commercially reasonable efforts to provide the other Party with draft slide
presentations in accordance with the foregoing time periods.
13.2.3.    Written Materials to be Presented at Scientific Meetings. To the
extent permitted by applicable Laws, each Party shall provide to the other,
prior to submission or presentation, as the case may be, copies of all written
materials


111
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




(other than abstracts and posters) that will be presented at any Scientific
Meetings. Commencing with the receipt of any such written material the receiving
Party shall have [***] Business Days to inform the sending Party of its
observations and suggestions with respect thereto (it being understood that,
during such [***] Business Day period, no submission or presentation thereof
shall take place) and the Parties shall discuss these observations and
suggestions. The receiving Party shall have the right to require modifications
to such written materials to remove the Confidential Information of the
receiving Party if so requested by the receiving Party. The Party proposing to
publish such written materials or make such a presentation shall, in good faith,
consider the comments made by the other Party, particularly if disclosure may be
prejudicial to the other Party’s opportunity to obtain any patent rights. The
other Party may require that the publication of such written materials or
presentation be suspended for a period of time not exceeding [***] days if a
Patent may be filed using the Data or other Know-How covered in the proposed
written materials or presentation, which period could be extended to an
additional [***] month period with respect to Data or other Know-How useful to
enrich the patent applications provided that in the event such additional delay
is requested, (a) such requesting Party must reasonably demonstrate the need for
such extension by providing the other Party with a detailed rationale and
explanation therefor along with a reasonably detailed work plan as to how such
delay and experiments may improvement patentability and (b) the Parties will
discuss in good faith the scope and duration of any such extended delay (not to
exceed such [***] months). A Party will not publish or present any Confidential
Information of the other Party without such other Party’s prior written consent.
The sending Party shall provide to the receiving Party a copy of all written
materials presented at a Scientific Meeting within [***] Business Days of the
presentation thereof. The Parties shall use good faith and commercially
reasonable efforts to provide the other Party with draft slide presentations in
accordance with the foregoing time periods.


112
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




13.3.    Registries. Each Party shall be free to disclose any Clinical Study
Data generated by such Party concerning the Collaboration Product in clinical
trial registries, in accordance with applicable Laws; provided, however, except
to the extent prohibited or otherwise required by applicable Law (and in any
event consistent with applicable Law), that the Party proposing to make such
disclosure shall have provided the other Party at least [***] Business Days
prior to such disclosure (to the extent practicable), a detailed description of
the proposed disclosure and shall have, in good faith, considered the comments
made by the other Party and to delay, upon written request from the other Party,
such disclosure by up to [***] days (or as long as permitted, if less than [***]
days) where need to file a patent application.
13.4.    Press Releases.
13.4.1.    Initial Press Release. The Parties agree to issue the joint press
release attached hereto as Exhibit 13.4.1 on or the day after the Effective
Date.
13.4.2.    Further Press Releases. Except as provided in Section 12 or this
Section 13, neither Party will issue a press release or public announcement
relating to this Agreement without the prior written approval of the other Party
(such approval not to be unreasonably withheld, conditioned or delayed), except
that a Party may (a) once a press release or other public statement is approved
in writing by both Parties, make subsequent public disclosure of the information
contained in such press release or other written statement without the further
approval of the other Party, and (b) issue a press release or public
announcement as required by Applicable Law (including a press release
corresponding to any securities disclosure, such as pursuant to a Form 8-K),
including by the rules or regulations of the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States or of any stock exchange or listing entity, provided that the
Party issuing such press release gives reasonable prior notice (meaning at least
[***] Business Days if feasible) to the other Party of and the opportunity to
comment on the press release or public announcement, and otherwise complies with
this Section 13.4.2. In addition, PIRS may issue a press release regarding (x)
the exercise of a PIRS CoDev Option, or (y) the payment or receipt of any
milestone payments under this Agreement with respect to any Collaboration
Product, provided, that (i) such press release does not identify the Target of
such Collaboration Product unless otherwise already made public; and (ii)
otherwise complies with this Section 13.4.2.
13.5.    Timeline Extension or Deferral of Disclosures.
13.5.1.    Each Party agrees that it will not unreasonably withhold, condition,
or delay its consent to requests for extensions of the above timelines in this
Section 13 in the event that material late breaking Data becomes available.


113
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




13.5.1.    If either Party believes that any proposed press release or other
public statement, or any publication, presentation, or other disclosure would be
prejudicial to its opportunity to obtain any Patent, then the affected Party
shall notify the publishing Party within the timeframe provided for in this
Section 13 as applicable, or if not applicable, as soon as practicable after
receipt of the proposed press release or other public statement, publication,
presentation, or other disclosure, in which case the publishing Party shall
refrain from making such press release, other public statement, publication,
presentation or other disclosure for an additional [***] Business Days from the
last day of the period otherwise provided for herein to the extent necessary to
enable the preparation and filing of any necessary patent applications.
13.6.    Failure to Object to Disclosure. If the Party proposing any press
release or other public statement, or any publication, presentation, or other
disclosure referred to in this Section 13 (excluding for the avoidance of doubt
any promotional materials) receives no objection from the other Party within the
timeframes set forth in the corresponding Section, then, the Party proposing
such press release, other public statement, publication, presentation, or other
disclosure shall be free to proceed with the same without further reference to
or agreement from the other Party; provided, however, that any such press
release, other public statement, publication, presentation, or other disclosure
shall acknowledge the other Party’s contribution to any Data included therein
and otherwise comply with this Agreement.
13.7.    Copyright Clearance Center. To enable free exchange of copyrighted
material between the Parties, each Party agrees that it has or shall (i) obtain
and maintain, at its own expense, an Annual Copyright License or equivalent
license from the Copyright Clearance Center and (ii) list the other Party as a
collaborator in an agreement with the Copyright Clearance Center.

14.    Representations, Warranties & Covenants
14.1.    Representations and Warranties of the Parties.
14.1.1.    Each Party hereby represents and warrants to the other Party, as of
the Effective Date, that:
14.1.1.1. such Party is duly established, validly existing and in good standing
under the Laws of the jurisdiction and has full power and authority to enter
into this Agreement and to carry out the provisions hereof;
14.1.1.2. all requisite corporate action on the part of such Party, its
directors and stockholders required by applicable Law for the authorization,
execution and delivery by such Party of this Agreement, and the performance of
all obligations of such Party under this Agreement, has been taken;


114
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




14.1.1.3. this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation, enforceable
against it in accordance with the terms hereof; and
14.1.1.4. the execution and delivery of this Agreement by such Party do not, and
the performance of this Agreement by such Party will not: (i) conflict with, or
result in any violation of or default under, any agreement, instrument or
understanding, oral or written, to which it or any Affiliate is a party or by
which it or any Affiliate is bound; or (ii) violate any provision of any
applicable Law.
14.2.    Representations and Warranties of PIRS.
14.2.1.    Generally. PIRS hereby represents and warrants to SGEN that, as of
the Effective Date:
14.2.1.1. PIRS has the right to grant the rights granted to SGEN under this
Agreement, and no rights granted to SGEN pursuant to this Agreement are in
violation of any existing agreement between PIRS or any of its Affiliates and
any Third Party;
14.2.1.2. None of PIRS or its Affiliates, any Third Party acting by or on behalf
of PIRS or any of its Affiliates in connection with the Research, Development or
Manufacture of the Anticalin Building Blocks prior to the Effective Date has
been debarred or is subject to debarment;
14.2.1.3. PIRS is the owner of or Controls the PIRS Patent Rights listed in
Exhibit 14.2.1.3 (with an indication as to which Patent Rights are owned and
which are controlled) (“Existing PIRS Patent Rights”). Each of the Existing PIRS
Patent Rights has been filed in good faith, has been prosecuted in accordance
with any applicable duty of candor and has been maintained in a manner
consistent with standard industry practice, in each case in each applicable
jurisdiction in which such PIRS Patent Rights have been filed, and no official
final deadlines with respect to prosecution thereof have been missed and all
applicable fees due prior to the Effective Date have been paid on or before the
due date for payment;
14.2.1.4. All inventors of all the Existing PIRS Patent Rights that are owned by
PIRS, have been identified as such in the filings with the relevant patent
offices and to PIRS’ knowledge, all inventors of all the Existing PIRS Patent
Rights that are in-licensed by PIRS have been identified as such in the filings
with the relevant patent offices;
14.2.1.5. PIRS does not Control Patent Rights Covering the Compounds other than
those listed in Exhibit 14.2.1.3;


115
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




14.2.1.6. where applicable, all of PIRS’ and its Affiliates’ officers,
employees, independent contractors, consultants, and agents as of the Effective
Date (other than academics or public or academic institutions subject to Section
4.7) performing activities under this Agreement where there is the potential for
inventive activity have executed agreements requiring assignment or licensing to
PIRS of all inventions Covering a Compound made during the course of and as a
result of their association with PIRS or its Affiliate, as applicable, and
obligating the individual to maintain as confidential the confidential
information of PIRS or its Affiliate, as applicable;
14.2.1.7. where applicable, all of PIRS’ and its Affiliates’ officers,
employees, independent contractors, consultants, and agents engaged after the
Effective Date (other than academics or public or academic institutions subject
to Section 4.7) performing activities under this Agreement where there is the
potential for inventive activity that have not executed agreements with PIRS
prior to the Effective Date will execute agreements requiring assignment to PIRS
of all inventions Covering a Compound made during the course of and as a result
of their association with PIRS or its Affiliate, as applicable, and obligating
the individual to maintain as confidential the confidential information of PIRS
or its Affiliate, as applicable unless otherwise agreed to by the Parties in
writing;
14.2.1.8. There are no agreements (other than the PIRS Background Agreements) to
which PIRS or any of its Affiliates is a party under which PIRS or any of its
Affiliates obtains or has obtained a license or other right to the PIRS IP from
a Third Party that Cover the Compounds in the Field;
14.2.1.9. To PIRS’ knowledge, the Existing PIRS Patent Rights are, or, upon
issuance, will be, valid and enforceable patents. There is no pending or, to
PIRS’ knowledge, threatened claim, suit, action, litigation or other proceeding
brought by a Third Party against PIRS or any of its Affiliates (a) challenging
the validity or enforceability of any of the Existing PIRS Patent Rights, (b)
claiming that the making, using, selling, offering for sale or importing of any
of the Compounds constitutes infringement of such Third Party’s Intellectual
Property Right(s), or (c) subjecting any of Existing PIRS Patent Rights to
interference, reexamination, reissue, revocation, opposition, appeal or other
administrative proceedings;
14.2.1.10. Neither PIRS nor any of its Affiliates has received any
communications alleging that it has infringed, misappropriated, or otherwise
violated, or that it would infringe, misappropriate, or otherwise violate,
through the manufacture, use, import, export, sale, or offer for sale of any of


116
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




the Compounds or any portion thereof, any Intellectual Property Rights or
Know-How Controlled by any Third Party;
14.2.1.11. To PIRS’ knowledge, there is no Third Party intellectual property
that would prevent PIRS from generally practicing the PIRS Platform Technology
to Manufacture, Develop and Commercialize Anticalin therapeutics generally,
which for clarity and without limitation does not include any specific target or
particular Anticalin Protein;
14.2.1.12. PIRS has taken reasonable precautions to preserve the confidentiality
of the PIRS Know-How required to be transferred to SGEN under this Agreement;
14.2.1.13. PIRS has disclosed or made available to SGEN any material data from
studies of the PIRS Building Blocks in its possession, including, subject to
Third Party confidentiality obligations, material data related to fusion
proteins that include a PIRS Building Block that are relevant to the Research of
the Research Candidates;
14.2.1.14. All studies conducted specifically for the PIRS Building Blocks have
been conducted by PIRS or any of its (sub)contractors in accordance with
applicable Laws by persons with appropriate education, knowledge and experience;
14.2.1.15. The documents containing Data or other PIRS Know-How disclosed or
made available to SGEN in the context of the negotiation of this Agreement are
true and accurate copies of what they purport to be;
14.2.1.16. PIRS has provided to SGEN a true and complete (though redacted) copy
of the PIRS Background, and such PIRS Background Agreements is a valid and
binding obligation and is in full force and effect;
14.2.1.17. PIRS is not in breach of the PIRS Background Agreement and has not
received any notice of any continuing default, breach or violation under any
existing PIRS Background Agreement; and
14.2.1.18. To the knowledge of PIRS, no counterparty to a PIRS Background
Agreement is in breach of such Agreement and such counterparty has not been sent
or received any notice of any continuing default, breach or violation under any
existing PIRS Background Agreement.
14.3.    Representations and Warranties of SGEN.
14.3.1.    Generally. SGEN hereby represents and warrants to PIRS that, as of
the Effective Date:


117
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




14.3.1.1. SGEN has the right to grant the rights granted to PIRS under this
Agreement, and no rights granted to PIRS pursuant to this Agreement are in
violation of any existing agreement between SGEN or any of its Affiliates and
any Third Party;
14.3.1.2. SGEN is the owner of or Controls the SGEN Know-How required to be
transferred to PIRS under this Agreement (“Existing SGEN Know-How”);
14.3.1.3. All current and former employees and consultants of SGEN who are or
have been involved in the conception or reduction to practice of the Existing
SGEN Know-How have executed written contracts or are otherwise obligated to
assign to SGEN his or her rights to the Existing SGEN Know-How conceived or
reduced to practice by such employee and consultant;
14.3.1.4. where applicable, all of SGEN’ and its Affiliates’ officers,
employees, independent contractors, consultants, and agents as of the Effective
Date (other than academics or public or academic institutions subject to Section
4.7) performing activities under this Agreement where there is the potential for
inventive activity have executed agreements requiring assignment or licensing to
SGEN of all inventions Covering a Compound made during the course of and as a
result of their association with SGEN or its Affiliate, as applicable, and
obligating the individual to maintain as confidential the confidential
information of SGEN or its Affiliate, as applicable;
14.3.1.5. where applicable, all of SGEN’ and its Affiliates’ officers,
employees, independent contractors, consultants, and agents engaged after the
Effective Date (other than academics or public or academic institutions subject
to Section 4.7) performing activities under this Agreement where there is the
potential for inventive activity that have not executed agreements with SGEN
prior to the Effective Date will execute agreements requiring assignment to SGEN
of all inventions Covering a Compound made during the course of and as a result
of their association with SGEN or its Affiliate, as applicable, and obligating
the individual to maintain as confidential the confidential information of SGEN
or its Affiliate, as applicable unless otherwise agreed to by the Parties in
writing;
14.3.1.6. To SGEN’s knowledge, no Third Party is misappropriating, has
misappropriated, or is threatening to misappropriate, the Existing SGEN
Know-How. SGEN has not received any written notice from any Third Party
asserting or alleging that the Existing SGEN Know-How misappropriates the
intellectual property rights or confidential information of such Third Party;


118
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




14.3.1.7. SGEN has taken reasonable precautions to preserve the confidentiality
of the Existing SGEN Know-How; and
14.3.1.8. the SGEN Background Agreements (if any) are a valid and binding
obligation and are in full force and effect.
14.3.2.     Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 14.1, SECTION
14.2 AND SECTION 14.3 ABOVE, NEITHER PARTY MAKES (AND EACH PARTY EXPRESSLY
DISCLAIMS) ANY AND ALL REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER
WRITTEN, ORAL, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY EXPRESS
OR IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT OR ANY WARRANTIES THAT MAY ARISE FROM A COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OR TRADE, INCLUDING WITH RESPECT TO ANY INTELLECTUAL
PROPERTY RIGHTS, TECHNOLOGY OR CONFIDENTIAL INFORMATION OF A PARTY.
14.4.    Mutual Covenants. Each Party hereby covenants throughout the Term as
set forth below.
14.4.1.     Compliance. Each Party will, and will cause its Affiliates and
Sublicensees to, conduct the Research Collaboration and the Development,
Manufacture, and Commercialization of the Collaboration Products in material
compliance with all applicable Laws, including current governmental regulations
concerning current good laboratory practices (GLP), good clinical practices
(GCP) and good manufacturing practices (GMP).
14.4.2.     Non-Debarment. Such Party will not, and will cause its Affiliates
and Sublicensees not to, employ or use any contractor or agent that employs any
individual or entity (a) that has been debarred by a Competent Authority under
applicable Laws or convicted of a crime for which such Person could be so
debarred, or (b) that is the subject of a debarment investigation or proceeding
of a Competent Authority under applicable Laws, in each case of clauses (a) and
(b), in the conduct of such Party’s, its Affiliates’ and Sublicensees’
activities under this Agreement.
14.4.3.    No Conflict. Such Party shall not, and shall cause its Affiliates and
Sublicensees not to, enter into any agreement or other arrangement with a Third
Party that conflicts with the rights granted to the other Party under this
Agreement.
14.4.4.    Background Agreements.


119
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




14.4.4.1. PIRS. During the term of this Agreement, PIRS agrees to comply with
the following with respect to each PIRS Background Agreement, but solely to the
extent it relates to the Compounds or any rights granted to SGEN hereunder: (i)
keep SGEN reasonably informed of any material development pertaining to
(including any request or proposal to materially amend or modify a PIRS
Background Agreement; (ii) maintain each PIRS Background Agreement in full force
and effect; (iii) perform its obligations under each PIRS Background Agreement;
(iv) timely pay all license fee, maintenance fee, royalty, milestone,
sublicensing revenue or similar payment obligations due pursuant to any PIRS
Background Agreement; (v) not terminate any PIRS Background Agreement without
the prior written consent of SGEN which consent shall not be unreasonably
withheld or delayed; and (vi) not amend, or waive any right under any PIRS
Background Agreement that would adversely affect the rights granted to SGEN
hereunder, without the prior written consent of SGEN which consent shall not be
unreasonably withheld or delayed.
14.4.4.2. SGEN. During the term of this Agreement, SGEN agrees to comply with
the following with respect to each SGEN Background Agreement, but solely to the
extent such SGEN Background Agreement relates to rights granted hereunder by
SGEN with respect to a CoDev Product: (i) keep PIRS reasonably informed of any
material development pertaining to (including any request or proposal to
materially amend or modify) such SGEN Background Agreement; (ii) maintain each
such SGEN Background Agreement in full force and effect; (iii) perform its
obligations under each such SGEN Background Agreement; (iv) timely pay all
license fee, maintenance fee, royalty, milestone, sublicensing revenue or
similar payment obligations due pursuant to any such SGEN Background Agreement;
(v) not terminate any such SGEN Background Agreement without the prior written
consent of PIRS, which consent shall not be unreasonably withheld or delayed;
and (vi) not amend, or waive any right under, any such SGEN Background Agreement
that would adversely affect the rights granted to PIRS hereunder for a CoDev
Product without the prior written consent of PIRS which consent shall not be
unreasonably withheld or delayed.
14.4.5.    Licensure. If either Party determines in good faith that the licenses
under this Agreement are required to be filed with the Federal Trade Commission
(“FTC”) under the US’s Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
U.S.C. §18a) (“HSR”) or with equivalent foreign Government Authorities under any
similar foreign Law, then each Party will promptly prepare and submit any
necessary filings and will use commercially reasonable efforts to obtain such


120
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




approvals and the Effective Date shall occur upon all such HSR or other
governmental clearances have been obtained. Each Party will be responsible for
its own costs; provided that SGEN will pay all filing fee(s) required in the
event of an HSR filing or filing for other governmental clearance. Both Parties
will use all commercially reasonable efforts to cause the clearance to be
obtained as quickly as possible. However, neither Party will be required to
adversely affect its legal position (e.g., agree to divestitures or product
restrictions) in the interest of expediting such clearance.


121
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




15.    Indemnification & Insurance
15.1.    PIRS Indemnity. PIRS shall defend, indemnify and hold harmless SGEN and
its Affiliates and their respective directors, officers, agents,
representatives, successors, permitted assignees and employees (collectively,
the “SGEN Indemnitees”) from and against any and all liabilities, losses, costs,
damages and expenses, including reasonable attorneys’ fees (collectively,
“Damages”), incurred as a result of or arising out of any claim, suit, action,
demand or other proceeding made or brought by a Third Party (each, a “Third
Party Claim”) against one or more SGEN Indemnitees to the extent resulting from
(a) the negligence, recklessness, willful misconduct or intentional wrongful
acts or omissions of PIRS or its Affiliates or their respective agents,
representatives, consultants or independent contractors, in the performance by
or on behalf of PIRS of PIRS’ obligations under this Agreement; (b) any breach
(or allegation of a breach) by PIRS of any representation, warranty or covenant
made by PIRS set forth in Section 14 of this Agreement or any breach or
violation of any covenant or agreement of PIRS in or in performance of this
Agreement; (c) solely as it pertains to a Third Party Claim for product
liability in the PIRS Territory, the Development, Manufacturing,
Commercialization, handling, storage, labeling or transfer of any Product to the
extent such Damages were incurred with respect to the Research, Development,
Manufacture, or Commercialization by or for PIRS or any of its Affiliates or
Sublicensees of a CoDev Product in or for the PIRS Territory (including any such
activities performed by SGEN pursuant to this Agreement); and (d) any PIRS
Background Agreement; except, in any such case, to the extent such Damages arise
out of or result from the negligence, recklessness, willful misconduct or
intentional wrongful acts or omissions or breach of this Agreement by SGEN or a
SGEN Indemnitee or matters for which SGEN is obligated to indemnify PIRS under
Section 15.2.


122
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




15.2.    SGEN Indemnity. SGEN shall defend, indemnify and hold harmless PIRS and
its Affiliates and their respective directors, officers, agents,
representatives, permitted successors, permitted assignees and employees
(collectively, the “PIRS Indemnitees”) from and against any and all Damages
incurred as a result of or arising out of any Third Party Claim made or brought
against one or more PIRS Indemnitees to the extent resulting from (a) the
negligence, recklessness, willful misconduct or intentional wrongful acts or
omissions of SGEN or its Affiliates or their respective agents, representatives,
consultants or independent contractors, in the performance by or on behalf of
SGEN of SGEN’s obligations under this Agreement; (b) any breach (or allegation
of a breach) by SGEN of any representation, warranty or covenant made by SGEN
set forth in Section 14 of this Agreement or any breach or violation of any
covenant or agreement of SGEN in or in performance of this Agreement; (c) solely
as it pertains to a Third Party Claim for product liability in the SGEN
Territory, the Development, Manufacturing, Commercialization, handling, storage,
labeling or transfer of any Collaboration Product to the extent such Damages
were incurred with respect to the Research, Development, Manufacture, or
Commercialization by or for SGEN or any of its Affiliates or Sublicensees of a
CoDev Product in or for the SGEN Territory or for an Exclusive Product anywhere
in the world (including any such activities performed by PIRS pursuant to this
Agreement); and (d) any SGEN Background Agreement; except, in any such case, to
the extent such Damages arise out of or result from the negligence,
recklessness, willful misconduct or intentional wrongful acts or omissions or
breach of this Agreement by PIRS or a PIRS Indemnitee or matters for which PIRS
is obligated to indemnify SGEN under Section 15.1.
15.3.    Indemnification and Defense Procedures.
15.3.1.    Notice of Claim. All claims for indemnification or defense by a Party
as provided herein shall be made solely by the Party seeking indemnification or
defense of a Third Party Claim or remedies for any Damages (the “Indemnified
Party”). The Indemnified Party shall give written notice of the same to the
other Party (the “Indemnifying Party”) reasonably promptly after the assertion
against the Indemnified Party of any Third Party Claim or fact in respect of
which the Indemnified Party intends to base a claim for indemnification
hereunder (a “Claim Notice”), provided, however, that failure or delay to
provide such Claim Notice shall not affect the Indemnifying Party’s
indemnification or defense obligations, except to the extent such failure
materially and adversely affects the ability to defend such claim. Each Claim
Notice must contain a description of the Third Party Claim and the nature and
amount of any Damages (to the extent that the nature and amount of such Damages
is known at such time). The Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all notices, papers, correspondence,
communications, and official documents (including court


123
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




papers) previously received or sent and thereafter that the Indemnified Party
continues to receive or send in respect of any such Third Party Claim.
15.3.2.    Assumption of Defense. To the extent permitted by applicable Laws,
the Indemnifying Party shall assume the defense and handling of such Third Party
Claim, at the Indemnifying Party’s sole expense in accordance with Section
15.3.3.
15.3.3.    Indemnification Procedure. In assuming the defense of any Third Party
Claim, the Indemnifying Party: (a) shall act diligently and in good faith with
respect to all matters relating to the defense, settlement or disposition of
such Third Party Claim as the defense, settlement or disposition relates to the
Indemnified Party; (b) may, at its own cost, appoint as counsel in connection
with conducting the defense and handling of such Third Party Claim any law firm
or counsel reasonably selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party; (c) keep the Indemnified Party informed of
the status of such Third Party Claim; (d) shall have the right to settle the
Claim on any terms the Indemnifying Party chooses, subject to prior notification
to the Indemnified Party; provided that the Indemnifying Party shall not settle
or otherwise resolve any Third Party Claim which could lead to liability or
create any financial or other obligation on the part of the Indemnified Party
for which the Indemnified Party is not entitled to indemnification hereunder or
which admits any wrongdoing or responsibility for the claim on behalf of the
Indemnified Party, without prior written consent of the Indemnified Party, which
may not be unreasonably withheld or delayed. The Indemnified Party shall
reasonably cooperate with the Indemnifying Party in its defense of any Third
Party Claim for which the Indemnifying Party has assumed the defense in
accordance with this Section 15.3.3, and shall have the right (at its own
expense) to be present in person or through counsel at all legal proceedings
giving rise to the right of indemnification.
15.3.4.    Indemnified Party Right to Participate. If the Indemnifying Party
fails to conduct the defense and handling of any Third Party Claim in good faith
or if the Third Party Claim seeks non-monetary relief, (a) the Indemnified Party
may at the Indemnifying Party’s expense, select counsel reasonably acceptable to
the Indemnifying Party in connection with conducting the defense and handling of
such Third Party Claim and defend against, and consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party shall regularly inform the Indemnifying Party of the status of
such Claim and consult with the Indemnifying Party but shall have no obligation
hereunder to obtain any consent from, the Indemnifying Party in connection
therewith, except that the Indemnified Party shall not settle such Third Party
Claim without the prior written consent of the Indemnifying Party, which consent


124
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




shall not be unreasonably withheld or delayed); and (b) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Section 15.3.4. If the Indemnified Party elects to defend or handle such Third
Party Claim in accordance with this Section 15.3.4, the Indemnifying Party shall
cooperate with the Indemnified Party, at the Indemnified Party’s request but at
no expense to the Indemnified Party, and shall be entitled to participate in the
defense and handling of such Third Party Claim with its own counsel and at its
own expense.
15.4.    Insurance. During the Term and thereafter for a period of [***] years,
each Party shall procure and maintain adequate insurance coverage with
internationally-reputable company or a program of self-insurance (which shall be
of types and amounts sufficient to cover the liabilities hereunder, contingent
or otherwise of such Party and its Affiliates). It is understood that such
insurances shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Section 15. Each
Party shall provide the other Party with written evidence of such insurance upon
request. Each Party shall provide the other Party with written notice at least
[***] days prior to the cancellation, non-renewal or material change in the
insurance coverage.
15.5.    DISCLAIMER OF LIABILITY. IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
RESPECTIVE AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES BE
LIABLE UNDER THIS AGREEMENT FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES SUFFERED BY THE OTHER PARTY UNDER THIS AGREEMENT, WHETHER
IN CONTRACT, WARRANTY, TORT, NEGLIGENCE OR OTHERWISE. NOTWITHSTANDING THE
FOREGOING, THIS DISCLAIMER DOES NOT APPLY TO LIABILITY OR DAMAGES (A) RESULTING
FROM A BREACH OF CONFIDENTIALITY OBLIGATIONS OF A PARTY UNDER SECTION 12 OR (B)
SUBJECT TO A PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 15.1,
SECTION 15.2 OR SECTION 15.3.


125
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




16.    Term & Termination
16.1.    Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and will extend, unless this Agreement is terminated earlier in
accordance with Section 16.2, (i) with respect to Exclusive Products, on an
Exclusive Product-by-Exclusive Product and country-by-country basis, until such
time as the Royalty Term for such Exclusive Product expires, or (ii) with
respect to CoDev Products, on a CoDev Product-by-CoDev Product basis until the
Parties are no longer Commercializing such CoDev Product. Upon the natural
expiration (as opposed to termination) of the Royalty Term with respect to an
Exclusive Product: (a) the licenses granted by PIRS to SGEN under this Agreement
with respect to such Exclusive Product shall become irrevocable, fully paid-up
and royalty-free licenses and shall last as long as SGEN intends to Develop or
Commercialize the applicable Exclusive Product in such country, and (b) Section
10.2 shall no longer apply to the Parties solely with respect to the Development
and Commercialization of such Exclusive Product in such country (including the
Manufacture thereof solely for such Development and Commercialization purposes).
16.2.    Termination. Notwithstanding anything in this Agreement or elsewhere to
the contrary, subject to Section 16.3.4 below, this Agreement may be terminated
as follows:
16.2.1.    Termination for Material Breach. Either Party shall have the right to
terminate this Agreement in the event the other Party has materially breached or
materially defaulted in the performance of any of its obligations hereunder
which breach or default is material in the overall context of the Agreement, and
such breach has continued for [***] days after written notice thereof was
provided to the breaching Party by the non-breaching Party, which clearly
describes the material breach and remedies (including, for avoidance of doubt,
termination of the Agreement) that the non-breaching Party intends to apply
should the breach remain uncured. Any such termination shall become effective at
the end of such [***] day period if, prior to the expiration of the [***] day
period, the breaching Party has not cured any such breach or default, provided,
that with respect to a breach of such Party’s Commercially Reasonable Efforts
obligations to Develop or Commercialize a Compound, such cure period shall be
extended for a period not to exceed an additional [***] days in the event such
breaching Party has, within the original [***] day period prepared and
communicated to the non-breaching Party, a remediation plan reasonably designed
to cure such breach or default within a reasonable period of time (which plan is
reasonably acceptable to the non-breaching Party) and such breaching Party
continues to diligently use Commercially Reasonable Efforts to implement such
plan throughout such period. If the allegedly breaching Party disputes the
breach and provides written notice of that dispute to the other Party, the
matter shall be addressed under the dispute resolution provisions in Section
17.2, and the notifying Party may not terminate this Agreement until it has been
finally determined under Section 17.2 that the


126
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Agreement was materially breached as described above. In the event the breach is
limited to one or more Compounds, the non-breaching Party will have the right to
terminate this Agreement solely with respect to the applicable Compound(s).
16.2.2.    Termination by Mutual Agreement. This Agreement (as a whole or on a
Compound-by-Compound or country-by-country basis) may be terminated by the
mutual written consent of the Parties.
16.2.3.    Termination by SGEN for Convenience. Beginning twelve (12) months
after the Effective Date, SGEN may terminate this Agreement on a
Compound-by-Compound basis by providing ninety (90) days’ prior written notice
to PIRS (unless such SGEN has Initiated a Pivotal Clinical Study for such
Compound, in which case such notice period shall be one hundred and eighty (180)
days), with such termination being effective upon the end of such ninety
(90)-day or one hundred and eighty (180)-day notice period. Notwithstanding the
foregoing, during the Research Term for a given SGEN Antibody Target, SGEN may
only terminate with respect to all [***] Research Candidates that include the
same SGEN Antibody Target (i.e., may not terminate with respect to a single
Research Candidate). Further notwithstanding the foregoing, SGEN shall not
terminate this Agreement prior to the Second Approved SGEN Antibody Target being
designated.
16.2.4.    CoDev Product Opt-Out. On a CoDev Product-by-CoDev Product basis,
PIRS shall have the right to discontinue co-Development and co-Commercialization
(including all cost-sharing and other obligations therein) with respect to such
CoDev Product (“CoDev Product Opt-Out”) by providing one [***] days’ prior
written notice to SGEN, with the CoDev Product Opt-Out being effective upon the
end of such [***]-day notice period.
16.2.5.    Termination for Insolvency. Either Party may terminate this Agreement
if, at any time, the other Party will file in any court or agency pursuant to
any statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for the appointment of a receiver or trustee of the Party or of
substantially all of its assets, or if the other Party proposes a written
agreement of composition or extension of substantially all of its debts, or if
the other Party will be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition will not be dismissed within [***]
days after the filing thereof, or if the other Party will propose or be a party
to any dissolution or liquidation, or if the other Party will make an assignment
of substantially all of its assets for the benefit of creditors. Upon the
bankruptcy of any Party, the non-bankrupt Party will further be entitled to a
complete duplicate of, or complete access to, any such intellectual property,
and such, if not already in its possession, will be promptly


127
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




delivered to the non-bankrupt Party, unless the bankrupt Party elects to
continue, and continues, to perform all of its obligations under this Agreement.
16.2.6.    Termination for Safety.
16.2.6.1. SGEN may terminate this Agreement with respect to a Collaboration
Product (other than a CoDev Product) immediately upon written notice to PIRS,
that such Collaboration Product demonstrates a Safety Issue in humans.
16.2.6.2. Subject to consultation with the JSC (which shall be expedited by the
Parties), PIRS or SGEN may terminate this Agreement with respect to a CoDev
Product immediately upon written notice to the other Party, if such CoDev
Product demonstrates a Safety Issue in humans.
16.2.6.3. For purposes of this Section 16.2.6, “Safety Issue” means instances,
in which either the FDA or the EMA require that the Development, Manufacture, or
Commercialization of a CoDev Product be stopped.
16.2.7.    Termination for Patent Challenge.
16.2.7.1. If SGEN (a) disputes, or assists any Third Party to dispute, the
validity of any Patent within the PIRS IP, PIRS Platform IP or PIRS Platform
Improvement IP Covering a Collaboration Product in a patent re-examination,
inter-partes review, post-grant or other patent office proceeding, opposition,
litigation, or other court proceeding and (b) within [***] days written notice
from PIRS, SGEN fails to rescind any and all of such actions, then PIRS may
terminate this Agreement upon written notice to SGEN. Notwithstanding the above,
nothing in this clause prevents SGEN from taking any of the actions referred to
in this clause and provided further that PIRS will not have the right to
terminate if SGEN:
(a)    asserts invalidity as a defense in any court proceeding brought by PIRS
asserting infringement of one of the foregoing Patents;
(b)    acquires a Third Party that has an existing challenge, whether in a court
or administrative proceeding, against one of the foregoing Patents; or
(c)    licenses a product for which PIRS has an existing challenge, whether in a
court or administrative proceeding, against one of the foregoing Patents.
16.2.7.2. If PIRS (a) disputes, or assists any Third Party to dispute, the
validity of any Patent within the SGEN IP Covering a Collaboration Product in a
patent re-examination, inter-partes review, post-grant or other patent office


128
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




proceeding, opposition, litigation, or other court proceeding and (b) within
[***] days written notice from SGEN, PIRS fails to rescind any and all of such
actions, then SGEN may terminate this Agreement upon written notice to PIRS.
Notwithstanding the above, nothing in this clause prevents PIRS from taking any
of the actions referred to in this clause and provided further that SGEN will
not have the right to terminate if PIRS:
(a)    asserts invalidity as a defense in any court proceeding brought by SGEN
asserting infringement of one of the foregoing Patents;
(b)    acquires a Third Party that has an existing challenge, whether in a court
or administrative proceeding, against one of the foregoing Patents; or
(c)    licenses a product for which SGEN has an existing challenge, whether in a
court or administrative proceeding, against one of the foregoing Patents.
16.3.    Effects of Termination.
16.3.1.    Effects of Termination. In the event of a termination of this
Agreement in its entirety or with respect to one or more Compounds pursuant to
(a) Section 16.2.1 (Material Breach) by either Party, (b) Section 16.2.2 (Mutual
Agreement), (c) Section 16.2.5 (Insolvency) by either Party, (d) Section 16.2.6
(Safety), or (e) Section 16.2.7 (Patent Challenge) by either Party, in each case
without prejudice to any other remedies of a Party, including the right to claim
damages, the following terms shall apply:
16.3.1.1. All Development, Manufacture, and Commercialization of such terminated
Compound(s) (and any Research Candidate that includes the same SGEN Building
Block as such Compound) by either Party shall immediately cease;
16.3.1.2. Each Party will return to or destroy (and certify such destruction to
the other Party), at the other Party’s option, all of the other Party’s
Confidential Information related to the terminated Compound(s), except for Joint
Know-How or Data that such Party is permitted to use pursuant to Section 2.6.5
(provided that a Party shall be entitled to retain one (1) copy for archival and
compliance purposes, and as required by applicable Law or regulatory
requirement);
16.3.1.3. The licenses granted by each Party to the other under, respectively,
the PIRS IP and SGEN IP shall immediately terminate; and


129
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




16.3.1.4. The non-compete set forth in Section 10.2 regarding the terminated
Compound (including the discontinued Targets pairs therein, except to the extent
such Target pairs are contained within a Compound for which this Agreement
remains in effect) will no longer apply.
16.3.2. Reversion Rights. In the event that SGEN terminates this Agreement in
its entirety or with respect to any given Compound for convenience pursuant to
Section 16.2.3, then the following provisions shall apply on a terminated
Compound-by-terminated Compound basis:
16.3.2.1. Except as set forth in this Section 16.3.2, SGEN shall immediately
cease any Research, Development, Manufacturing or Commercialization of the
terminated Compound and any other Research Candidate that includes the same SGEN
Building Block as such Compound;
16.3.2.2. At PIRS’ request, SGEN will return to PIRS or destroy (and certify
such destruction to PIRS), at PIRS’ option, all PIRS’ Confidential Information
and Know-How related to the terminated Compound(s), except for Joint Know-How or
Data that SGEN is permitted to use pursuant to Section 2.6.5 (provided that SGEN
shall be entitled to retain one (1) copy for archival and compliance purposes,
and as required by applicable Law or regulatory requirement);
16.3.2.3. All licenses and sublicenses granted by PIRS to SGEN hereunder with
respect to the terminated Compound shall terminate, provided however that they
will continue solely to enable SGEN to (i) complete sales of Compounds for any
purchase orders that were in place prior to the effective date of termination
and (ii) sell off any existing inventory of Compounds that PIRS does not
purchase pursuant to Section 16.3.2.7; thereafter, SGEN will discontinue
Commercialization of the applicable Compound in the applicable countries;
16.3.2.4. On a terminated Compound-by-terminated Compound basis, to the extent
requested by PIRS, SGEN shall enter into an agreement whereby SGEN exclusively
licenses (such license exclusive solely with respect to the terminated
Compound), with the right to sublicense, to PIRS the SGEN IP Covering the SGEN
Building Block in such terminated Compound that is necessary or reasonably
useful to (and for the sole purpose of) further Develop, Manufacture, and
Commercialize such terminated Compound (for clarity, such license grant to PIRS
with respect to any SGEN Building Block IP within the SGEN IP shall be exclusive
solely with respect to the terminated Compound, and no other right or license
shall be granted to PIRS under such SGEN Building Block IP (e.g., to develop and
commercialize the applicable SGEN Building Block as a standalone product or as a
component of an


130
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




unrelated product)), provided that if the terminated Compounds are the [***]
Research Candidates that include the same SGEN Antibody Target (i.e. such
termination occurred prior to [***]), then (i) such license shall be with
respect to all [***] Research Candidates, and (ii):
(a)    on a Research Candidate-by-Research Candidate basis, prior to [***] for
such Research Candidate, PIRS shall provide SGEN written notice of its intent to
[***] for the Research Candidate and shall pay SGEN the amount [***] Dollars
($[***]) within [***] days of providing such notice;
(b)    upon PIRS’s payment of the applicable amount under (a) above for a
Research Candidate, such Research Candidate shall become a “PIRS Collaboration
Product,” and the obligations of this Agreement relating to Development of a
Collaboration Product that is a Potential CoDev Product shall apply [***] with
respect to PIRS’s further Development of the PIRS Collaboration Product (e.g.,
PIRS shall (i) provide Development Plan Overviews and updates for such PIRS
Collaboration Product to the JDC pursuant to Section 3.3, (ii) comply with the
diligence obligations of Section 10.1.2 with respect to such PIRS Collaboration
Product, and (iii) pay SGEN the [***] for such PIRS Collaboration Product);
(c)    in addition, for each PIRS Collaboration Product, SGEN shall have—and
PIRS hereby grants to SGEN as of the Effective Date—the exclusive option
(exercisable at SGEN’s sole discretion) to opt into [***] global co-Development
and co-Commercialization of such PIRS Collaboration Product. For each such
exclusive option, the Option Notice procedures of Section 4.4.2.2 and [***]
shall apply mutatis mutandis, e.g., (i) PIRS shall issue an Option Notice to
SGEN for such PIRS Collaboration Product prior to Initiating the first Pivotal
Clinical Study therefor, such Option Notice to include an initial CoDev Product
Plan and corresponding Joint Development Budget as well as an accounting of
Reimbursable [***], and (ii) if SGEN timely exercises such option, [***].
Moreover, for each PIRS Collaboration Product, within [***] days of the
applicable CoDev Option Exercise Effective Date, the Parties shall enter into an
agreement for further co-Development and co-Commercialization of such PIRS
Collaboration Product on terms and conditions consistent with the terms and
conditions of this Agreement for CoDev Products, applied mutatis mutandis to
such PIRS Collaboration Product as


131
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




applicable [***]. For clarity, the Parties will share [***] in the Profits and
Losses for such PIRS Collaboration Product; and
(d)    in the event that SGEN does not timely exercise an option for a PIRS
Collaboration Product, then (i) the reporting obligations in Section 3.7, the
obligation to pay the [***], and the obligation to pay [***] shall apply [***]
to PIRS’s continued Development and Commercialization of such PIRS Collaboration
Product, and (ii) on a PIRS Collaboration Product-by-PIRS Collaboration Product
and country-by-country basis, PIRS shall pay to SGEN a royalty on Annual
Calendar Year Net Sales of such PIRS Collaboration Product in accordance with
the [***], in each case plus [***] percent ([***]%), for a period commencing
with the First Commercial Sale of such PIRS Collaboration Product and ending
with respect to such PIRS Collaboration Product in such country on the later of
(a) [***] years thereafter in such country; (b) last to expire Regulatory
Exclusivity relating to such PIRS Collaboration Product; or (c) expiration of
the last to expire Valid Claim within any Patent Rights within the SGEN IP
licensed to PIRS pursuant to this Section 16.3.2.4, in each case Covering the
import, use, sale or offer for sale (but, for clarity, not the Manufacturing) of
such PIRS Collaboration Product in such country of sale, including by 35 U.S.C.
§ 271(g) or any foreign equivalent. Sections 8.1, 8.2, 8.4 and 8.5 shall apply
mutatis mutandis to such PIRS Collaboration Product.
16.3.2.5. For avoidance of doubt, Section 16.3.2.4(i) and Section 16.3.2.4(ii)
shall not apply to any Compound terminated on or after the [***].
16.3.2.6. At the request of PIRS, for any terminated Compound that is an
Exclusive Product, the Parties will discuss in good faith the wind-down or
continuation of any ongoing Clinical Studies for such Compound being conducted
by or on behalf of SGEN at the time of termination; provided that, at PIRS’
option, SGEN shall use reasonable efforts to transition such Clinical Study to
PIRS or its designated contract research organization (at PIRS’ expense,
including for any time periods where SGEN must continue to dedicate resources to
such Clinical Study after the effective date of the termination). For any
terminated Compound that is a CoDev Product, SGEN shall be obligated to continue
any Clinical Stud(ies) (including co-funding) Initiated prior to the date of the
notice of termination for convenience provided to PIRS under Section 16.2.3,
through completion of such Clinical Study (database lock), including any drug
supply required for


132
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




such Clinical Study. The costs associated with such ongoing Clinical Study shall
be shared by the Parties as set forth in this Agreement until completion of the
applicable Clinical Study.
16.3.2.7. PIRS shall have the right to acquire some or all of the inventory of
the terminated Compound, as requested by PIRS, in the possession of SGEN and its
Affiliates as of the date of such termination, provided that, if PIRS so
acquires any or all such inventory, PIRS shall reimburse SGEN the cost incurred
by SGEN for such inventory.
16.3.2.8. SGEN will, subject to PIRS’ reasonable assistance, (i) transfer and
assign to PIRS or PIRS’ designee SGEN’s right, title and interest in and to all
material governmental or regulatory filings and approvals (including all
Regulatory Approvals and pricing approvals, and Regulatory Materials, in all
cases, specifically and exclusively relating to the Research, Development,
Manufacture, or Commercialization of the terminated Compound), and (ii) use
Commercially Reasonable Efforts to transfer to PIRS or PIRS’ designee (to the
extent not already provided) copies of all material Know-How in SGEN’s
possession or Control and licensed to PIRS pursuant to Section 16.3.2.4, to the
extent specifically related to and required for the Research, Development,
Manufacture, or Commercialization of the terminated Compound. In addition, SGEN
will appoint PIRS as SGEN’s and/or SGEN’s Affiliates’ agent for all terminated
Compound-related matters involving Regulatory Authorities until all Regulatory
Approvals and other regulatory filings hereunder have been assigned to PIRS or
its designee. In the event of (x) failure to obtain assignment or (y) with
respect to regulatory items that would otherwise fall within (i) and (ii) but
for such materials not being specifically related to the terminated Compound,
but nonetheless which are necessary for the Research, Development, Manufacture,
or Commercialization of the terminated Compound above, in each of (x) and (y)
SGEN hereby consents and grants to PIRS the right to access and reference
(without any further action required on the part of SGEN, whose authorization to
file this consent with any Regulatory Authority is hereby granted) any such item
with respect to the terminated Compound.
16.3.2.9. If SGEN or its Affiliates have initiated GMP manufacturing of the
terminated Compound as of the effective date of termination, and at PIRS’
option, SGEN or its Affiliates will use Commercially Reasonable Efforts to
supply such Compound (but solely in the form as such terminated Compound was
being manufactured by SGEN as of the effective date of termination) to PIRS at
SGEN’s fully-burdened cost (which shall be calculated following the principles
of Commercial Manufacturing Costs under this Agreement) plus


133
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




[***] percent ([***]%), until the earlier of (i) successful transition of
manufacturing activities to PIRS or its Third Party CMO, and (ii) [***] months
following the effective date of termination. The Parties will promptly negotiate
a supply and related quality agreement to govern the specific terms and
conditions of such supply. Furthermore, SGEN shall use Commercially Reasonable
Efforts to support a technology transfer for the manufacturing of such
terminated Compound from its own manufacturing facility to a new manufacturing
facility of Pieris’ choice, subject to reimbursement by PIRS of SGEN’s
reasonable Out-of-Pocket and FTE Cost incurred in connection with such
technology transfer activities. If PIRS so requests SGEN will assign to PIRS any
Third Party agreements that are specific to the Research, Development,
Manufacture, or Commercialization of the terminated Compound, and to which SGEN
is a party, subject to any required consents of such Third Party.
16.3.2.10. SGEN will use Commercially Reasonable Efforts, and subject to PIRS’
reasonable assistance, to the extent legally permissible (including to the
extent permitted under SGEN’s obligations to Third Parties on the effective date
of termination), to promptly transfer and assign or exclusively license (or, if
applicable, will cause its Affiliates to assign) to PIRS all of SGEN’s (and such
Affiliates’) worldwide right, title and interest in and to any registered
trademarks or registered internet domain names that are specific to and
exclusively used for the terminated Compound (it being understood that the
foregoing will not include any trademarks or internet domain names that contain
the corporate or business name(s) of SGEN or any of its Affiliates or any other
products of SGEN or any of its Affiliates).
16.3.2.11. More generally, SGEN shall use Commercially Reasonable Efforts to
ensure a smooth and orderly transition of the terminated Compound in accordance
with this Section 16.3.2, including any Development, Manufacturing, or
Commercialization activities ongoing at the time of termination to PIRS,
pursuant to a termination agreement to be negotiated in good faith by the
Parties within [***] months following the termination notice. Such agreement
shall be consistent with this Section 16.3.2.
16.3.2.12. For avoidance of doubt, the non-compete set forth in Section ‎10.2
will no longer apply to the terminated Compound, including the discontinued
Targets pairs therein, except to the extent such Target pairs are contained (i)
within a Compound for which this Agreement remains in effect, (ii) within a
Research Candidate that PIRS is actively developing or within a PIRS
Collaboration Product for which SGEN may exercise an exclusive option.


134
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




16.3.2.13. In consideration of the rights granted by SGEN to PIRS set forth
herein, including the license under Section 16.3.2.4, with respect to each
terminated Collaboration Product (i.e., each Compound terminated after [***]),
PIRS shall pay to SGEN a flat royalty on Net Sales of such terminated
Collaboration Product of [***] percent ([***]%) if the Collaboration Product is
terminated prior to the Initiation of the first Phase 1 Clinical Study, [***]
percent ([***]%) if the Collaboration Product is terminated after the Initiation
of the first Phase 1 Clinical Study but prior to the Initiation of the first
Phase 2 Clinical Study, [***] percent ([***]%) if the Collaboration Product is
terminated after the Initiation of the first Phase 2 Clinical Study but prior to
the Initiation of the first Pivotal Clinical Study, and [***] percent ([***]%)
if the Collaboration Product is terminated after the Initiation of the first
Pivotal Clinical Study. This royalty shall be payable by PIRS to SGEN on a
country-by-country basis with respect to each terminated Collaboration Product
for a period commencing with the First Commercial Sale of such Collaboration
Product and ending with respect to such Collaboration Product in such country on
the later of (a) [***] years thereafter in such country; (b) last to expire
Regulatory Exclusivity relating to such Collaboration Product; or (c) expiration
of the last to expire Valid Claim within any Patent Rights within the SGEN IP
licensed to PIRS pursuant to Section 16.3.2.4, in each case, Covering the
import, use, sale or offer for sale (but, for clarity, not the Manufacturing) of
such Collaboration Product in such country of sale, including by 35 U.S.C. §
271(g) or any foreign equivalent. Sections 8.1, 8.2, 8.4 and 8.5 shall apply
mutatis mutandis to such terminated Collaboration Product.
16.3.3.    PIRS CoDev Product Opt-Out Termination Consequences. In case PIRS
opts-out of a CoDev Product pursuant to Section 16.2.4, then the following
consequences shall apply:
16.3.3.1. Except as set forth in this Section 16.3.3, PIRS shall immediately
cease any Research, Development, Manufacturing or Commercialization of the
discontinued CoDev Product.
16.3.3.2. At SGEN’s request, PIRS will return to SGEN or destroy (and certify
such destruction to SGEN), at SGEN’s option, all SGEN Confidential Information
related to the discontinued CoDev Product, except for any such SGEN Confidential
Information that PIRS would otherwise be entitled to receive and retain for
Exclusive Products, Joint Know-How or Data that PIRS is permitted to use
pursuant to Section 2.6.5 (provided that PIRS shall be entitled to retain one
(1) copy for archival and compliance purposes, and as required by applicable Law
or regulatory requirement).


135
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




16.3.3.3. SGEN shall have the right to acquire some or all of the inventory of
the discontinued CoDev Product (to the extent PIRS has any such inventory), as
requested by SGEN, in the possession of PIRS and its Affiliates as of the date
of such discontinuation, provided that, if SGEN so acquires any or all such
inventory, SGEN shall reimburse PIRS the cost incurred by PIRS for such
inventory.
16.3.3.4. All licenses and sublicenses granted by SGEN to PIRS with respect to
such CoDev Product hereunder shall terminate, provided however that they will
continue solely to enable PIRS to (i) complete sales of CoDev Product for any
purchase orders that were in place prior to the effective date of PIRS’ opt-out
and (ii) sell off any existing inventory of CoDev Product that SGEN does not
purchase pursuant to Section 16.3.3.3; thereafter, PIRS will discontinue
Commercialization of the applicable CoDev Product in the applicable countries.
16.3.3.5. With respect to SGEN’s continued Development and Commercialization of
the discontinued CoDev Product, the discontinued CoDev Product shall be
considered an Exclusive Product for purposes of the license grant under Section
2.1;
16.3.3.6. At the request of SGEN, the Parties will discuss in good faith the
wind-down or continuation of any ongoing Clinical Studies for the discontinued
CoDev Product currently being conducted by or on behalf of either Party at the
time of discontinuation; provided that, at SGEN’s option, PIRS shall be
obligated to continue (including co-funding) any Clinical Stud(ies) Initiated
prior to the date of the notice of opt-out provided to SGEN under Section
16.2.4, through completion of such Clinical Study (database lock), including any
drug supply required for such Clinical Study. The costs associated with such
ongoing Clinical Study shall be shared by the Parties as set forth in this
Agreement until completion of the applicable Clinical Study.
16.3.3.7. PIRS shall, subject to SGEN’s reasonable assistance, (i) transfer and
assign to SGEN or SGEN’s designee PIRS’ right, title and interest in and to all
material governmental or regulatory filings and approvals (including all
Regulatory Approvals and pricing approvals, and Regulatory Materials, in all
cases, specifically and exclusively relating to the Research, Development,
Manufacture, or Commercialization of the discontinued CoDev Product), and (ii)
use Commercially Reasonable Efforts to transfer to SGEN or SGEN’s designee (to
the extent not already provided) copies of all material Know-How in PIRS’
possession and Control to the extent specifically related to and required for
the Research, Development, Manufacture, or Commercialization


136
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




of the discontinued CoDev Product. In addition, PIRS will appoint SGEN as PIRS’
and/or PIRS’ Affiliates’ agent for all discontinued CoDev Product-related
matters involving Regulatory Authorities until all Regulatory Approvals and
other regulatory filings hereunder have been assigned to SGEN or its designee.
In the event of (x) failure to obtain assignment or (y) with respect to
regulatory items that would otherwise fall within (i) and (ii) but for such
materials not being specifically related to the discontinued CoDev Product, but
nonetheless which are necessary for the Research, Development, Manufacture, or
Commercialization of the discontinued CoDev Products above, in each of (x) and
(y) PIRS hereby consents and grants to SGEN the right to access and reference
(without any further action required on the part of PIRS, whose authorization to
file this consent with any Regulatory Authority is hereby granted) any such item
with respect to all discontinued CoDev Products.
16.3.3.8. If (a) PIRS or its Affiliates have initiated GMP manufacturing of the
discontinued CoDev Product pursuant to Section 5.3.2.1 as of the date of the
PIRS opt-out notice, and (b) SGEN cannot meet its supply requirements for the
discontinued CoDev Product with its own source for the Manufacture of the CoDev
Product, then, at SGEN’s option, PIRS or its Affiliates will use Commercially
Reasonable Efforts to supply such CoDev Product (but solely in the form as such
discontinued CoDev Product was being manufactured by PIRS as of the effective
date of termination) to SGEN at PIRS’ fully-burdened cost (which shall be
calculated following the principles of Commercial Manufacturing Costs under this
Agreement) plus [***] percent ([***]%) until the earlier of (i) successful
transition of manufacturing activities to SGEN or its Third Party CMO, and (ii)
[***] months following the effective date of termination. The Parties will
promptly negotiate a supply and related quality agreement to govern the specific
terms and conditions of such supply. Furthermore, PIRS shall use Commercially
Reasonable Efforts to support a technology transfer for the manufacturing of
such discontinued CoDev Product from its own manufacturing facility to a new
manufacturing facility of SGEN’s choice, subject to reimbursement by SGEN of
PIRS’ reasonable Out-of-Pocket and FTE Cost incurred in connection with such
technology transfer activities. If SGEN so requests PIRS will assign to SGEN any
Third Party agreements that are specific to the Research, Development,
Manufacture, or Commercialization of the discontinued CoDev Product, and to
which PIRS is a party, subject to any required consents of such Third Party.
16.3.3.9. PIRS will use Commercially Reasonably Efforts, and subject to SGEN’s
reasonable assistance, to the extent legally permissible (including to the
extent permitted under PIRS’ obligations to Third Parties on the effective


137
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




date of discontinuation), to promptly transfer and assign or exclusively license
(or, if applicable, will cause its Affiliates to assign) to SGEN all of PIRS’
(and such Affiliates’) worldwide right, title and interest in and to any
registered trademarks or registered internet domain names that are specific to
and exclusively used for the discontinued CoDev Product (it being understood
that the foregoing will not include any trademarks or internet domain names that
contain the corporate or business name(s) of PIRS or any of its Affiliates or
any other products of PIRS or any of its Affiliates).
16.3.3.10. More generally, PIRS shall use Commercially Reasonable Efforts to
ensure a smooth and orderly transition of the discontinued CoDev Product in
accordance with this Section 16.3.3, including any Development, Manufacturing,
or Commercialization activities ongoing at the time of notice of opt-out to
SGEN, pursuant to an opt-out agreement to be negotiated in good faith by the
Parties within [***] months following the termination notice. Such agreement
shall be consistent with this Section 16.3.3.
16.3.3.11. For avoidance of doubt, the discontinued CoDev Product shall be
treated as an Exclusive Product for purposes of the non-compete provisions of
Section 10.2 and the provisions of Section 10.3.
16.3.3.12. In consideration of the rights granted by PIRS to SGEN set forth
herein, including the license under Section 2.1, SGEN shall pay to PIRS a flat
royalty on Net Sales of each discontinued CoDev Product of [***] percent
([***]%). This royalty shall be payable by SGEN to PIRS on a country-by-country
basis and discontinued CoDev Product-by- discontinued CoDev Product basis for a
period commencing with the First Commercial Sale of the relevant discontinued
CoDev Product and ending with respect to such discontinued CoDev Product in such
country on the later of (a) [***] years thereafter in such country; (b) last to
expire Regulatory Exclusivity relating to such discontinued CoDev Product; or
(c) expiration of the last to expire Valid Claim within the Initial Compound
Specific Patent and/or any Patent Rights within the PIRS Building Block IP, in
each case, Covering the import, use, sale or offer for sale (but, for clarity,
not the Manufacturing) of such discontinued CoDev Product in such country of
sale, including by 35 U.S.C. § 271(g) or any foreign equivalent. Sections 8.1,
8.2, and 8.5 shall apply to such discontinued CoDev Product. For avoidance of
doubt, no milestones shall be due to PIRS in connection with such discontinued
CoDev Product. In addition, such discontinued CoDev Product shall be treated as
an Exclusive Product for purposes of annual updates pursuant to Section 3.7.


138
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




16.3.3.13. For avoidance of doubt, following compliance with the provisions of
this Section 16.3.3 for each discontinued CoDev Product, PIRS shall no longer be
required to contribute resources to the Development or Commercialization of the
discontinued CoDev Product.
16.3.4.    Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for all
purposes of Section 365(n) of the United States Bankruptcy Code and of any
similar or analogous provisions of applicable Laws outside of the United States
(the “Bankruptcy Code”), licenses and rights to “intellectual property” as
defined under Section 101(35A) of the U.S. Bankruptcy Code. Each Party agrees
that the other Party, as licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. In the event of the commencement of a bankruptcy proceeding by
or against a Party under the Bankruptcy Code (the “Insolvent Party”), the other
Party shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any intellectual property and Know-How licensed to such Party under
this Agreement and held by such first Party and its successors and assigns (and
all embodiments of such intellectual property and Know-How), provided that, a
Party shall not be required to provide any duplicate copies and embodiments of
such intellectual property or Know-How to the other Party so long it has already
provided such intellectual property and Know-How it is required to provide to
under this Agreement, and, if not already in its possession, shall be promptly
delivered to it (a) upon any such commencement of a bankruptcy proceeding upon
its written request therefore, unless the Insolvent Party continues to perform
all of its obligations under this Agreement, or (b) if not delivered or granted
under (a) above, following the rejection of this Agreement by or on behalf of
the Insolvent Party upon written request therefore by the other Party.
16.3.5.    Survival. The termination or expiration of this Agreement shall not
affect any payment of any debts or obligations accruing prior to or after such
date of termination or expiration. Section 1 (to the extent necessary to give
effect to the surviving provisions); Section 2.6.5 (subject to maintaining
confidentiality for any applicable Data of the other Party that is the other
Party’s Confidential Information pursuant to Section 12); Section 2.6.6 (the
first sentence); Section 7 (with respect to any payments (including milestones
and royalties) accrued during the Term as well as with respect to Net Sales
accrued following the Term during a permitted sell-off period under Section
16.3.2.3 or Section 16.3.3.4); Section 8 (with respect to the last Calendar
Quarter of the Term or following the Term for any permitted sell-off period
under Section 16.3.2.3 or Section 16.3.3.4 and for final, post-Term accounting);
Section 11.1; Section 11.2 (solely with respect to Patents jointly owned by the
Parties pursuant to the terms of this Agreement);


139
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Section 11.3 (the last three sentences); Section 11.7.4; Section 12 (for the
period of time set forth in Section 12.1); Section 14.3.2; Section 15; Section
16.1 (last sentence solely upon the natural expiration of this Agreement);
Section 16.3; and Section 17 will survive the expiration or any termination of
this Agreement for any reason, in accordance with their respective terms and
conditions, and for the respective duration stated therein, and where no
duration is stated, will survive indefinitely. In addition, any Section that is
referred to in the above listed Sections shall survive solely for the
interpretation or enforcement of the latters.

17.    Miscellaneous
17.1.    Restrictions; No Other Licenses. Except as expressly set forth
hereunder, neither Party grants to the other Party any rights, licenses, or
covenants in or to any Intellectual Property Rights, whether by implication,
estoppel, vicariously, indirectly, or otherwise, other than the license rights
that are specifically and expressly granted under this Agreement. All rights not
specifically and expressly granted by a licensing Party under this Agreement are
reserved by such licensing Party and may be used or practiced by such licensing
Party for any purpose.
17.2.    Dispute Resolution. For any Dispute or CoDev-Related Dispute that is
not already subject to Arbitration or Accelerated Arbitration, as applicable,
the Alliance Managers will attempt in good faith to resolve such Dispute or
CoDev-Related Dispute, failing which either Party may cause such Dispute or
CoDev-Related Dispute to be referred to the Senior Executives for resolution.
The Senior Executives shall attempt in good faith to resolve such Dispute or
CoDev-Related Dispute by unanimous consent. If the Senior Executives cannot
resolve such Dispute within [***] days of the matter being referred to them,
then Section 17.2.1 or Section 17.2.2 shall apply, as applicable.
17.2.1.    Arbitration. In the event a dispute arises (each, a “Dispute”) that
is not a CoDev Dispute, then either Party may submit such Dispute to arbitration
for final resolution by arbitration request (the “Arbitration Request”) under
the Rules of Arbitration of the International Chamber of Commerce (the “Rules”)
by three (3) arbitrators appointed in accordance with the said Rules (each such
arbitration, an “Arbitration”). Each Arbitration will be conducted in English
and all foreign language documents shall be submitted in the original language
and, if so requested by any arbitrator or Party, shall also be accompanied by a
translation into English. The place of arbitration shall be New York, NY. The
arbitrators in any Arbitration shall enforce and not modify the terms of this
Agreement. The award of the arbitrators shall be final and binding on each Party
and its respective successors and assigns. All costs and expenses of any
Arbitration, including reasonable attorneys’ fees and expenses and the
administrative and arbitrator fees and expenses, shall be borne by the Parties
as determined by the arbitrators.
17.2.2.    Accelerated Arbitration.


140
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




17.2.2.1. Initiation of Arbitration. Notwithstanding Section 17.2.1, in the
event that a Dispute arises regarding a difference of business or technical
judgment that is related to the Research, Development, Manufacture or
Commercialization of a CoDev Product under this Agreement (a “CoDev-Related
Dispute”), then this Section 17.2.2 shall govern the dispute resolution process
with respect to such CoDev-Related Dispute. In the event of a CoDev-Related
Dispute, either Party may submit such Dispute to arbitration for final
resolution by arbitration request (the “Accelerated Arbitration Request”) under
the International Chamber of Commerce Expedited Procedure Rules (“Expedited
Rules”) by a single arbitrator appointed in accordance with said Expedited Rules
(each such arbitration, an “Accelerated Arbitration”). The arbitrator appointed
shall have at least [***] years’ experience in the life sciences industry and
shall have the requisite background and expertise with respect to the particular
issue that is the subject of the CoDev-Related Dispute.
17.2.2.2.Exchange of Proposals. Within [***] days of the appointment of the
arbitrator, each Party will deliver to the arbitrator and the other Party a
detailed written proposal setting forth its proposed terms for the resolution of
the dispute at issue (the “Proposed Terms”) and a memorandum (the “Support
Memorandum”) in support thereof, not exceeding [***] pages in length. The
Parties will also provide the arbitrator with a copy of this Agreement, as
amended through such date. Within [***] days after receipt of the other Party’s
Proposed Terms and Support Memorandum, each Party may submit to the arbitrator
(with a copy to the other Party) a response to the other Party’s Proposed Terms
and Support Memorandum, such response not exceeding [***] pages in length.
Neither Party may have any other communications (either written or oral) with
the arbitrator other than for the sole purpose of engaging the arbitrators or as
expressly permitted in this Section 17.2.2.2; provided, that, the arbitrator
may, in his or her discretion, convene a hearing to ask questions of the Parties
and hear oral argument and discussion regarding each Party’s Proposed Terms and
Support Memorandum, at which time each Party shall have an agreed upon time to
argue and present witnesses in support of its Proposed Terms.
17.2.2.3.Selection of Final Proposal. Within [***] days after the arbitrator is
appointed, the arbitrator panel shall select one of the two Proposed Terms
(without modification) provided by the Parties which most closely reflects a
commercially reasonable interpretation of the terms of this Agreement. In making
its selection, (i) the arbitrator shall not modify the terms or conditions of
either Party’s Proposed Terms nor shall the arbitrator combine provisions from
both Proposed Terms and (ii) the arbitrator shall consider the terms and


141
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




conditions of this Agreement, the relative merits of the Proposed Terms, the
Support Memorandums and, if applicable, the oral arguments of the Parties.
17.2.2.4. Notification of Decision. The arbitrator shall make its decision known
to both Parties as promptly as possible by delivering written notice to both
Parties. The Parties shall agree in writing to comply with the Proposed Terms
selected by the arbitrator within [***] days of receipt of such written
decision, which agreement may be made pursuant to an amendment to this
Agreement. The decision of the arbitrator shall be final and binding on the
Parties, and specific performance may be ordered by any court of competent
jurisdiction.
17.2.2.5. Miscellaneous. Each Arbitration will be conducted in English and all
foreign language documents shall be submitted in the original language and, if
so requested by any arbitrator or Party, shall also be accompanied by a
translation into English. The place of arbitration shall be New York, NY. The
arbitrators in any Arbitration shall enforce and not modify the terms of this
Agreement. The award of the arbitrator shall be final and binding on each Party
and its respective successors and assigns. All costs and expenses of any
Arbitration, including reasonable attorneys’ fees and expenses and the
administrative and arbitrator fees and expenses, shall be borne by the Parties
as determined by the arbitrator.
17.2.3.    Confidentiality. Except to the limited extent necessary to comply
with applicable Law, legal process, or a court order or to enforce a final
settlement agreement or secure enforcement or vacatur of the arbitrator’s award,
the Parties agree that the existence, terms and content of any Arbitration, all
information and documents disclosed in any Arbitration or evidencing any
arbitration results, award, judgment or settlement, or the performance thereof,
and any allegations, statements and admissions made or positions taken by either
Party in any Arbitration shall be treated and maintained in confidence and are
not intended to be used or disclosed for any other purpose or in any other
forum.
17.2.4.    Communications with Internal Counsel. In the course of the
negotiation and implementation of this Agreement and the resolution of any
disputes, investigations, administrative or other proceedings relating thereto,
each Party will call upon the members of its internal legal department to
provide advice to such Party and its directors, employees, and agents on legal
matters. Notwithstanding any rights to the contrary under applicable procedural
or substantive rules of law, each Party agrees not to request, produce or
otherwise use any such communications between members of its legal department
and directors, employees or agents in connection with any such disputes,
investigations, administrative or other proceedings, to the extent such


142
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




communications, if they had been exchanged between such Party and external
attorneys, would have been covered by legal privilege and not disclosable.
17.3.    Governing Law. This Agreement and any dispute arising from the
performance or breach hereof will be governed by and construed and enforced in
accordance with the Laws of New York, excluding its rules of conflict of laws.
17.4.    Assignment. This Agreement will not be assignable by either Party, nor
may either Party delegate its obligations or otherwise transfer any licenses
granted herein or other rights created by this Agreement, except as expressly
permitted hereunder, without the prior written consent of the other Party
hereto, which consent will not be unreasonably withheld, conditioned, or
delayed. Notwithstanding the foregoing, each Party may assign this Agreement,
without the consent of the other Party, to an Affiliate or to its Third Party
successor in connection with a merger, consolidation, sale of all or
substantially all of the assets to which this Agreement pertains or that portion
of its business pertaining to the subject matter of this Agreement, or any
Change of Control of such Party; provided that the assignee assumes all of the
assigning Party’s obligations under this Agreement, subject to this Section
17.4. Any assignment in violation of this provision is void and without effect.
17.5.    Acquiror IP. Notwithstanding anything to the contrary in this
Agreement, in the event of an acquisition of a Party or its business by an
Acquiror after the Effective Date, whether by merger, asset purchase or
otherwise, as to any such Acquiror, the non-acquired Party shall not obtain
rights, licenses, options or access to any Intellectual Property Rights or
Know-How, product candidates or products that are held by the Acquiror or any
Affiliate of the Acquiror that becomes an Affiliate of the acquired Party as a
result of such acquisition (but excluding the acquired Party itself), that were
not generated through any use or access to the Intellectual Property Rights or
Know-How of the acquired Party, or that are not licensed by the acquired Party
under this Agreement prior to the date of acquisition.
17.6.    Binding Agreement. This Agreement, and the terms and conditions hereof,
will be binding upon and will inure to the benefit of the Parties and their
respective successors, heirs, administrators and permitted assigns.


143
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




17.7.    Force Majeure. Except for payment obligations under this Agreement, no
Party will be held liable or responsible to the other Party nor be deemed to be
in default under, or in breach of any provision of, this Agreement for failure
or delay in fulfilling or performing any obligation of this Agreement when such
failure or delay is due to force majeure, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, “force
majeure” is defined as causes beyond the control of the Party, including,
without limitation, acts of God; Laws of any government; war; civil commotion;
destruction of production facilities or materials by fire, flood, earthquake,
explosion, or storm; labor disturbances; epidemic; and failure of public
utilities or common carriers. In the event of force majeure, PIRS or SGEN, as
the case may be, will immediately notify the other Party of such inability and
of the period for which such inability is expected to continue. The Party giving
such notice will thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as such Party is
so disabled, up to a maximum of [***] days, after which time the Party not
affected by the force majeure may terminate this Agreement. To the extent
possible, each Party will use reasonable efforts to minimize the duration of any
force majeure.
17.8.    Notices. Any notice or request required or permitted to be given under
or in connection with this Agreement will be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), email or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:
If to PIRS:
Pieris Pharmaceuticals GmbH
Lise-Meitner-Strasse 30
85354 Freising, Germany
Attention: [***]


With a copy to:
Pieris Pharmaceuticals, Inc.
255 State Street, 9th Floor
Boston, MA 02109
Attention: [***]


If to SGEN:
Seattle Genetics, Inc.
21823 30th Drive SE


144
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Bothell, WA 98021
Attention: [***]
Facsimile: [***]
Email: [***]


17.9.    or to such other address for such Party as it will have specified by
like notice to the other Parties, provided that notices of a change of address
will be effective only upon receipt thereof. If delivered personally or by
facsimile transmission, the date of delivery will be deemed to be the date on
which such notice or request was given. If sent by overnight express courier
service, the date of delivery will be deemed to be the next Business Day after
such notice or request was deposited with such service. If sent by certified
mail, the date of delivery will be deemed to be the third (3rd) day after such
notice or request was deposited with the postal service. If sent by email, the
date of delivery will be deemed to be the day that the Party giving notice
receives electronic confirmation of sending from its email provider.


145
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




17.10.    Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver of such condition or term or of another condition or term.
17.11.    Severability. If any provision hereof should be held invalid, illegal,
or unenforceable in any jurisdiction, the Parties will negotiate in good faith a
valid, legal, and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof will remain in
full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability will not affect the
validity, legality, or enforceability of such provision in any other
jurisdiction.
17.12.    Entire Agreement. This Agreement, including the schedules and Exhibits
hereto together with the Platform Agreement, sets forth all the covenants,
promises, agreements, appendices, warranties, representations, conditions, and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties relating to the subject
matter hereof, including the Prior CDA. There are no covenants, promises,
agreements, warranties, representations, conditions, or understandings, either
oral or written, between the Parties relating to the subject matter hereof other
than as set forth herein and therein. No subsequent alteration, amendment,
change or addition to this Agreement will be binding upon the Parties hereto
unless reduced to writing and signed by the respective authorized officers of
the Parties. To the extent of any conflict between the terms of this Agreement
and its schedules and Exhibits, or any related agreement, the terms of this
Agreement shall govern.
17.13.    Independent Contractors. Nothing herein will be construed to create
any relationship of employer and employee, agent and principal, partnership, or
joint venture between the Parties. Each Party is an independent contractor.
Neither Party will assume, either directly or indirectly, any liability of or
for the other Party. Neither Party will have the authority to bind or obligate
the other Party nor will either Party represent that it has such authority.
17.14.    Headings. Headings used herein are for convenience only and will not
in any way affect the construction of or be taken into consideration in
interpreting this Agreement.


146
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




17.15.    Construction of Agreement. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic, or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of Law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement. The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The Parties each acknowledge that they have had the advice of
counsel with respect to this Agreement, that this Agreement has been jointly
drafted, and that no rule of strict construction shall be applied in the
interpretation hereof. Unless the context requires otherwise: (a) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (b) any reference to any applicable Law herein
shall be construed as referring to such applicable Law as from time to time
enacted, repealed or amended; (c) any reference herein to any person shall be
construed to include the person’s permitted successors and assigns; (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (e) all references herein to Articles, Sections, or Exhibits,
unless otherwise specifically provided, shall be construed to refer to Articles,
Sections, or Exhibits of this Agreement; (f) provisions that require that a
Party, the Parties or any Committee hereunder “agree”, “consent” or “approve” or
the like shall require that such agreement, consent or approval be specific and
in writing, whether by written agreement, electronic mail, letter, approved
minutes or otherwise (but excluding instant messaging); (g) the term “or” shall
be interpreted in the inclusive sense commonly associated with the term
“and/or”; and (h) the words “will” and “shall” will have the same meaning in
this Agreement. This Agreement has been executed in English, and the English
version (which is the only version) of this Agreement shall control.
17.16.    Compliance with Applicable Law. Each Party’s obligations under this
Agreement shall be subject to such Party’s compliance with applicable Law
applicable to its performance and its other obligations under the Agreement
(including any anti-corruption, export control, environmental, hazardous
substance, and data privacy and security Laws).


147
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




17.17.    No Third Party Beneficiary. Except with respect the Indemnified
Parties under Section 15, Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person other than
the Parties and their respective Affiliates, successors and assigns, any rights
or remedies under or by reason of this Agreement.
17.18.    Counterparts. This Agreement may be signed in counterparts, each and
every one of which will be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage, and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures will be treated as original signatures.


[Remainder of page intentionally left blank; signature page follows]



IN WITNESS WHEREOF, the Parties have caused this License and Collaboration
Agreement to be executed by their duly authorized representatives:


For Pieris Pharmaceuticals, Inc.
For Seattle Genetics, Inc.


By: /s/ Stephen S. Yoder___________


By: /s/ Clay B. Siegall, Ph.D.           
Name: Stephen S. Yoder
Name: Clay B. Siegall, Ph.D.
Title: President and CEO
Title: President and CEO


For Pieris Pharmaceuticals GmbH
 


By: /s/ Stephen S. Yoder___________
 
Name: Stephen S. Yoder
 
Title: Managing Director
 
 
 





148
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit Index
Exhibit 1.178: PIRS Patent Rights
Exhibit 1.179: Patent Rights within the PIRS Platform Improvement IP
Exhibit 1.180: Patent Rights within the PIRS Platform IP
Exhibit 1.189: CoDev Product Profits and Losses
Exhibit 1.222: SGEN Antibody Target-Dependent T Cell Activation Criteria
Exhibit 1.231: SGEN Patent Rights
Exhibit 4.1.1.2: First Approved SGEN Antibody Target
Exhibit 4.1.1.3(a): Second Approved SGEN Antibody Target
Exhibit 4.1.1.3(b): Third Approved SGEN Antibody Target
Exhibit 4.1.1.5(a): Gatekeeper Identity & Contact Information
Exhibit 4.1.2: Research Candidate Plan for the First Approved SGEN Antibody
Target
Exhibit 4.1.2.3(a): Research Candidate Plan for the Second Approved SGEN
Antibody Target
Exhibit 4.1.2.3(b) Research Candidate Plan for the Third Approved SGEN Antibody
Target
Exhibit 6.2: Global Commercialization Agreement Principles
Exhibit 13.4.1: Joint Press Release
Exhibit 14.2.1.3: Existing PIRS Patent Rights


149
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 1.178: PIRS Patent Rights
[***]


150
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 1.179: Patent Rights within the PIRS Platform Improvement IP


151
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 1.180: Patent Rights within the PIRS Platform IP
[***, 4 pages]




152
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 1.189: CoDev Product Profits and Losses
1.
Definitions. All capitalized terms in this Exhibit 1.189 shall have the same
meaning as set forth in this Agreement. In addition, the following capitalized
terms or derivatives thereof (verbs, nouns, singular, plural), when used in this
Agreement, shall have the following meanings:



a.
“Advertising” means the advertising and promotion of a CoDev Product in the
Territory in accordance with the Global Commercialization Strategy and related
budget. Advertising may be through any means, including, without limitation, (a)
television and radio advertisements; (b) advertisements appearing in journals,
newspapers, magazines, the internet or other media; (c) seminars and
conventions; (iv) packaging design; (v) professional education programs; (d)
visual aids and other selling materials; (vii) hospital formulary committee
presentations; and (e) presentations to state and other governmental formulary
committees; provided, that, unless specifically provided for in the Global
Commercialization Strategy, Advertising shall exclude sales calling and General
Public Relations.



b.
“Commercialization Costs” means, with respect to a CoDev Product, all actual
out-of-pocket and FTE costs incurred by the Parties, or their Affiliates for
Commercialization activities in accordance with the relevant Global
Commercialization Strategy and related budget, that are not already accounted
for under Sales and Marketing Expenses, and excluding Commercial Manufacturing
Costs and Infrastructure Construction Costs unless otherwise agreed to by the
Parties in writing. The JCC will agree upon the FTE rate (which, for clarity,
may be different from the FTE Rate) to be applied in the calculation of
Commercialization Costs, which may, as determined by the JCC, comprise a global
rate or more than one rate for different regions (e.g., for the United States
and outside the United States).



c.
“Commercialization Expenses” means the sum of (a) Sales and Marketing Expenses,
and (b) Commercialization Costs.



d.
“General Public Relations” means any public relations activity (including a
press release or image piece) which (a) promotes generally the business of a
company or deals in a general manner with the activities of such company in a
general pharmaceutical market; and (b) mentions in an incidental manner the fact
that such company or its Affiliates markets or sells a CoDev Product or provides
other incidental information concerning a CoDev Product.



153
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






e.
“Infrastructure Construction Costs” means the actual costs (including labor and
out-of-pocket costs) incurred by a Party in order to construct the
infrastructure of such Party required for the conduct of Commercialization
activities under the Global Commercialization Strategy; provided, that
Infrastructure Construction Costs shall not include the ongoing costs of
maintaining such Party’s infrastructure, including the costs attributable to the
maintenance of utilities (such as sewage, water and electric systems), that are,
in any case, directly attributable or Reasonably Allocable to the conduct by
such Party of Commercialization activities.



f.
“Commercial Manufacturing Costs” means with respect to a CoDev Product
Manufactured by or on behalf of a Party in accordance with the applicable CoDev
Product Plan or the Global Commercialization Strategy and related budgets at any
time following the first Regulatory Approval of the applicable CoDev Product,
such Party’s actual costs (including labor and out-of-pocket costs) of
Manufacturing such CoDev Product (for both clinical as well as commercial
supply) without any mark-up, from the date PIRS receives the Option Notice until
such CoDev Product is no longer Manufactured. Each Party’s Commercial
Manufacturing Cost shall be calculated in accordance with the methodology
consistently applied for such costs throughout the organization, and shall be
the sum of the following components: (a) direct costs, including manufacturing
labor and materials directly used in Manufacturing the CoDev Product by such
Party or its Affiliates; (b) direct labor costs of non-manufacturing departments
(such as quality) directly attributable or Reasonably Allocable to the CoDev
Product; (c) toll process and other charges incurred by such Party for
outsourcing the Manufacture of the CoDev Product and the cost of supervising and
managing the Third Party manufacturers, and of receipt, incoming inspections,
storage, packaging, handling quality control testing and release of the
outsourced items, and (d) any other reasonable and customary out-of-pocket costs
borne by such Party for the testing, transport, customs clearance, duty,
insurance, storage or packaging of the CoDev Product. If a Party elects to
Manufacture any such CoDev Product at a Manufacturing facility owned and
operated by such Party, then the costs set forth in clauses (a) and (b) above
shall be pro-rated based on capacity utilized by such Party in the Manufacture
of the CoDev Product, as the case may be, or any intermediate thereof at such
facility as compared to the capacity used to manufacture any other product or
intermediate. The basis for all allocations under this Section shall be included
in any invoice for Commercial Manufacturing Costs and all allocations under this
Section shall be based on space occupied or head-count



154
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




or other activity-based method. For clarity, unless otherwise agreed by the
Parties, the following expenses are not included in Commercial Manufacturing
Costs: (a) inventory carrying costs; (b) regulatory affairs costs; (c) idle
capacity cost; (d) product liability and/or business interruption insurance
expenses; (e) financing charges for plant and equipment; (f) costs of general
corporate and regional and divisional office activities; (g) non-standard costs
such as abnormal waste or rework, experiments, unallocated production costs; and
(h) inventory adjustments such as adjustments to inventory concerning
revaluation to new standards, stock conversions, capitalized/amortized
production variances, shortages or overages, and damage or obsolescence of
regular on-hand inventory.


g.
“Net Income” means, with respect to a CoDev Product, the sum of (i) Net Sales
and (ii) any award for damages as set forth in Section 11.6.1.2 , minus the sum
of (i) Shared Costs (which includes, but is not limited to, Development Costs,
Commercial Manufacturing Costs, and Commercialization Expenses, and is subject
to Sublicensing Income sharing as set forth in Section 9.1.2), and (ii) any
amount due pursuant to any settlement or license entered into by either Party in
accordance with Section 11.6.1.2, in each case, incurred in a given Calendar
Quarter for that CoDev Product.



i.
In calculating the Net Income under this Agreement, the following principles
shall apply:



1.
There shall be no double counting of any costs or expenses or of any revenues,
and to the extent a cost or expense has been included in one category or
sub-category, it shall not be included in another; similarly, to the extent any
revenue has been taken into account in one category or sub-category it shall not
be taken into account in another.



2.
When allocating costs and expenses under this Agreement, each Party shall
utilize the same policies and principles as it utilizes consistently within its
group and business units when making internal cost allocations.



3.
To the extent an item of income or revenue is received by a Party or a cost or
expense is incurred by a Party, and is necessary and Reasonably Allocable to the
Commercialization of a CoDev Product and is not otherwise



155
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




accounted for in the calculation of Net Income, such Party shall credit such
income or revenue and shall be permitted to charge such cost or expense to the
Net Income.


4.
All costs and expenses shall be determined, and all calculations shall be made,
in accordance with GAAP, as applicable.



5.
No payments made by a Party under this Agreement, including Net Income Payments,
shall be included as Commercialization Expenses of such Party or otherwise
deducted by such Party in determining the amount of Net Income due and payable
to the other Party under this Agreement.



h.
“Net Sales” as set forth in Section 1.149 of this Agreement shall apply mutatis
mutandis to each Party with respect to CoDev Products.



i.
“Sales and Marketing Expenses” means all actual out-of-pocket costs (including,
without limitation, costs of outsourcing any of the following activities or
functions) and direct internal labor costs incurred by a Party that are directly
attributable or Reasonably Allocable to activities for the sale, promotion and
marketing of a CoDev Product in each Party’s Territory in accordance with the
Global Commercialization Strategy, which may include: (a) market research on a
CoDev Product, (b) marketing, Advertising and promoting of a CoDev Product
(including, without limitation, public relations targeted specifically at a
CoDev Product, educational expenses, advocate development programs and symposia,
trade shows, sales meetings, direct to consumer/patient advertising, agency fees
for the development of promotional materials and printing of promotional
materials), (c) training and communication materials for a CoDev Product (d)
corporate accounts, (e) managed care, (f) sales force training, (g) sales call
or other sales force costs applicable to a CoDev Product that are not otherwise
covered, (h) product hotlines, (i) reimbursement support, (j) contracting, (k)
pricing, (l) conducting patient assistance programs, investigator initiated
studies and Phase V studies (that are not included as a Shared Cost) in a
Party’s Territory for a CoDev Product (including, without limitation,
Manufacturing or purchasing costs for a CoDev Product utilized in such patient
assistance programs), (m) telemarketing services, (n) medical and product
advisory boards, (o) medical science liaisons, (p) medical affairs and (q)
market development activities and other similar pre-launch activities. Sales and



156
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Marketing Expense shall not include (a) any General Public Relations or any
other activities that promote the business of a Party as a whole without
specifically referencing a CoDev Product, or (b) the pro-rata share of any
expenses set forth in (a)-(q) above that are directed at General Public
Relations or any other activities or products of a Party, and not directed at a
CoDev Product.


2.
Net Income Payments. Following the First Commercial Sale of a CoDev Product
anywhere in the world, the Parties shall share equally the Net Income
attributable to such CoDev Product on a worldwide basis, and make payments to
each other in order to effectuate such equal sharing of Net Income on a
quarterly basis (such payments, the “Net Income Payments”). The Party’s
obligation to make Net Income Payments shall begin to accrue on the date of
First Commercial Sale of such CoDev Product anywhere in the world, and shall
continue for so long as there are sales of such CoDev Product.



3.
Quarterly Reports. Within [***] days following the end of each Calendar Quarter
following the date of First Commercial Sale of a CoDev Product anywhere in the
world, each Party shall submit to the JSC a written report (the “Net Income
Quarterly Report”) that sets forth, in reasonable detail (i) all Shared Costs
(including all Development Costs, Commercial Manufacturing Costs,
Commercialization Expenses) incurred or received, as applicable, by it with
respect to such CoDev Product over such Calendar Quarter, (ii) the Net Sales
applicable to such CoDev Product in its Territory over such Calendar Quarter,
and (iii) the calculation of Net Income for such CoDev Product in its Territory.



4.
Net Income Reconciliation and Payments.



a.
With respect to each Calendar Quarter, no later than the later of (i) [***] days
following the end of such Calendar Quarter and (ii) [***] days following each
Party’ receipt of the Net Income Quarterly Report, the Parties shall calculate
the reconciliation amount to be paid by each Party (the “Net Income
Reconciliation Report”).



b.
Within [***] days after the Parties’ agreement as to the Net Income
Reconciliation Report, the Party having achieved the lower Net Income during
such Calendar Quarter, shall deliver to the other Party an invoice for [***]
percent ([***]%) of the difference in Net Income of the Parties for such
Calendar Quarter, and the other Party shall pay such amount within [***] days of
receipt of the invoice.





157
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




c.
Section 8.4 and Section 8.5 shall apply mutatis mutandis to a CoDev Product and
the Net Income Payments described in this Exhibit 1.189.



158
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 1.222: SGEN Antibody Target-Dependent T Cell Activation Criteria
[***, 2 pages]


159
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 1.231: SGEN Patent Rights


160
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 4.1.1.1: First Approved SGEN Antibody Target
[***, 1 page]


161
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 4.1.1.3(a): Second Approved SGEN Antibody Target


162
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 4.1.1.3(b): Third Approved SGEN Antibody Target


163
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 4.1.1.5(a): Gatekeeper Identity and Contact Information


To be mutually agreed by the Parties within [***] days of the Effective Date.


164
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 4.1.2: Research Candidate Plan for the First Approved SGEN Antibody
Target
[***, 18 pages]


165
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 6.2: Global Commercialization Agreement Principles
The Global Commercialization Agreement for each CoDev Product shall include:
•
Further details regarding the roles and responsibilities of the JCC in the
Commercialization of the CoDev Product that are consistent with the principles
set forth in this Agreement. For each applicable CoDev Product, the JCC shall be
responsible for considering (i) the overall Commercialization strategy including
updates to the Global Commercialization Strategy as may be required from time to
time; (ii) the Global Branding Strategy (including global positioning,
promotional messages, colors and other visual branding elements); (iii)
creation, preparation, production, reproduction and filing with the applicable
Competent Authorities, of relevant written sales, promotion and advertising
materials; (iv) review of the marketing and sales performance of the CoDev
Product and decision-making regarding the number of sales representatives
required for Commercialization of the CoDev Product in the [***].

•
[***]

•
An obligation for each Party to report to the JCC on [***] basis the status of
such Party’s Commercialization efforts against the PIRS Territory
Commercialization Plan or the SGEN Territory Commercialization Plan, as
applicable.

•
With respect to Commercialization of the CoDev Product [***], an obligation for
[***] to meet mutually agreed milestones for establishing, training and
qualifying the appropriate number of sales representatives and medical science
liaisons prior to Marketing Approval [***]. The Parties will schedule [***]
readiness checks no later than [***] and [***] prior to anticipated launch
respectively. In the event [***] is unable to meet such milestones or otherwise
does not meet the requirements for Commercialization efforts [***] by the
timelines set forth in the Global Commercialization Agreement, [***], provided,
that if [***].

•
An obligation of each Party to provide not less than a [***] (or such other
activity or performance metric on which the Parties may agree) in the Party’s
respective Territory post-Marketing Approval (in the SGEN Territory, on a
country-by-country basis). In the event that either Party (each, a “Shortfall
Party”) fails to provide at least [***] percent ([***]%) of such Party’s
quarterly detailing target for [***] Calendar Quarters, then the Shortfall Party
shall provide to the JCC for its review and approval, within [***] days of the
end of such period, a plan of action for curing the deficiency in the succeeding
Calendar Quarter. [***].



166
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




•
An appropriate mechanism for measuring performance of each Party’s sales
representatives.

•
Provisions detailing that each Party [***].

•
[***].

•
[***].

•
A requirement that, in the event that any Competent Authority issues or requests
a recall or takes a similar action in connection with a CoDev Product in a
Territory, or in the event either Party determines that an event, incident or
circumstance has occurred that may result in the need for a recall or market
withdrawal of a CoDev Product in its Territory, the Party notified of such
recall or similar action, or the Party that desires such recall or similar
action, shall, within twenty-four (24) hours of such request, order or
determination, notify the other Party’s Alliance Manager and JCC members by
telephone or e-mail. Each Party, in consultation with the other Party, shall
decide whether to conduct a recall of a CoDev Product in its own Territory and
the manner in which any such recall shall be conducted (except in the case of a
government mandated recall, when such Party may act without such advance notice
but shall notify the other Party as soon as possible). Except as may otherwise
be agreed to by the Parties, each Party shall bear the expense of any such
recall in its own Territory. Each Party will make available all of its pertinent
records that may be reasonably requested by the other Party in order to
undertake a recall of a CoDev Product in the other Party’s Territory. The
Parties’ rights and obligations under this Exhibit 6.2 shall be subject to the
terms of any Party Supply Agreement(s). In the event of a conflict between the
provisions of any such Party Supply Agreement and this Exhibit 6.2, the
provisions of such Party Supply Agreement shall govern.

•
Provisions relating to ex-Territory sales; export monitoring, including
provisions providing that:

o
Neither Party (nor any of its Affiliates or Sublicensees) shall engage in any
advertising or promotional activities relating to a CoDev Product directed
primarily to customers or other buyers or users of such Product located outside
its Territory or accept orders for a CoDev Product from or sell a CoDev Product
into such other Party’s Territory for its own account, and if a Party receives
any order for a CoDev Product in the other Party’s Territory, it shall refer
such orders to the other Party.

o
Each Party and its Affiliates will use reasonable efforts to monitor and prevent
exports of a CoDev Product from its own Territory for



167
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Commercialization in the other Party’s Territory using methods permitted under
applicable Law that are commonly used in the industry for such purpose (if any),
and shall promptly inform the other Party of any such exports of a CoDev Product
from its Territory, and any actions taken to prevent such exports. Each Party
agrees to take reasonable actions requested in writing by the other Party that
are consistent with Law to prevent exports of a CoDev Product from its Territory
for Commercialization in the other Party’s Territory.


168
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 13.4.1: Joint Press Release
Pieris Pharmaceuticals and Seattle Genetics Announce Multi-Program
Immuno-Oncology Collaboration
-Companies to Evaluate Novel Bispecific Immuno-Oncology Agents that Combine
Pieris’ Anticalin Technology with Select Seattle Genetics Cancer-Targeted
Antibodies-
Boston, MA and Bothell, WA (Marketwired)—02/XX/2018 – Pieris Pharmaceuticals,
Inc. (NASDAQ: PIRS), a clinical-stage biotechnology company advancing novel
biotherapeutics through its proprietary Anticalin® technology platform for
cancer, respiratory and other diseases, and Seattle Genetics, Inc. (NASDAQ:
SGEN), a global biotechnology company developing innovative, targeted therapies
for cancer, today announced they have entered into a collaboration and license
agreement with the goal of developing multiple targeted bispecific
immuno-oncology treatments for solid tumors and blood cancers.
The collaboration leverages the expertise and core technologies of both
companies to develop novel Antibody-Anticalin fusion proteins. Pieris’
proprietary suite of agonistic costimulatory Anticalin proteins, when fused to a
tumor-targeting antibody, can activate the immune system preferentially in the
tumor microenvironment. Seattle Genetics, through its industry-leading work in
the field of antibody-drug conjugates (ADCs), has a substantial portfolio of
cancer targets and tumor-specific monoclonal antibodies from which programs will
be selected for the collaboration. The bispecific drug candidates in this
alliance will be designed to enable the patient’s immune cells to specifically
attack tumors.
“As the industry leader in ADCs, we bring deep expertise in targeted cancer
therapy development to this collaboration with Pieris,” said Dennis Benjamin,
Ph.D., Senior Vice President of Research at Seattle Genetics. “Pieris’ Anticalin
technology and Antibody-Anticalin bispecific approach are intended to overcome
the limitations of currently available immuno-oncology products. This
partnership leverages our cancer targets and tumor-specific antibodies to
explore multiple novel bispecific combinations, with the goal of developing
targeted therapies that improve outcomes for people with cancer.”
Under the terms of the agreement, Seattle Genetics will pay Pieris a $30 million
upfront fee, tiered royalties on net sales up to low double-digits, and up to
$1.2 billion in total success-based payments across three product candidates.
The companies will pursue multiple Antibody-Anticalin fusion proteins during the
research phase, and Seattle Genetics has the option to select up to three
therapeutic programs for further development. Prior to the initiation of a
pivotal trial, Pieris may opt into global co-


169
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




development and US commercialization of the second program and share in global
costs and profits on a 50/50 basis. Seattle Genetics will solely develop, fund
and commercialize the other two programs.


“Pieris was the first company to bring a tumor-targeted costimulatory bispecific
to patients with PRS-343, and we are looking forward to broadening our
bispecific pipeline through this alliance. Seattle Genetics is a compelling
partner for Pieris with a long-standing commitment to oncology,” said Stephen S.
Yoder, President and CEO of Pieris. “The collaboration combines the excellent
protein engineering and translational capabilities of both companies, utilizing
Seattle Genetics’ tumor-targeted monoclonal antibodies and Pieris’ Anticalin
proteins to create novel bispecifics. This is our third significant alliance
since January 2017 and is in alignment with our goal to create a respiratory-
and oncology-focused commercial company.”


About Anticalin® Therapeutics:
Anticalin® proteins are derived from lipocalins, small human proteins that
naturally bind, store and transport a wide spectrum of molecules. Anticalin®
proteins feature the typical four-loop variable region and a rigidly conserved
beta-barrel backbone of lipocalins, which, together, form a shapeable cup-like
binding pocket. Proprietary to Pieris, Anticalin® proteins are a novel class of
protein therapeutics validated in the clinic and by partnerships with leading
pharmaceutical companies.  Anticalin® is a registered trademark of Pieris.
About Pieris Pharmaceuticals:    
Pieris is a clinical-stage biotechnology company that discovers and develops
Anticalin protein-based drugs to target validated disease pathways in a unique
and transformative way. Our pipeline includes immuno-oncology multi-specifics
tailored for the tumor microenvironment, an inhaled Anticalin® protein to treat
uncontrolled asthma and a half-life-optimized Anticalin® protein to treat
anemia. Proprietary to Pieris, Anticalin proteins are a novel class of
therapeutics validated in the clinic and by partnerships with leading
pharmaceutical companies. Anticalin® is a registered trademark of Pieris. For
more information, visit www.pieris.com.


For more information visit www.pieris.com.


About Seattle Genetics:
Seattle Genetics is an innovative biotechnology company dedicated to improving
the lives of people with cancer through novel antibody-based therapies. The
company’s industry-leading antibody-drug conjugate (ADC) technology harnesses
the targeting ability of antibodies to deliver cell-killing agents directly to
cancer cells. Seattle Genetics commercializes ADCETRIS® (brentuximab vedotin)
for the treatment of several types of CD30-expressing lymphomas. The company is
also advancing a robust pipeline of novel therapies for solid tumors and
blood-related cancers designed to address significant unmet medical needs and
improve treatment outcomes for patients. More information can be found
at www.seattlegenetics.com and follow @SeattleGenetics on Twitter.


170
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Pieris Forward Looking Statements Disclaimer:
This press release contains forward-looking statements as that term is defined
in Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. Statements in this press release that are not purely
historical are forward-looking statements. Such forward-looking statements
include, among other things, references to novel technologies and methods; our
business and product development plans; the timing and progress of our studies,
including the timing of enrollment and dosing of PRS-343 patients and PRS-060
healthy subjects, the enrollment of patients in the PRS-080 multi-dose trial;
our liquidity and ability to fund our future operations; our ability to achieve
certain milestones and receive future milestone or royalty payments; or market
information. Actual results could differ from those projected in any
forward-looking statements due to numerous factors. Such factors include, among
others, our ability to raise the additional funding we will need to continue to
pursue our business and product development plans; the inherent uncertainties
associated with developing new products or technologies and operating as a
development stage company; our ability to develop, complete clinical trials for,
obtain approvals for and commercialize any of our product candidates, including
our ability to recruit and enroll patients in our studies; our ability to
address the requests of the FDA; competition in the industry in which we operate
and market conditions. These forward-looking statements are made as of the date
of this press release, and we assume no obligation to update the forward-looking
statements, or to update the reasons why actual results could differ from those
projected in the forward-looking statements, except as required by law.
Investors should consult all of the information set forth herein and should also
refer to the risk factor disclosure set forth in the reports and other documents
we file with the SEC available at www.sec.gov, including without limitation the
Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2016
and the Company's Quarterly Reports on Form 10-Q.




171
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Seattle Genetics Forward Looking Statements Disclaimer:
Certain of the statements made in this press release are forward looking, such
as those, among others, relating to the research, development, and therapeutic
and commercial potential of Anticalin-based products. Actual results or
developments may differ materially from those projected or implied in these
forward-looking statements. Factors that may cause such a difference include the
possibility that the referenced product candidates may not be feasible to
develop, may not show utility in treating cancer, may not have the desired
activity or may be associated with adverse events that limit their use in which
case Seattle Genetics may not realize the anticipated benefits from the
collaboration. More information about the risks and uncertainties faced by
Seattle Genetics is contained under the caption “Risk Factors” included in
Exhibit 99.1 to the company’s Current Report on Form 8-K filed with the
Securities and Exchange Commission in January 31, 2018. Seattle Genetics
disclaims any intention or obligation to update or revise any forward-looking
statements, whether as a result of new information, future events or otherwise.


Contacts at Pieris:
Company Contact:                     Investor Relations Contact:
Pieris Pharmaceuticals, Inc.            The Trout Group
Allan Reine                        Thomas Hoffmann
SVP and Chief Financial Officer             +1-646-378-2931
+1-857-444-4276
thoffmann@troutgroup.com

reine@pieris.com    


Media Contact
Trophic Communications
Gretchen Schweitzer
+49 89 238 87730
schweitzer@trophic.eu




Contacts at Seattle Genetics:
Investor Relations:                    Media:
Peggy Pinkston                    Tricia Larson
VP, Investor Relations                 Sr Director, Corporate Communications
425-527-4160                    425-527-4180
ppinkston@seagen.com                tlarson@seagen.com




##END##


172
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED






Exhibit 14.2.1.3: Existing PIRS Patent Rights
[***, 5 pages]




173
Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.